 



Exhibit 10.1
CREDIT AGREEMENT
          This Credit Agreement dated as of March 22, 2006 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”) is entered into among NACCO Materials Handling Group, Inc., a
Delaware corporation (“Borrower”), the financial institutions from time to time
a party hereto as Lenders, whether by execution of this Agreement or an
Assignment and Acceptance, Citicorp North America, Inc., a Delaware corporation
(“CNAI”), in its capacity as administrative agent for the Lenders (with its
successors and permitted assigns in such capacity, the “Administrative Agent”)
and Citigroup Global Markets Inc. (“CGMI”) as sole lead arranger (“Sole Lead
Arranger”), sole bookrunner (“Sole Bookrunner”) and syndication agent
(“Syndication Agent”).
ARTICLE I
DEFINITIONS
          1.01. Certain Defined Terms. In addition to the terms defined above,
the following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined:
          “Accommodation Obligation” means any Contractual Obligation,
contingent or otherwise, of one Person with respect to any Indebtedness,
obligation or liability of another, if the primary purpose or intent thereof by
the Person incurring the Accommodation Obligation is to provide assurance to the
obligee of such Indebtedness, obligation or liability of another that such
Indebtedness, obligation or liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders thereof
will be protected (in whole or in part) against loss in respect thereof
including, without limitation, direct and indirect guarantees, endorsements
(except for collection or deposit in the ordinary course of business), notes
co-made or discounted, recourse agreements, take-or-pay agreements, keep-well
agreements, agreements to purchase or repurchase such Indebtedness, obligation
or liability or any security therefor or to provide funds for the payment or
discharge thereof, agreements to maintain solvency, assets, level of income, or
other financial condition, and agreements to make payment other than for value
received. The amount of any Accommodation Obligation shall be equal to the
lesser of (a) the principal amount payable under such Accommodation Obligation
(if quantifiable) and (b) the portion of the obligation so guaranteed or
otherwise supported.
          “Accounting Changes” means, with respect to any Person, changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions).
          “Accounting Firm” means Ernst & Young LLP or such other firm of
independent certified public accountants of recognized national standing
acceptable to the Administrative Agent.
          “Acquisition” is defined in Section 9.04(f).
Credit Agreement

 



--------------------------------------------------------------------------------



 



          “Additional Assets” means: (a) any property, plant or equipment or
other tangible assets used in or useful in the operation of a Related Business,
including materials and labor used to rebuild or restore Property damaged or
lost due to an event of casualty, or to replace Property taken pursuant to a
condemnation proceeding, (b) the Capital Stock of a Person that becomes a
Borrower Subsidiary as a result of the acquisition of such Capital Stock by any
Credit Party Entity, or (c) Capital Stock constituting a minority interest in
any Person that at such time is a Borrower Subsidiary; provided, however, that
any such Subsidiary described in clause (b) or (c) above is primarily engaged in
a Related Business.
          “Adjusted EBITDA” means, for any period, the sum, without duplication,
of (a) Consolidated EBITDA and (b) equity advances and capital contributions to
Borrower made during such period or within thirty days following the end of such
period and specifically designated for allocation to such period and not in the
period in which made, provided, that no greater than $25,000,000 of such equity
advances and capital contributions may be included in the determination of
Adjusted EBITDA during any four-quarter period.
          “Administrative Agent” is defined in the preamble.
          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, as applied to any specified Person, any other
Person that, directly or indirectly, controls, is controlled by or is under
common control with, such specified Person and includes each officer or director
or general partner of such Person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) as applied to any specified
Person means the possession, directly or indirectly, of the power to vote five
percent (5.0%) or more of the Voting Stock or otherwise to direct or cause the
direction of, the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise. “Affiliated” has a
correlative meaning to Affiliate.
          “Agent Parties” is defined in Section 14.25(e).
          “Agent’s Account” means account number 38858061, maintained with
Citibank in New York, New York.
          “Agreement” is defined in the preamble.
          “Anti-Money Laundering Laws” means the BSA and all applicable
Requirements of Law and government guidance on BSA compliance and on the
prevention and detection of money laundering violations under 18 U.S.C. §§ 1956
and 1957.
          “Anti-Terrorism Laws” means the OFAC Laws and Regulations, the
Executive Orders and the USA Patriot Act.
          “Applicable Fixed Rate Margin” means a per annum rate equal to 200
basis points (2.00%); provided, that from and after the delivery of a Compliance
Certificate for any fiscal
Credit Agreement

-2-



--------------------------------------------------------------------------------



 



quarter evidencing a Leverage Ratio for such fiscal quarter then ending of less
than 1.50x, the “Applicable Fixed Rate Margin” means a per annum rate equal to
175 basis points (1.75%).
          “Applicable Floating Rate Margin” means a per annum rate equal to one
hundred basis points (1.00%); provided, that from and after the delivery of a
Compliance Certificate for any fiscal quarter evidencing a Leverage Ratio for
such fiscal quarter then ending of less than 1.50x, the “Applicable Floating
Rate Margin” means a per annum rate equal to 75 basis points (0.75%).
          “Applicable Lending Office” means, with respect to a particular
Lender, its Fixed Rate Lending Office in respect of provisions relating to Fixed
Rate Loans, and its Domestic Lending Office in respect of provisions relating to
Floating Rate Loans.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignment and Acceptance” means an Assignment and Acceptance in
substantially the form of Exhibit A attached hereto delivered to the
Administrative Agent in connection with an assignment of a Lender’s interest
under this Agreement in accordance with the provisions of Section 14.01.
          “Australian Credit Facility” means that certain Guaranteed Multi
Option Facility, dated August 15, 2000, among NACCO Materials Handling Group Pty
Ltd., Citibank and Citibank Limited, as amended, restated, supplemented or
otherwise modified from time to time or as the same may be refinanced or
replaced; provided that such refinancing or replacement, taken as a whole, is on
terms no less favorable to NACCO Materials Handling Group Pty Ltd. than the
terms of the existing Australian Credit Facility prior to such replacement or
refinancing; provided further that if such refinancing or replacement is in an
aggregate principal amount greater than AUS $40,000,000, any excess amounts
shall only be permitted as allowed in accordance with Section 9.01(s).
          “Australian Subsidiaries” means NMHG Australia Holding Pty Ltd., NACCO
Materials Handling Group Pty. Ltd, NMHG Superannuation Programme Pty. Limited,
NMHG Employees Super. Fund Pty Limited, National Fleet Network Pty Limited, NMHG
Distribution Pty Limited, KS Coy & Sons Pty Limited, Yale-LTC Industrial Trucks
Pty Limited, LTC Forklift Rentals Pty Limited, Trentcorp Pty. Limited, and any
other Foreign Subsidiaries organized under the laws of Australia from time to
time in accordance with Section 9.07 of this Agreement.
          “Bailee” is defined in the Security Agreement.
          “Bank Accounts” means the Cash Collateral Accounts, the Collection
Accounts, the Disbursement Accounts, and the Lockboxes.
          “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
§§ 101 et seq.), as amended from time to time, and any successor statute.
Credit Agreement

-3-



--------------------------------------------------------------------------------



 



          “Bankruptcy Event” means any event that constitutes a Default or an
Event of Default under Section 11.01(f) or 11.01(g).
          “Benefit Plan” means a defined benefit plan as defined in
Section 3(35) of ERISA (other than a Multiemployer Plan or Foreign Employee
Benefit Plan) in respect of which Borrower or any ERISA Affiliate is, or within
the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
          “Board of Directors” means, with respect to any Person, the board of
directors of such Person or any committee thereof duly authorized to act on
behalf of such Board.
          “Borrower” is defined in the preamble.
          “Borrower Subsidiaries” means the Subsidiaries of Borrower and “any
Borrower Subsidiary” means any Subsidiary of Borrower.
          “Borrowing” means Loans made on the same day by the Lenders ratably
according to their respective Commitments.
          “BSA” means the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq.
          “Business Activity Report” means, to the extent still required in the
applicable jurisdiction to enforce rights in or against Collateral or obligors
of Collateral located therein, (a) a Notice of Business Activities Report from
the State of New Jersey Division of Taxation or (b) a Minnesota Business
Activity Report from the Minnesota Department of Revenue.
          “Business Day” means a day, in the applicable local time, (a) which is
not a Saturday or Sunday or a legal holiday, and (b) on which banks are not
required or permitted by law or other governmental action to close (i) in New
York, New York, or (ii) in the case of Fixed Rate Loans, in London, England.
          “Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether payable in cash or other Property or accrued as a
liability (but without duplication)) during such period that, in conformity with
GAAP, are required to be classified as capital expenditures but excluding
(a) interest capitalized relating to and during construction of Property,
(b) expenditures made in connection with the replacement or restoration of
Property to the extent reimbursed or financed from insurance or condemnation
proceeds not constituting net cash proceeds of sale of such Property,
(c) expenditures made with the proceeds from the sales of similar Property to
the extent such sales and reinvestments are otherwise permitted under this
Agreement, and (d) up to $22,000,000 of expenditures made in connection with the
Global Design and Product Development Program.
          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.
          “Capital Stock” means, with respect to any Person, any shares of
common or preferred stock, any other equity securities, any limited liability
company interests, any general
Credit Agreement

-4-



--------------------------------------------------------------------------------



 



or limited partnership interests or other equivalents of such Person, regardless
of class or designation, and all warrants, options, purchase rights, conversion
or exchange rights, voting rights, calls or claims of any character with respect
thereto.
          “Cash Collateral” means immediately available cash or Cash Equivalents
in any Cash Collateral Account under the “control” (within the meaning of
Section 9-104 of the Uniform Commercial Code) of the Administrative Agent or in
the Agent’s Account, as security for any of the Obligations.
          “Cash Collateral Account” means an account designated as such and
established by the Administrative Agent in the name of the Administrative Agent
maintained with Citibank in New York, New York.
          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) repurchase agreements
on obligations of the type specified in clause (a) above with respect to which,
at the time of acquisition, the senior long-term debt of the party agreeing to
repurchase such obligations is rated AAA (or better) by Standard & Poor’s
Corporation (or its successors) or Aaa (or better) by Moody’s Investors Service,
Inc. (or its successors); (c) domestic and Eurodollar certificates of deposit
and time deposits, bankers’ acceptances and floating rate certificates of
deposit issued by any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations), which, at
the time of acquisition, are rated A-1 (or better) by Standard & Poor’s
Corporation (or its successors) or P-1 (or better) by Moody’s Investors Service,
Inc. (or its successors); (d) commercial paper of United States and foreign
banks and bank holding companies and their subsidiaries and United States and
foreign finance, commercial industrial or utility companies which, at the time
of acquisition, are rated A-1 (or better) by Standard & Poor’s Corporation (or
its successors) or P-1 (or better) by Moody’s Investors Service, Inc. (or its
successors); (e) marketable direct obligations of any state of the United States
of America or any political subdivision of any such state given on the date of
such investment the highest credit rating by Moody’s Investors Service, Inc. (or
its successors) and Standard & Poor’s Corporation (or its successors); or
(f) securities of money market funds rated Am (or better) by Standard & Poor’s
Corporation (or its successors) or A (or better) by Moody’s Investors Service,
Inc. (or its successors); provided, that the maturities of any such Cash
Equivalents referred to in clauses (a), (c), (d) and (e) shall not exceed
270 days.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto,
any successor statutes, and any regulations or legally enforceable guidance
promulgated thereunder.
          “CERCLIS” is defined in Section 6.01(o).
          “CGMI” is defined in the preamble hereto.
Credit Agreement

-5-



--------------------------------------------------------------------------------



 



          “Change of Control” means any of the following shall occur:
          (a) any Person or group of Persons (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act) other than one or more Permitted
Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 promulgated by the Commission under said Act), either directly or
indirectly, of twenty-five percent (25%) or more of the total voting power of
the outstanding Voting Stock of any Relevant Person; provided, however, that the
Permitted Holders beneficially own (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act), directly or indirectly, in the aggregate a lesser
percentage of the total voting power of the Voting Stock of such Relevant Person
than such other person and do not have the right or ability by voting power,
contract or otherwise to elect or designate for election a majority of the Board
of Directors of such Relevant Person;
          (b) individuals who on the Closing Date constituted the Board of
Directors of any Relevant Person (together with any new directors whose election
by such Board of Directors of such Relevant Person or whose nomination for
election by the stockholders of such Relevant Person was approved by the
Permitted Holders or by a vote of a majority of the directors of such Relevant
Person then still in office who were either directors on the Closing Date or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of such Relevant
Person then in office;
          (c) the adoption of a plan relating to the liquidation or dissolution
of any Credit Party or Relevant Person (other than to the extent permitted in
Section 9.09);
          (d) the merger or consolidation of any Credit Party with or into
another Person or the merger of another Person with or into any Credit Party, or
the sale of all or substantially all the assets of any Credit Party to another
Person, other than a transaction permitted by Section 9.02 and 9.09;
          (e) prior to the Funding Date, the occurrence of a “Change of Control”
under (and as defined in) the Senior Note Indenture; or
          (f) one hundred percent (100%) of the Capital Stock of Borrower
ceasing to be owned (directly or indirectly) by NMHG Holding or Hyster-Yale,
other than to the extent permitted by Section 9.02(c) and 9.09, or one hundred
percent (100%) of the Capital Stock of Borrower ceasing to be pledged to the
Administrative Agent pursuant to a Pledge Agreement.
          “CIP Regulations” is defined in Section 12.10.
          “Citibank” means Citibank, NA, a national banking association.
          “Claim” means any claim or demand, by any Person, of whatsoever kind
or nature for any alleged Liabilities and Costs, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
Permit, ordinance or regulation, common law or otherwise.
          “Closing Date” means March 22, 2006.
Credit Agreement

-6-



--------------------------------------------------------------------------------



 



          “Closing Date Mortgaged Properties” is defined in Section 5.01(a)(i).
          “Closing List” is defined in Section 5.01(a)(vii).
          “CNAI” is defined in the preamble.
          “CNAI Affiliates” means all Affiliates of CNAI.
          “Collateral” means all Property and interests in Property and proceeds
thereof (including, but not limited to, all accounts, Receivables, deposit
accounts, Bank Accounts, chattel paper, instruments, investment property,
Inventory, General Intangibles, documents, commercial tort claims, Equipment,
Real Property, fixtures or improvements thereon and proceeds thereof) now owned
or hereafter acquired by any Credit Party upon which a Lien is granted under any
of the Loan Documents.
          “Collateral Access Agreement” means (a) a landlord waiver (with a copy
of the relevant Lease attached) with respect to personal property located at
real property leased by any Credit Party, substantially in the form of
Exhibit B-1 attached hereto (with such modifications as the Administrative Agent
may approve in its sole discretion), and (b) a bailee waiver with respect to
Property maintained by a Credit Party with a Bailee, substantially in the form
of Exhibit B-2 attached hereto (with such modifications as the Administrative
Agent may approve in its sole discretion), in each case as the same may be
amended, supplemented or otherwise modified from time to time.
          “Collateral Agent” means the Person appointed as “Collateral Agent”
from time to time pursuant to the Intercreditor Agreement, who initially is
CNAI.
          “Collection Account Agreement” means a collection account agreement
executed by a Collection Account Bank, the applicable Credit Party, the
Administrative Agent or, if the Existing Credit Agreement is in effect, the
Collateral Agent, substantially in the form of Exhibit C attached hereto (with
such changes thereto requested by the Collection Account Bank as may be
acceptable to the Administrative Agent and the applicable Credit Party), as the
same may be amended, supplemented or otherwise modified from time to time.
          “Collection Account Bank” means each bank which has entered into a
Collection Account Agreement and which is identified as a Collection Account
Bank on Schedule 6.01-Z, as such schedule may be modified from time to time
pursuant to Section 6.01(z).
          “Collection Accounts” means, collectively, the collection accounts in
which proceeds of Collateral are deposited, established at the Collection
Account Banks which are subject to a Collection Account Agreement.
          “Collections” is defined in Section 6.01(z).
          “Commitment” means the commitment of each Lender to make Loans, as
such amount may be reduced or modified pursuant to this Agreement; provided,
however, that at no time shall the aggregate Commitments of all Lenders
available to extend credit under the Credit Facility exceed $225,000,000. The
initial amount of each Lender’s Commitment shall be set
Credit Agreement

-7-



--------------------------------------------------------------------------------



 



forth on such Lender’s signature page hereto, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable.
          “Communications” is defined in Section 14.25(a).
          “Compliance Certificate” is defined in Section 7.01(e).
          “Consolidated EBITDA” means, for any period, (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, but without duplication, the aggregate
amount of (i) depreciation and amortization expense, (ii) Consolidated Interest
Expense, (iii) foreign, federal, state and local income taxes, (iv)
extraordinary losses, (v) equity in losses of unconsolidated Subsidiaries and
Affiliates, (vi) accruals for long-term deferred compensation (net of cash
payments of deferred compensation accrued in prior periods), (vii) losses from
minority interests in affiliates, (viii) non-recurring non-cash charges and
expenses (including the cumulative effect of any Accounting Changes), (ix)
non-cash expenses relating to the mark to market provision for derivative
instruments, (x) cash receipts related to the termination of any derivative
instrument that, as of the end of the prior period, had a net gain since the
inception of such derivative instrument, and (xi) cash and non-cash charges
arising out of the redemption of Senior Notes minus (c) to the extent included
in determining Consolidated Net Income for such period, but without duplication,
(i) extraordinary gains, (ii) equity in earnings of unconsolidated Subsidiaries
and Affiliates for such period, (iii) income from minority interests in
affiliates, (iv) non-recurring non-cash gains (including the cumulative effect
of any Accounting Changes), (v) non-cash income relating to the mark to market
provision for derivative instruments, and (vi) cash payments related to the
termination of any derivative instrument that, as of the end of the prior
period, had a net loss since the inception of such derivative instrument.
          “Consolidated Interest Expense” means, for any period, all as
determined in conformity with GAAP, (a) total interest expense, whether paid or
accrued (without duplication) (including the interest component of Capital Lease
obligations), of NMHG Holding and its Subsidiaries on a consolidated basis,
including, without limitation, all recurring bank loan fees and commissions,
discounts and other fees and charges owed with respect to letters of credit, but
excluding, however, amortization of discount, interest paid in property other
than cash or any other interest expense not payable in cash, plus (b) any net
payments made during such period under Interest Rate Contracts minus (c) any net
payments received during such period under Interest Rate Contracts, plus (d) to
the extent deducted in determining Consolidated Interest Expense, any interest
income.
          “Consolidated Net Income” means, for any period, the net earnings (or
loss) after taxes of NMHG Holding and its Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP.
          “Constituent Document” means, (a) with respect to any corporation,
(i) the articles/certificate of incorporation (or the equivalent organizational
documents) of such entity, (ii) the bylaws (or the equivalent governing
documents) of such entity and (iii) any document setting forth the designation,
amount and/or relative rights, limitations and preferences of any class or
series of such entity’s Capital Stock or any unanimous shareholder agreement
pertaining
Credit Agreement

-8-



--------------------------------------------------------------------------------



 



to any Foreign Subsidiary; (b) with respect to any partnership (whether limited
or general), (i) the certificate of partnership (or equivalent filings),
(ii) the partnership agreement (or equivalent organizational documents) of such
partnership and (iii) any document setting forth the designation, amount and/or
rights, limitations and preferences of any of such partnership’s partnership
interests; and (c) with respect to any limited liability company, (i) the
articles of organization (or the equivalent organizational documents) of such
entity, (ii) the operating agreement (or the equivalent governing documents) of
such entity and (iii) any document setting forth the designation, amount and/or
rights, limitations and preferences of any of such limited liability company’s
membership interests.
          “Contaminant” means any man-made or naturally occurring waste,
pollutant, hazardous substance, radioactive substance or material, toxic
substance, hazardous waste, radioactive waste, special waste, petroleum or
petroleum-derived substance or waste, mold, asbestos in any form or condition,
polychlorinated biphenyls, or any hazardous or toxic constituent thereof and
includes, but is not limited to, these terms as defined in Environmental, Health
or Safety Requirements of Law.
          “Contractual Obligation”, as applied to any Person, means any
provision of any Securities issued by that Person or any indenture, mortgage,
deed of trust, security agreement, pledge agreement, guaranty, contract,
undertaking, agreement or instrument to which that Person is a party or by which
it or any of its properties is bound, or to which it or any of its properties is
subject.
          “Credit Facility” means the facility provided by the Lenders to make
Loans to Borrower in accordance with the terms and conditions contained in this
Agreement.
          “Credit Facility Outstandings” means, at any particular time, the
outstanding principal amount of the Loans at such time.
          “Credit Party” means Borrower or any Guarantor, and “Credit Parties”
means, collectively, Borrower and the Guarantors.
          “Credit Party Entity” means any Credit Party or Subsidiary of any
Credit Party, and “Credit Party Entities” means collectively, Credit Parties and
their Subsidiaries.
          “Cure Fundings” is defined in Section 3.02(b)(iv)(C).
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement or other similar agreement or arrangement.
          “CUSA” means Citicorp USA, Inc., a Delaware corporation.
          “Customary Permitted Liens” means
          (a) Liens (other than Environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are not required to be paid pursuant
to Section 8.04;
Credit Agreement

-9-



--------------------------------------------------------------------------------



 



          (b) statutory Liens of landlords and Liens of mechanics, carriers,
materialmen, consignors, warehousemen, or workmen and other Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP, provided that the foregoing shall not include statutory or
contractual rights of title retention on Inventory;
          (c) Liens (other than any Lien in favor of the PBGC) incurred or
deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, surety, appeal and
performance bonds, trade, contracts (not constituting Indebtedness), regulatory
or statutory obligations, government contracts or other obligations of a like
nature provided in the ordinary course of business; provided that all such Liens
do not in the aggregate detract from the value of Borrower’s or any of its
Subsidiaries’ assets or Property or impair the use thereof in the operation of
their respective businesses; and
          (d) Permitted Encumbrances and Liens arising with respect to zoning
restrictions, easements, licenses, reservations, covenants, rights-of-way,
utility easements, building restrictions and other similar charges or
encumbrances on the use of Real Property which do not interfere with the
ordinary conduct of the business of Borrower or its Subsidiaries.
          “Default” means an event which, with the giving of notice or the lapse
of time, or both, would constitute an Event of Default.
          “Defaulting Lender” is defined in Section 3.02(b)(iv).
          “Designated Person” is defined in Section 6.01(ee).
          “Disbursement Accounts” means, collectively, the disbursement accounts
of each Credit Party as set forth on Schedule 6.01-Z.
          “Distribution Subsidiary” means any direct or indirect Subsidiary as
of the Closing Date of NMHG Distribution B.V. or Hyster Singapore Pte Ltd.
          “DOL” means the United States Department of Labor and any Person
succeeding to the functions thereof.
          “Dollars” and “$” mean the lawful money of the United States.
          “Domestic Lending Office” means, with respect to any Lender, such
Lender’s office, located in the United States, specified as the “Domestic
Lending Office” under its name on the signature pages hereof or on the
Assignment and Acceptance by which it became a Lender or such other United
States office of such Lender as it may from time to time specify by written
notice to Borrower and the Administrative Agent.
          “Domestic Subsidiary” means any Subsidiary of NMHG Holding organized
in the United States or any state or territory thereof.
Credit Agreement

-10-



--------------------------------------------------------------------------------



 



          “Draw Period” is defined in Section 2.01(a).
          “Dutch Parallel Debt” means, in relation to a Credit Party and a
currency and at any given time, an amount equal to the aggregate of that Credit
Party’s Underlying Debts at that time expressed in that currency.
          “Dutch Pledges” means any and all Pledge Agreements creating a right
of pledge (pandrecht) under the laws of the Netherlands.
          “ECA Agent” is defined in the definition of “Existing Credit
Agreement”.
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any commercial bank, insurance company, investment
or mutual fund or other entity, that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses; provided, that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or any Affiliates of any Credit Party
Entity.
          “Environmental, Health or Safety Requirements of Law” means all
Requirements of Law derived from or relating to federal, state, local and
foreign laws, regulations, orders, ordinances, rules, permits, licenses or other
binding determination of any Governmental Authority relating to or addressing
the indoor or outdoor environment, public or worker health or safety, including
but not limited to CERCLA, any other law, regulation, or order relating to the
use, Release, handling, or disposal of any Contaminant, any law, regulation, or
order relating to Remedial Action and any law, regulation, or order relating to
workplace or worker safety and health, and such Requirements of Law as are
promulgated by the specifically authorized agent or agents responsible for
administering such Requirements of Law.
          “Environmental Lien” means a Lien in favor of any Governmental
Authority for any (a) liabilities under any Environmental, Health or Safety
Requirements of Law, or (b) damages arising from, or costs incurred by such
Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.
          “Environmental Property Transfer Acts” means any applicable
Requirement of Law that conditions, restricts, prohibits or requires any
notification or disclosure triggered by the closure of any Property or the
transfer, sale or lease of any Property or deed or title for any Property for
environmental reasons, including, but not limited to, any so-called
“Environmental Cleanup Responsibility Act”, “Responsible Transfer Act”, or
“Industrial Site Recovery Act”.
          “Equipment” means, with respect to any Person, all of such Person’s
present and future equipment (as defined in the Uniform Commercial Code).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
          “ERISA Affiliate” means (a) any corporation which is a member of the
same controlled group of corporations (within the meaning of Section 414(b) of
the Internal Revenue Code) as Borrower; (b) a partnership or other trade or
business (whether or not incorporated)
Credit Agreement

-11-



--------------------------------------------------------------------------------



 



which is under common control (within the meaning of Section 414(c) of the
Internal Revenue Code) with Borrower; (c) a member of the same affiliated
service group (within the meaning of Section 414(m) of the Internal Revenue
Code) as Borrower, any corporation described in clause (a) above or any
partnership or trade or business described in clause (b) above; and (d) any
other Person which is required to be aggregated with Borrower pursuant to
regulations promulgated under Section 414(o) of the Internal Revenue Code.
          “Event of Default” means any of the occurrences set forth in
Section 11.01 after the expiration of any applicable grace period and the giving
of any applicable notice, in each case as expressly provided in Section 11.01.
          “Executive Orders” is defined in Section 6.01(ee).
          “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of December 19, 2005, among Borrower, NMHG, NACCO UK
and NACCO Netherlands as “Borrowers”, the financial institutions from time to
time party thereto as “Lenders”, the financial institution from time to time
party thereto as “Issuing Bank”, and CNAI as “Administrative Agent” (together
with its successors and assigns, the “ECA Agent”), as amended, restated,
supplemented or otherwise modified from time to time in compliance with the
Intercreditor Agreement, and including any refinancings thereof so long as such
refinancing is taken as a whole on terms no less favorable to Borrower and its
Subsidiaries, than the Existing Credit Agreement at the time of such
refinancing, and so long as the Indebtedness and Liens of such Refinancing are
separately permitted hereunder.
          “Existing Credit Agreement Documents” means the “Loan Documents”
under, and as defined in, the Existing Credit Agreement, as amended, restated,
supplemented and otherwise modified from time to time in compliance with the
Intercreditor Agreement.
          “Fair Market Value” means, with respect to any asset, the value of the
consideration obtainable in a sale of such asset in the open market, assuming a
sale by a willing seller to a willing purchaser dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time, each having
reasonable knowledge of the nature and characteristics of such asset, neither
being under any compulsion to act, and, if in excess of $10,000,000, as
determined (a) in good faith by the Board of Directors of Borrower and (b) in an
appraisal of such asset, provided that such appraisal was performed relatively
contemporaneously with such sale by an independent third party appraiser and the
basic assumptions underlying such appraisal have not materially changed since
the date thereof.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System or any Governmental Authority succeeding to its functions.
          “Fee Letter” means that certain fee letter dated December 16, 2005,
between Borrower and Sole Lead Arranger, as amended, restated, supplemented and
otherwise modified from time to time.
          “Financial Covenant Debt” means, with respect to NMHG Holding and its
Subsidiaries, at any time, without duplication, (a) all indebtedness,
obligations or other liabilities
Credit Agreement
-12-





--------------------------------------------------------------------------------



 



of such Persons (i) for borrowed money or evidenced by debt securities,
debentures, acceptances, notes or other similar instruments, (ii) in respect of
obligations (A) to redeem, repurchase or exchange for cash any Securities of any
such Person or (B) to pay cash dividends (or equivalent cash distributions) in
respect of any Capital Stock (but only to the extent such dividends have been
declared), (iii) to pay the deferred purchase price of property or services,
except accounts payable and accrued expenses arising in the ordinary course of
business, (iv) in respect of the principal component of Capital Lease
Obligations, (v) which are Accommodation Obligations required by GAAP to be
classified as debt, or (vi) under conditional sale or other title retention
agreements relating to property purchased by any such Person; (b) all
indebtedness, obligations or other liabilities of such Persons or others secured
by a Lien on any property of any such Person, whether or not such indebtedness,
obligations or liabilities are assumed by any such Person, all as of such time;
(c) all preferred stock subject (upon the occurrence of any contingency or
otherwise) to mandatory redemption; and (d) to the extent required by GAAP to be
classified as debt, all contingent Contractual Obligations.
          “Financial Institution” means (a) any Financing Affiliate, (b) any
financial institution listed on Schedule 1.01.6, (c) solely with respect to
Lease Finance Transactions to which the Australian Subsidiaries are a party, any
financial institution and (d) in all other cases, any financial institution from
time to time approved by the Administrative Agent.
          “Financial Officer” means the chief executive officer, chief financial
officer, the treasurer, the controller or principal accounting officer of
Borrower, or any other financial officer identified and reasonably acceptable to
the Administrative Agent.
          “Financial Statements” means (a) statements of income and retained
earnings, statements of cash flow, and balance sheets, (b) such other financial
statements as NMHG Holding and its Subsidiaries shall routinely and regularly
prepare and (c) such other financial statements as the Administrative Agent or
the Requisite Lenders may from time to time reasonably specify.
          “Financing Affiliate” means NFS or any other Affiliate of Borrower
party to a Financing Agreement pursuant to clause (b) of the definition thereof.
          “Financing Agreements” means (a) the International Operating
Agreement, dated April 15, 1998, between NMHG and General Electric Capital
Corporation, (b) the Restated and Amended Joint Venture and Shareholders
Agreement, dated April 15, 1998, between NMHG and General Electric Capital
Corporation and (c) any agreement or program entered into with a Financial
Institution on substantially the same terms as the International Operating
Agreement referred to in clause (a) above or otherwise as consented to by the
Administrative Agent, such consent not to be unreasonably withheld, as any of
the same may be (x) renewed, amended or restated from time to time on
substantially the same terms or otherwise as consented to by the Administrative
Agent, such consent not to be unreasonably withheld or (y) replaced from time to
time as consented to by the Administrative Agent, such consent not to be
unreasonably withheld.
          “First Lien Collateral” means all Property of Credit Parties
constituting Equipment, Real Property, fixtures or improvements thereon and
Proceeds thereof, and any Property of Credit Parties and their Subsidiaries not
constituting Second Lien Collateral.
Credit Agreement

-13-



--------------------------------------------------------------------------------



 



          “Fiscal Year” means the fiscal year of NMHG Holding, which shall be
the 12-month period ending on December 31 of each calendar year.
          “Fixed Charge Coverage Ratio” means, with respect to any period, the
ratio of (a) Adjusted EBITDA for such period minus Capital Expenditures for such
period to (b) Scheduled Principal Payments for such period plus Consolidated
Interest Expense for such period.
          “Fixed Rate” means, with respect to any Interest Period applicable to
a Borrowing of Fixed Rate Loans, an interest rate per annum in effect on the
relevant Fixed Rate Determination Date, obtained by dividing:
     (a) the interest rate per annum equal to (A) the offered quotations for
deposits in Dollars for a period comparable to the relevant Interest Period
which appears on Dow Jones Markets Service (formerly known as Telerate) Page
3750 or Dow Jones Markets Service Page 3740 (as appropriate) (or such other page
as may replace Page 3750 or Page 3740, as applicable, or the service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
deposits in Dollars) at or about 11:00 a.m. (London time) on the applicable
Fixed Rate Determination Date; or (B) if no such interest rate determined under
clause (A) is available, the arithmetic mean (rounded upward to the nearest
one-sixteenth of one percent (0.0625%)) of the interest rates, as supplied to
Citibank at its request, quoted by the “London Reference Banks” to leading banks
in the London interbank market at or about 11:00 a.m. (London time) on the
applicable Fixed Rate Determination Date for the offering of deposits in Dollars
for a period comparable to the relevant Interest Period, by
     (b) a percentage equal to (i) 100% minus (ii) the Reserve Percentage in
effect on the relevant Fixed Rate Determination Date. The Fixed Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.
For purposes of this definition, “Reserve Percentage” means, for any day, that
percentage which is in effect on such day, as prescribed by the Federal Reserve
Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York, New York with
deposits exceeding five billion Dollars in respect of “Eurocurrency Liabilities”
(or in respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Fixed Rate Loans is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any bank to United States residents). The
Administrative Agent shall provide to Borrower, upon the reasonable request of
Borrower, an explanation of any Reserve Percentage used in the determination of
the Fixed Rate.
          “Fixed Rate Affiliate” means, with respect to each Lender, the
Affiliate of such Lender (if any) set forth below such Lender’s name under the
heading “Fixed Rate Affiliate” on the signature pages hereof or on the
Assignment and Acceptance by which it became a Lender or
Credit Agreement

-14-



--------------------------------------------------------------------------------



 



such Affiliate of a Lender as it may from time to time specify by written notice
to Borrower and the Administrative Agent.
          “Fixed Rate Determination Date” means, with respect to a Borrowing of
Fixed Rate Loans, the second Business Day prior to the first day of the Interest
Period for any such Borrowing.
          “Fixed Rate Interest Payment Date” means (a) with respect to any Fixed
Rate Loan, the last day of each Interest Period applicable to such Loan and
(b) with respect to any Fixed Rate Loan having an Interest Period in excess of
three (3) calendar months, the last day of each three (3) calendar month
interval during such Interest Period.
          “Fixed Rate Lending Office” means, with respect to any Lender, the
office or offices of such Lender (if any) set forth below such Lender’s name
under the heading “Fixed Rate Lending Office” on the signature pages hereof or
on the Assignment and Acceptance by which it became a Lender or such office or
offices of such Lender as it may from time to time specify by written notice to
Borrower and the Administrative Agent.
          “Fixed Rate Loans” means all Loans which bear interest at a rate
determined by reference to the Fixed Rate as provided in Section 4.01(a).
          “Floating Rate” means, for any period applicable to any Floating Rate
Loan, a fluctuating interest rate per annum as shall be in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York from time to time, as Citibank’s base rate; and
     (b) the sum (adjusted to the nearest one quarter of one percent (0.25%) or,
if there is no nearest one quarter of one percent (0.25%), to the next higher
one quarter of one percent (0.25%)) of (i) one half of one percent (0.50%) per
annum plus (ii) the rate per annum obtained by dividing (A) the latest
three-week moving average of secondary market morning offering rates in the
United States for three-month certificates of deposit of major United States
money market banks, such three-week moving average being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday (or, if
such day is not a Business Day, on the next preceding Business Day) by Citibank
on the basis of such rates reported by certificate of deposit dealers to, and
published by, the Federal Reserve Bank of New York, or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three (3) New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Federal Reserve Board for determining the maximum reserve
requirement (including, but not limited to, any emergency, supplemental or other
marginal reserve requirement) for Citibank in respect of liabilities consisting
of or including (among other liabilities) three-month Dollar nonpersonal time
deposits in the United States, plus (iii) the average during such three-week
period of the
Credit Agreement

-15-



--------------------------------------------------------------------------------



 



annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring Dollar deposits of Citibank in the
United States.
          “Floating Rate Loans” means all Loans denominated in Dollars which
bear interest at a rate determined by reference to the Floating Rate as provided
in Section 4.01(a).
          “Foreign Employee Benefit Plan” means any employee benefit plan as
defined in Section 3(3) of ERISA which is maintained or contributed to for the
benefit of the employees or former employees of Borrower or any of its
Subsidiaries or any employee benefit plan in relation to which Borrower or any
of its Subsidiaries has a liability or potential liability, but which is not
covered by ERISA pursuant to Section 4(b)(4) of ERISA.
          “Foreign Pension Plan” means any Foreign Employee Benefit Plan which
is a pension plan as defined in Section 3(2) of ERISA but which is not covered
by ERISA pursuant to Section 4(b)(4) of ERISA and which under applicable local
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained by a foreign Governmental Authority.
          “Foreign Subsidiary” means any Subsidiary of NMHG Holding that is not
a Domestic Subsidiary.
          “Foreign Working Capital Guaranty” means that certain Guaranty dated
as of May 9, 2002, executed and delivered to Citibank by Borrower, NACCO
Materials Handling Group, Inc., NACCO Materials Handling Limited and NACCO
Materials Handling B.V., as amended, restated, supplemented and otherwise
modified from time to time.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans of the type contemplated by this Agreement and similar extensions of
credit in the ordinary course of its business.
          “Funding Account” means each account of the Administrative Agent into
which fundings of Loans shall be made, as notified to the Lenders from time to
time.
          “Funding Date” means the date of the funding of the Loans.
          “GAAP” means generally accepted accounting principles (in the United
States except as otherwise specified in this Agreement) set forth in the
opinions and pronouncements of the Accounting Principles Board, the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board or in such other statements by such other entity as may be in general use
by significant segments of the accounting profession as in effect on the Closing
Date (unless otherwise specified herein as in effect on another date or dates).
          “General Intangibles” means, with respect to any Person, all of such
Person’s present and future general intangibles (as defined in the Uniform
Commercial Code).
Credit Agreement

-16-



--------------------------------------------------------------------------------



 



          “Global Design and Product Development Program” means the proposed
program of Credit Party Entities involving the design, development and launch of
a new range of internal combustion powered fork lift trucks and the
restructuring of fabrication, manufacturing and assembly operations of Credit
Party Entities to accommodate the production of such new fork lift trucks.
          “Governmental Authority” means any nation or government, any federal,
state, province, territory, regional, local or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.
          “Guarantor” means NMHG Holding, Hyster-Yale, and each Domestic
Subsidiary which is (a) designated on Schedule 1.01.1 or (b) required under
Section 9.07(b) to be a party to a Guaranty.
          “Guaranty” means (a) the Guaranty dated as of the Closing Date duly
executed and delivered to the Administrative Agent by each of the Guarantors
with respect to the Obligations, substantially in the form and substance of
Exhibit D attached hereto, and (b) each Guaranty, substantially in the form and
substance of Exhibit D attached hereto, required to be executed and delivered by
a Domestic Subsidiary pursuant to Section 9.07, as each of the same may be
further amended, supplemented or otherwise modified from time to time.
          “Holder” means any Person entitled to enforce any of the Obligations,
whether or not such Person holds any evidence of Indebtedness, including,
without limitation, the Administrative Agent and each Lender.
          “Hyster-Yale” means Hyster-Yale Materials Handling, Inc, a Delaware
corporation, together with its successors and assigns.
          “Impairment Adjustment” means, for any period, impairment loss as
determined in accordance with the Financial Accounting Standards Board Statement
of Financial Accounting Standards No. 144.
          “Indebtedness” means, as applied to any Person, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (i) for borrowed money or evidenced by debt securities, debentures,
acceptances, notes or other similar instruments, and any past due accrued
interest, fees and charges relating thereto, (ii) in respect of obligations
(A) to redeem, repurchase or exchange for cash any Securities of such Person or
(B) to pay cash dividends (or equivalent cash distributions) in respect of any
Capital Stock (but only to the extent such dividends have been declared),
(iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Accommodation Obligations, (vii) under
warranties and indemnities; or (viii) under conditional sale or other title
retention agreements relating to property purchased by such Person; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by such Person, all as of such time;
(c) the fair market value, as
Credit Agreement

-17-



--------------------------------------------------------------------------------



 



determined in accordance with GAAP, of all indebtedness, obligations or other
liabilities of such Person in respect of Interest Rate Contracts and Currency
Agreements, net of liabilities owed to such Person by the counterparties
thereon; (d) all preferred stock subject (upon the occurrence of any contingency
or otherwise) to mandatory redemption; and (e) all contingent Contractual
Obligations with respect to any of the foregoing.
          “Indemnified Matter” is defined in Section 14.03.
          “Indemnitee” is defined in Section 14.03.
          “Independent Qualified Party” means an investment banking firm,
accounting firm or appraisal firm of national standing; provided, however, that
such firm is not an Affiliate of Borrower.
          “Information Memorandum” means the information memorandum dated
February 24, 2006, used by the Sole Lead Arranger in connection with the
syndication of the Commitments.
          “ING Working Capital Line” means that certain unsecured working
capital facility in a principal amount not to exceed 7,000,000 euros provided by
ING Bank N.V. to NACCO Netherlands pursuant to that certain letter dated
January 14, 2000, between ING Bank N.V. and NACCO Netherlands, as the same may
be refinanced or replaced, provided that such refinancing or replacement is,
taken as a whole, on terms no less favorable to NACCO Netherlands than the terms
of the ING Working Capital Line prior to such replacement or refinancing;
provided, further that if such refinancing or replacement is in an aggregate
principal amount greater than 7,000,000 euros, any excess amounts shall only be
permitted as allowed in accordance with Section 9.01(s).
          “Initial Projections” means the financial projections presented to the
Administrative Agent on February 23, 2006, with respect to NMHG Holding and its
Subsidiaries, attached as Exhibit E hereto.
          “Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the Closing Date, among Credit Parties, Administrative Agent and ECA
Agent, as amended, restated, supplemented and otherwise modified from time to
time.
          “Interest Period” is defined in Section 4.02(a).
          “Interest Rate Contract” means any interest rate exchange, swap,
collar, future, protection, cap, floor or similar agreements providing interest
rate protection.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance promulgated thereunder.
          “Inventory” means, with respect to any Person, all of such Person’s
present and future (a) inventory (as defined in the Uniform Commercial Code),
(b) goods, merchandise and other personal Property furnished or to be furnished
under any contract of service or intended for
Credit Agreement

-18-



--------------------------------------------------------------------------------



 



sale or lease, and all goods consigned by such Person and all other items which
have previously constituted Equipment but are then currently being held for sale
or lease in the ordinary course of such Person’s business, (c) raw materials,
work-in-process and finished goods, (d) materials and supplies of any kind,
nature or description used or consumed in such Person’s business or in
connection with the manufacture, production, packing, shipping, advertising,
finishing or sale of any of the Property described in clauses (a) through (d)
above, (e) goods in which such Person has a joint or other interest to the
extent of such Person’s interest therein or right of any kind (including,
without limitation, goods in which such Person has an interest or right as
consignee), and (f) goods which are returned to or repossessed by such Person;
in each case whether in the possession of such Person, a bailee, a consignee, or
any other Person for sale, storage, transit, processing, repair, use or
otherwise, and any and all documents for or relating to any of the foregoing.
          “Investment” means, with respect to any Person, (a) any purchase or
other acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by, any other Person, (b) any purchase by that Person of all
or a significant part of the assets of a business conducted by another Person,
(c) any loan, advance (other than prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business), or capital contribution by that Person to any other Person,
including all Indebtedness to such Person arising from a sale of property by
such Person other than in the ordinary course of its business and (d) any
accounts (including, without limitation, any such deposit, cash collateral and
investment accounts) with banks or other financial institutions. The amount of
any Investment shall be the original cost of such Investment, plus the cost of
all additions thereto less the amount of any return of capital or principal to
the extent such return is in cash with respect to such Investment without any
adjustments for increases or decreases in value or write-ups, write-downs or
write-offs with respect to such Investment.
          “IRS” means the Internal Revenue Service and any Person succeeding to
the functions thereof.
          “Italian Receivables Seller” means NACCO Materials Handling S.p.A.
(f/k/a NACCO Materials Handling S.R.L.), a joint stock company incorporated
under the laws of Italy, registered with the Register of Enterprises of Modena
under No. 14801.
          “Knowledge” (and the related term “Know”) means, with respect to
Borrower’s knowledge, the knowledge of a Financial Officer of Borrower.
          “Lease Finance Transaction” means a transaction under which:
(a) Borrower or any Borrower Subsidiary sells a lift truck to a Financial
Institution, (b) such Financial Institution, as lessor, enters into an Operating
Lease with respect to such lift truck with Borrower or any Borrower Subsidiary,
as lessee, and (c) Borrower or such Borrower Subsidiary, as the case may be, as
lessor, enters into an Operating Lease with respect to such lift truck with a
customer, as lessee.
          “Leases” means those leases, tenancies or occupancies entered into by
Borrower or any of Borrower’s respective Subsidiaries, as tenant, sublessor or
sublessee either directly or as the successor in interest to Borrower or any
Affiliates of Borrower.
Credit Agreement

-19-



--------------------------------------------------------------------------------



 



          “Lender” means, (a) as of the Closing Date each institution which is a
signatory hereto as a “Lender”, and (b) at any other given time each other
institution which is a party hereto as a Lender, whether as a signatory hereto
or pursuant to an Assignment and Acceptance.
          “Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) an amount equal to (i) Financial Covenant Debt at such date, minus
(ii) Unrestricted Cash On Hand at such date to (b) Adjusted EBITDA for the
four-fiscal-quarter period then ending.
          “Liabilities and Costs” means all liabilities, obligations,
responsibilities, losses, damages, punitive damages, economic damages,
consequential damages, treble damages, costs and expenses (including, without
limitation, attorney, expert and consulting fees and costs and fees associated
with any investigation, feasibility or Remedial Action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future, including interest, if
any, thereon, including, without limitation, those arising from personal injury,
death, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, conditional sale agreement, deposit arrangement, security interest,
encumbrance, easement, lien (statutory or other, and including, without
limitation, any Environmental Lien), preference, priority, title retention or
other security agreement or preferential arrangement (including, without
limitation, any negative pledge arrangement, restrictive covenant on Real
Property and any agreement to provide equal and ratable security) of any kind or
nature whatsoever in respect of any property of a Person intended to assure
payment of any Indebtedness, obligation or other liability, whether granted
voluntarily or imposed by law, and includes the interest of a lessor under a
Capital Lease or under any financing lease having substantially the same
economic effect as any of the foregoing and the filing of any financing
statement or similar notice (other than a financing statement filed by a “true”
lessor pursuant to the Uniform Commercial Code), naming the owner of such
property as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction, but does not include the interest of a lessor under an
Operating Lease.
          “Lift Truck Financing Guarantee” means guarantees or repurchase or
recourse obligations of a Credit Party, incurred in the ordinary course of
business consistent with past practice, of Indebtedness incurred by a dealer or
customer of a dealer, for the purchase or lease of lift trucks substantially all
of which are manufactured or sold by a Credit Party, the proceeds of which
Indebtedness is used by such dealer or customer primarily to pay the purchase
price of such lift trucks and any related reasonable fees and expenses
(including financing fees); provided, however, that (a)(i) with respect to lift
trucks located in the United States, the Indebtedness so guaranteed is secured
by a perfected first priority Lien on such lift trucks in favor of the holder of
Indebtedness or a Credit Party and (ii) with respect to lift trucks located
outside of the United States, the Indebtedness so guaranteed is secured by a
Lien or other similar security interest to the extent commercially practicable
in the jurisdiction in which such lift trucks are located and (b) if any Credit
Party is required to make payment with respect to such guaranty, such Credit
Party will have the right to either (i) the title to such lift trucks, (ii) a
valid assignment of a perfected first priority Lien or other similar security
interest in the lift trucks or (iii) the net proceeds of any resale of such lift
trucks.
Credit Agreement

-20-



--------------------------------------------------------------------------------



 



          “Lists” is defined in Section 6.01(ee).
          “Loan Documents” means this Agreement, the Notes, the Guaranty, the
Security Documents, the Proposal Letter, the Fee Letter, the Collection Account
Agreements, and the other instruments, agreements and written Contractual
Obligations executed or delivered pursuant to Section 5.01(a) of this Agreement
by any Credit Party or Pledged Entity, all other instruments, agreements and
written Contractual Obligations between any Credit Party or Pledged Entity, on
the one hand, and any of the Administrative Agent or the Lenders, on the other
hand, in each case delivered to either the Administrative Agent or such Lender
before, on or after the Closing Date pursuant to or in connection with the
transactions (including, without limitation, the cash management arrangements)
contemplated by this Agreement, and all other agreements or instruments executed
and delivered or to be executed and delivered pursuant hereto or thereto or in
connection herewith or therewith or any of the transactions contemplated hereby
or thereby, as any of the same may be amended, supplemented or otherwise
modified from time to time.
          “Loans” is defined in Section 2.01(a).
          “Lockboxes” means, collectively, the lockboxes established at the
Collection Account Banks for collection of payments in respect of Receivables or
other Collateral.
          “Management Agreement” means any agreement pursuant to which any
Person has any right or obligation to manage any Mortgaged Property on behalf of
or for the benefit of any Credit Party.
          “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
          “Material Adverse Effect” means a material adverse effect upon (a) the
condition (financial or otherwise), performance, properties or prospects of
Borrower, or Borrower and its Subsidiaries taken as a whole, or Credit Parties
and their Subsidiaries taken as a whole, (b) the ability of any of the Credit
Parties to perform their respective obligations under the Loan Documents or
(c) the ability of the Lenders or the Administrative Agent to enforce any of the
Loan Documents.
          “MIS” means computerized management information system for recording
and maintenance of information regarding purchases, sales, aging,
categorization, and locations of Inventory, creation and aging of Receivables,
and accounts payable (including agings thereof).
          “Mortgaged Properties” means the Property encumbered by, and more
particularly described in, the Mortgages.
          “Mortgages” means the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust and other real estate security documents made or
required herein to be made by any Credit Party, in each case in form and
substance reasonably satisfactory to the Administrative Agent and as may be
amended, restated, supplemented and otherwise modified from time to time.
Credit Agreement

-21-



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by Borrower or any ERISA Affiliate.
          “NACCO Materials Handling S.p.A.” means the Italian Receivables
Seller.
          “NACCO Netherlands” means NACCO Materials Handling B.V., a private
company with limited liability incorporated under the laws of the Netherlands
having its corporate seat in Nijmegen.
          “NACCO UK” means NACCO Materials Handling Limited (company number
0236775), incorporated under the laws of England and Wales.
          “Net Cash Proceeds of Issuance of Indebtedness” means net cash
proceeds (including cash, equivalents readily convertible into cash, and such
proceeds of any notes received as consideration or any other non-cash
consideration) received by any Credit Party at any time after the Closing Date
on account of the issuance of Indebtedness (other than Indebtedness permitted
under Section 9.01) of any Credit Party, or any direct Subsidiary of Borrower,
in each case net of all transaction costs and underwriters’ discounts with
respect thereto.
          “Net Cash Proceeds of Sale” means, (a) proceeds received by any Credit
Party in cash (including cash, equivalents readily convertible into cash, and
such proceeds of any notes received as consideration of any other non-cash
consideration) from the sale, assignment or other disposition of any Property
(including any Sale and Leaseback Transaction but not the lease or license of
any Property), other than sales permitted under clauses (a), (c), (d), (e), and
(f) of Section 9.02, net of (i) the costs of sale, assignment or other
disposition, (ii) any income, franchise, transfer or other tax liability arising
from such transaction and (iii) amounts applied to the repayment of Indebtedness
(other than the Obligations) secured by a Lien permitted by Section 9.03 on the
asset disposed of, if such net proceeds arise from any individual sale,
assignment or other disposition or from any group of related sales, assignments
or other dispositions; (b) proceeds which constitute or are deemed “Net Cash
Proceeds of Sale” under, and as defined in, the Existing Credit Agreement; and
(c) to the extent provided in Section 8.13), proceeds of insurance on account of
the loss of or damage to any such Property or Properties, and payments of
compensation for any such Property or Properties taken by condemnation or
eminent domain.
          “Net Indebtedness” means (a) the outstanding principal amount of
“Loans” under, and as defined in, the Existing Credit Agreement less
(b) Unrestricted Cash On Hand of the Credit Party Entities.
          “NFS” means NMHG Financial Services, Inc., a Delaware corporation in
which NMHG holds a minority interest.
          “NMHG” means NACCO Materials Handling Group, Inc., a Delaware
corporation.
Credit Agreement

-22-



--------------------------------------------------------------------------------



 



          “NMHG Holding” means NMHG Holding Co., a Delaware corporation,
together with its successors and assigns.
          “NMHG Holding Company Merger” means the merger or consolidation of
NMHG Holding with and into Hyster-Yale or Borrower, in each case in accordance
with Section 9.09.
          “NMHG Mauritius Entities” means NMHG Mauritius, Shanghai Hyster
Forklift Ltd., Shanghai Hyster International Trading Co., Ltd. and Hyster (H.K.)
Limited.
          “Non Pro Rata Funding” is defined in Section 3.02(b)(iv).
          “Notes” means one or more promissory notes payable to the Lenders
evidencing Borrower’s Obligations to repay the Loans made to Borrower,
substantially in the form and substance of Exhibit F attached hereto.
          “Notice of Borrowing” means a notice substantially in the form of
Exhibit G attached hereto.
          “Notice of Continuation/Conversion” means a notice substantially in
the form of Exhibit H attached hereto.
          “NPL” is defined in Section 6.01(o).
          “Obligations” means, to the extent arising hereunder, under the Notes
or under any other Loan Document, all Loans, all advances, debts, liabilities,
obligations, covenants and duties owing by any Credit Party to the
Administrative Agent, any Lender, any Affiliate of the Administrative Agent, any
Lender, or any Person entitled to indemnification pursuant to Section 14.03, of
any kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, whether or not for the payment of money and shall
include, without limitation, (i) all liability of Borrower for principal of and
interest on the Loans or under the Notes, (ii) all liability of each Guarantor
under any guaranty of the Obligations to which it is a party and (iii) all
liability of each Credit Party under the Loan Documents for any fees, expense
reimbursements and indemnifications. The term includes, without limitation, all
interest, charges, foreign exchange costs, expenses, fees, attorneys’ fees and
disbursements and any other sum chargeable to any Credit Party hereunder or
under any other Loan Document (other than any Credit Party’s Dutch Parallel
Debts).
          “Obligee” means any Lender or any Holder, and “Obligees” means,
collectively, the Lenders and the Holders.
          “OFAC” is defined in Section 6.01(ee).
          “OFAC Laws and Regulations” is defined in Section 6.01(ee).
          “Officer’s Certificate” means, as to a corporation, a certificate
executed on behalf of such corporation by an officer or director of such
corporation and, with respect to any Credit Party, substantially in the form of
Exhibit I attached hereto.
Credit Agreement

-23-



--------------------------------------------------------------------------------



 



          “Operating Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which is not
a Capital Lease.
          “Original Currency” is defined in Section 14.21.
          “Other Currency” is defined in Section 14.21.
          “Paid In Full”, “Pay In Full” and “Payment In Full” means, with
respect to the Obligations of any Credit Party (other than, as of any date of
payment, Obligations which are contingent and unliquidated and not then due and
owing and which pursuant to Section 14.09, survive the making and repayment of
the Loans and the termination of the Commitments hereunder), the indefeasible
payment in full in cash of such Obligations.
          “Parent” means NACCO Industries, Inc., a Delaware corporation.
          “Parent Subordinated Indebtedness” means unsecured Indebtedness owing
by any Credit Party Entity to the Parent and unsecured guaranties thereof by any
Credit Party Entity; provided that any such Indebtedness or guaranty issued by a
Credit Party shall be subordinated in right of payment to the Obligations and
otherwise on terms and conditions satisfactory to the Administrative Agent;
provided, further, that, in the event that any Credit Party Entity which is not
a Credit Party guaranties or becomes jointly and severally liable for any Parent
Subordinated Indebtedness issued by any Credit Party, such Credit Party Entity,
as a condition of issuing such guaranty or becoming jointly and severally liable
for such Indebtedness, shall become a Guarantor.
          “Participant” is defined in Section 14.01(g).
          “Patent Security Agreements” means (a) the Patent Security Agreement
dated as of the Closing Date by and between the Credit Parties and the
Administrative Agent substantially in the form of Exhibit N attached hereto, and
(b) each Patent Security Agreement required to be delivered by a Credit Party
Entity pursuant to Section 9.07, substantially in the form of Exhibit N, as each
of the same may be further amended, supplemented or otherwise modified from time
to time.
          “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to the functions thereof.
          “Permits” means any permit, approval, authorization, license,
variance, exemption, no-action letter or permission required from a Governmental
Authority under an applicable Requirement of Law.
          “Permitted Encumbrances” means (a) the Mortgages and the other Liens
pursuant to the Loan Documents in favor of Lenders, (b) the items shown in
Schedule B to the Title Policies as of the Closing Date, (c) future Liens for
property taxes and assessments not then delinquent, (d) easements, licenses or
restrictive covenants provided in the ordinary course of business which are
reasonably necessary for the continued use, enjoyment, access to or operation of
the applicable Mortgaged Property or which do not interfere with such Credit
Party Entity’s conduct of its ordinary course of business or materially
adversely impact its use of such
Credit Agreement

-24-



--------------------------------------------------------------------------------



 



Mortgaged Property and (e) any other Lien to which Administrative Agent may
expressly consent in writing in the exercise of its reasonable discretion.
          “Permitted Existing Accommodation Obligations” means those
Accommodation Obligations of Credit Party Entities identified as such on
Schedule 1.01.2.
          “Permitted Existing Indebtedness” means the Indebtedness of Credit
Party Entities and identified as such on Schedule 1.01.3.
          “Permitted Existing Investments” means those Investments identified as
such on Schedule 1.01.4.
          “Permitted Existing Liens” means the Liens on assets of Credit Party
Entities identified as such on Schedule 1.01.5.
          “Permitted Holders” means, collectively, the parties to the
Stockholders’ Agreement, dated as of March 15, 1990, as amended from time to
time, by and among National City Bank, (Cleveland, Ohio), as depository, the
Participating Stockholders (as defined therein) and the Parent; provided,
however, that for purposes of this definition only, the definition of
Participating Stockholders contained in the Stockholder’s Agreement shall be
such definition in effect on the Closing Date.
          “Person” means any natural person, corporation, limited partnership,
limited liability company, general partnership, joint stock company, joint
venture, association, company, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, or any Governmental
Authority.
          “Plan” means an employee benefit plan defined in Section 3(3) of ERISA
in respect of which Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
          “Platform” is defined in Section 14.25(b).
          “Pledge Agreements” means (a) the Pledge Agreement dated as of the
Closing Date, by and between each Credit Party and the Administrative Agent,
substantially in the form and substance of Exhibit J attached hereto, (b) that
certain Share Mortgage, dated as of the Closing Date, between NMHG and
Administrative Agent regarding shares of NMHG Australia Holding Pty Ltd, an
Australian company, National Fleet Network Pty Limited, an Australian company
and NMHG Australia Holding Pty Ltd, an Australian company, (c) that certain
Quota Pledge Agreement, dated as of the Closing Date, between NMHG and
Administrative Agent regarding shares of NACCO Materials Handling Group Brasil
Ltda., a limited liability quota company incorporated under the laws of the
Federative Republic of Brazil, (d) that certain Charge Over Shares, dated as of
the Closing Date, between NMHG and the Administrative Agent regarding shares of
NACCO Materials Handling Group, Ltd., a company incorporated under the laws of
England and Wales, (e) that certain Pledge Agreement, dated as of the Closing
Date, between NMHG and the Administrative Agent regarding shares of NMHG Mexico
S.A. de C.V., (f) those certain Agreements and Deeds of Pledge, dated March 22,
2006, by NMHG to
Credit Agreement

-25-



--------------------------------------------------------------------------------



 



Administrative Agent regarding shares in the capital of N.M.H. Holding B.V. and
NMHG Distribution B.V., and (g) all other pledge agreements executed by any
Credit Party Entity in accordance with Section 9.07, as each of the same may be
further amended, supplemented or otherwise modified from time to time.
          “Pledged Entity” means Hyster-Yale, Borrower and each Credit Party
Entity all or a portion of the Capital Stock of which has been or is required to
be pledged pursuant to a Pledge Agreement in accordance with the terms of this
Agreement.
          “Pro Forma” means the unaudited pro forma opening balance sheet of
NMHG and its Subsidiaries attached hereto as Exhibit K, prepared in accordance
with GAAP, dated as of December 31, 2005, and giving effect to the extensions of
credit contemplated hereby.
          “Pro Rata Share” means with respect to any Lender, the percentage
obtained by dividing (i) such Lender’s Commitment at such time by (ii) the
aggregate amount of all Commitments at such time; provided, however, if all of
the Commitments are terminated pursuant to the terms hereof or if the Funding
Date has occurred, then “Pro Rata Share” means the percentage obtained by
dividing (x) the aggregate amount of such Lender’s Credit Facility Outstandings
by (y) the aggregate amount of all Credit Facility Outstandings.
          “Process Agent” is defined in Section 14.17.
          “Property” means any Real Property or personal property, plant,
building, facility, structure, underground storage tank or unit, Equipment,
Inventory, General Intangible, Receivable, or other asset owned, leased or
operated by Borrower or any of its Subsidiaries, as applicable (including any
surface water thereon or adjacent thereto, and soil and groundwater thereunder).
          “Proposal Letter” means the Proposal Letter dated December 16, 2005,
between Sole Lead Arranger and Borrower, as amended, restated, supplemented and
otherwise modified from time to time.
          “Purchase Money Liens” is defined in Section 9.01(d).
          “Real Property” means, with respect to any Person, all of such
Person’s present and future right, title and interest (including, without
limitation, any leasehold estate) in real property.
          “Receivables” means, with respect to any Person, all of such Person’s
present and future (a) accounts (as defined in the Uniform Commercial Code),
(b) accounts receivable, (c) rights to payment for goods sold or leased or for
services rendered, whether or not earned by performance, (d) all chattel paper,
(e) all rights in any merchandise or goods which any of the same may represent,
and (f) all rights, title, security, insurance, letters of credit, guaranties
and other supporting obligations with respect to each of the foregoing,
including, without limitation, any right of stoppage in transit.
          “Receivables Sale Agreements” shall mean (a) the agreements between
NACCO Netherlands and NACCO UK providing for the daily sale and assignment of
all Receivables
Credit Agreement

-26-



--------------------------------------------------------------------------------



 



originated by NACCO Netherlands to NACCO UK and (b) the agreements, if any,
between NACCO Materials Handling S.R.L. (or a successor thereto) and NACCO UK
providing for the daily sale and assignment of all Receivables originated by
NACCO Materials Handling S.R.L. (or such successor) to NACCO UK, in each case,
in form and substance satisfactory to the Administrative Agent.
          “Receivables Subsidiary” means a wholly-owned Subsidiary of NACCO UK
that is structured to be “bankruptcy remote” and that engages in no activities
other than in connection with the purchase and financing of Receivables from one
or more of the Foreign Subsidiaries and execution, delivery and performance of
the Loan Documents and transactions contemplated thereby.
          “Register” is defined in Section 14.01(c).
          “Regulation A” means Regulation A of the Federal Reserve Board as in
effect from time to time.
          “Regulation D” means Regulation D of the Federal Reserve Board as in
effect from time to time.
          “Regulation U” means Regulation U of the Federal Reserve Board as in
effect from time to time.
          “Regulation X” means Regulation X of the Federal Reserve Board as in
effect from time to time.
          “Reinvestment Deferred Amount” means, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds of Sale received by any Credit Party in
connection therewith that are not applied to prepay the Obligations pursuant to
Section 3.01(b)(i) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event” means any disposition permitted under
Section 9.02 with respect to which Net Cash Proceeds of Sale are received by any
Credit Party or any event with respect to which proceeds of insurance or
payments of compensation for Property taken by condemnation or eminent domain
are received by any Credit Party that constitute Net Cash Proceeds of Sale.
          “Reinvestment Notice” means a written notice executed by an officer of
Borrower stating that no Default or Event of Default has occurred and is
continuing and that Borrower or another Credit Party intends and expects to use
all or a specified portion of the Net Cash Proceeds of Sale to acquire
Additional Assets.
          “Reinvestment Prepayment Amount” means, with respect to any
Reinvestment Event in respect of which Borrower has delivered a Reinvestment
Notice, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire
Additional Assets.
Credit Agreement

-27-



--------------------------------------------------------------------------------



 



          “Reinvestment Prepayment Date” means, with respect to any Reinvestment
Event, the earlier of (a) the date occurring 365 days after such Reinvestment
Event and (b) the date on which the applicable Credit Party shall have
determined not to acquire Additional Assets with all or any portion of the
relevant Reinvestment Deferred Amount.
          “Related Business” means any business in which any Credit Party Entity
was engaged on the Closing Date and any business related, ancillary or
complementary to any business of any Credit Party Entity in which any Credit
Party Entity was engaged on the Closing Date or a reasonable extension,
development or expansion of the business in which any Credit Party Entity was
engaged as of the Closing Date.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Release” means any active or passive release, spill, emission,
leaking, pumping, injection, deposit, disposal, pouring, dumping, abandonment,
discards of barrels, containers or other receptacles, including the active or
passive discharge, dispersal, leaching or migration of Contaminants into the
indoor or outdoor environment or into or out of any Property.
          “Relevant Person” means each of (a) Borrower, (b) until an NMHG
Holding Company Merger, NMHG Holding, (c) after an NMHG Holding Company Merger
where Hyster-Yale is the surviving entity, Hyster-Yale, and (d) prior to a
Restructuring, Parent.
          “Remedial Action” means actions required to (a) clean up, remove,
treat or in any other way address Contaminants in the indoor or outdoor
environment; (b) prevent the Release or threat of Release or minimize the
further Release of Contaminants; or (c) investigate and determine if a remedial
or other response is needed and to design such a response and post-remedial
investigation, monitoring, operation and maintenance and care.
          “Rents” means all income, rents, issues, profits, revenues (including
all oil and gas or other mineral royalties and bonuses), deposits (other than
utility and security deposits) and other benefits from the Mortgaged Properties.
          “Replacement Proceeds” means the amount of (a) proceeds of insurance
paid on account of the loss of or damage to any Property and awards of
compensation for Property taken by condemnation or eminent domain constituting
Reinvestment Deferred Amounts and (b) insurance paid on account of a business
interruption occurrence to the extent actually used in the restoration or
conduct of the business interrupted.
          “Reportable Event” means any of the events described in Section 4043
of ERISA excluding those events for which the requirement of notice has been
waived by the PBGC.
          “Required Evidence of Insurance” is defined in Section 8.05.
          “Requirements of Law” means, as to any Person, the charter and bylaws
or other organizational or governing documents of such Person, and any law, rule
or regulation, or determination of an arbitrator or a court or other
Governmental Authority, in each case
Credit Agreement

-28-



--------------------------------------------------------------------------------



 



applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject including, without limitation, the
Internal Revenue Code, the Securities Act, the Securities Exchange Act,
Regulations U and X, ERISA, the Fair Labor Standards Act and any similar statute
of any foreign government or any political subdivision thereof and any
certificate of occupancy, zoning ordinance, building, or land use requirement or
Permit or labor or employment rule or regulation, including Environmental,
Health or Safety Requirements of Law.
          “Requisite Lenders” means, at any time, the Lenders whose aggregate
ratable shares (stated as a percentage) of the aggregate outstanding principal
balance of all Credit Facility Outstandings are at least fifty-one percent (51%)
(excluding Defaulting Lenders and their Affiliates who are Lenders from the
calculation).
          “Restricted Payment” means (a) any dividend or other distribution,
direct or indirect, on account of any shares of, or interests in, any class of
Capital Stock of any Credit Party or any of its Subsidiaries now or hereafter
outstanding, except a dividend (or equivalent distribution) payable solely in
(i) shares of, or options or warrants (which do not contain put or call rights)
with respect to, that class of stock and/or (ii) shares of any class of stock
which is junior to that class of stock, provided that such shares do not
constitute Indebtedness, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of, or interests in, any class of Capital Stock of any Credit Party or
any of its Subsidiaries now or hereafter outstanding, (c) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of, or interests
in, any class of Capital Stock of any Credit Party or any of its Subsidiaries
now or hereafter outstanding, (d) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to any Indebtedness which by
its terms is subordinated to the Obligations, including, without limitation,
Parent Subordinated Indebtedness, and (e) any payment or prepayment of principal
of, premium, if any, or interest, fees or other charges on or with respect to,
and any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to (i) the Senior Notes,
(ii) the ING Working Capital Line or (iii) Indebtedness arising from
intercompany loans between Borrower or any Credit Party Entity and any Credit
Party Entity.
          “Restructuring” means one or more transactions which wouldn’t cause a
Change of Control with respect to any Relevant Person other than the Parent, the
result of which is that the Parent no longer owns any Capital Stock issued by
NMHG Holding, Hyster-Yale, or Borrower.
          “Sale and Leaseback Transaction” means, with respect to any Person,
any direct or indirect arrangement pursuant to which Property is sold or
transferred by such Person and is thereafter leased back from the purchaser
thereof by such Person.
          “Scheduled Principal Payments” means, for any period, the sum of the
amounts for such period of scheduled payments of principal on the Indebtedness
of NMHG and its Subsidiaries (including the principal component of Capital Lease
obligations).
Credit Agreement

-29-



--------------------------------------------------------------------------------



 



          “Second Lien Collateral” means all Property of each Credit Party and
its Subsidiaries in which a Lien is granted in favor of the ECA Agent under the
Existing Credit Agreement Documents as of the Closing Date, including accounts,
Receivables, deposit accounts, Bank Accounts, chattel paper, instruments,
investment property, Inventory, General Intangibles, documents, commercial tort
claims and proceeds thereof but excluding Equipment, Real Property, fixtures or
improvements thereon and proceeds thereof.
          “Securities” means any stock, shares, voting trust certificates,
bonds, debentures, notes or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or any certificates of
interest, shares, or participation in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire
any of the foregoing, but shall not include any evidence of the Obligations.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, and any successor statute.
          “Security Agreement” means (a) the Security Agreement dated as of the
Closing Date by and between the Credit Parties and the Administrative Agent,
substantially in the form and substance of Exhibit L attached hereto, and
(b) each Security Agreement executed and delivered by a Domestic Subsidiary
pursuant to Section 9.07, substantially in the form and substance of Exhibit L
attached hereto, as each of the same may be further amended, supplemented or
otherwise modified from time to time.
          “Security Documents” means the Pledge Agreements, the Security
Agreements, the Trademark Security Agreements, the Patent Security Agreements,
the Mortgages, the Collection Account Agreements, and any other agreement,
document or instrument that creates a Lien on Property of a Credit Party in
favor of any Holder, in each case, together with all amendments, restatements,
supplements or modifications thereto.
          “Senior Note Indenture” means that certain Indenture between NMHG
Holding, each of the Guarantors and U.S. Bank National Association as trustee,
dated as of May 9, 2002.
          “Senior Notes” means the “Notes” and “Exchange Notes” under and as
defined in the Senior Note Indenture.
          “Sole Bookrunner” is defined in the preamble.
          “Sole Lead Arranger” is defined in the preamble.
          “Solvent” means, when used with respect to any Person, that at the
time of determination:
     (i) the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including, without limitation, contingent
liabilities); and
Credit Agreement

-30-



--------------------------------------------------------------------------------



 



     (ii) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
     (iii) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
     (iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
          “Spot Rate” means, as of any date of determination with respect to the
conversion of an amount in the Original Currency to an Other Currency, the rate
of exchange quoted by the Administrative Agent (or its Affiliate) in New York,
New York, at 11:00 a.m. (New York time) on such date of determination to prime
banks in New York, New York for the spot purchase in the foreign exchange market
of such city of such amount of the Original Currency with such Other Currency.
          “Subsidiary” of a Person means any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned or controlled by such
Person, one or more of the other subsidiaries of such Person or any combination
thereof.
          “Surveys” means collectively, the certified ALTA/ACSM surveys of the
Mortgaged Properties prepared by a registered surveyor, containing the form of
survey or certification provided to Borrower by the Administrative Agent and in
form and content reasonably satisfactory to the Administrative Agent and the
company issuing the Title Insurance Policies for the Mortgaged Properties.
          “Syndication Agent” is defined in the preamble.
          “Taking” means a taking or voluntary conveyance during the term hereof
of all or part of any Mortgaged Property, or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority
affecting such Mortgaged Property or any portion thereof whether or not the same
shall have actually been commenced.
          “Tax Sharing Agreement” means that certain Amended Tax Sharing
Agreement, dated as of May 14, 1997, among the affiliated group of corporations,
within the meaning of Section 1504(a) of the Internal Revenue Code of which the
Parent is the common parent, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
          “Taxes” is defined in Section 3.04(a).
Credit Agreement

-31-



--------------------------------------------------------------------------------



 



          “Termination Date” means the earliest to occur of (x) the date of
termination of the Commitments pursuant to the terms hereof, (y) the date on
which the Obligations are declared due and payable hereunder pursuant to
Section 11.02, and (z) March 21, 2013.
          “Termination Event” means (a) a Reportable Event with respect to any
Benefit Plan; (b) the withdrawal of Borrower or any ERISA Affiliate from a
Benefit Plan during a plan year in which Borrower or such ERISA Affiliate was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (c) the
imposition of an obligation on Borrower or any ERISA Affiliate under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA or, with respect to a Foreign Pension Plan, written notice to the
trustees or fiduciaries of, or members in, such plan, or to a foreign
Governmental Authority of an intent to terminate such Foreign Pension Plan;
(d) the institution by the PBGC or any similar foreign Governmental Authority of
proceedings to terminate a Benefit Plan or a Foreign Pension Plan; (e) any event
or condition which would reasonably constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Benefit Plan; (f) a foreign Governmental Authority shall appoint or institute
proceedings to appoint a trustee to administer any Foreign Pension Plan; or
(g) the partial or complete withdrawal of Borrower or any ERISA Affiliate from a
Multiemployer Plan or a Foreign Pension Plan.
          “Title Insurance Policies” means a mortgagee’s title insurance policy
or policies (i) issued by one or more title companies reasonably satisfactory to
Administrative Agent which policy or policies shall be in form ALTA 1992 (with
waiver of arbitration provisions) (with co-insurance or reinsurance as
Administrative Agent may require reasonably satisfactory to Administrative
Agent), naming Administrative Agent as the insured party for benefit of the
Lenders, (ii) insuring the Mortgages as being a first and prior lien upon the
Mortgaged Properties (subject to Permitted Encumbrances), (iii) showing no
encumbrances against the Mortgaged Properties (whether junior or superior to the
Mortgages) which are not acceptable to Administrative Agent other than Permitted
Encumbrances, (iv) in an amount reasonably acceptable to Administrative Agent
(but in the aggregate not more than the Loans), and (v) otherwise in form and
content reasonably acceptable to Administrative Agent. Such Title Insurance
Policy shall, unless waived by the Administrative Agent, include the following
endorsements or affirmative coverages in form and substance reasonably
acceptable to Administrative Agent, to the extent available in the jurisdictions
in which the Mortgaged Properties are located: variable rate endorsement; survey
endorsement; comprehensive endorsement; first loss, last dollar and tie-in
endorsement; access coverage; separate tax parcel coverage; contiguity (if
applicable) coverage; and such other endorsements as Administrative Agent shall
reasonably require in order to provide insurance against specific risks
identified by Administrative Agent in connection with the Mortgaged Properties.
Notwithstanding anything in the foregoing to the contrary, policies accepted on
the Closing Date or thereafter by Administrative Agent shall be deemed to
contain the foregoing endorsement requirements.
          “Trademark Security Agreements” means (a) the Trademark Security
Agreement dated as of the Closing Date by and between the Credit Parties and the
Administrative Agent substantially in the form of Exhibit M attached hereto, and
(b) each Trademark Security Agreement required to be delivered by a Credit Party
Entity pursuant to Section 9.07,
Credit Agreement

-32-



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit M, as each of the same may be further
amended, supplemented or otherwise modified from time to time.
          “Underlying Debt” means, in relation to a Credit Party and at any
given time, each amount (whether matured or not) owing by that Credit Party at
that time to an Obligee under the Loan Documents (other than that Credit Party
‘s Dutch Parallel Debts).
          “Uniform Commercial Code” means the Uniform Commercial Code as enacted
in the State of New York, as it may be amended from time to time; provided,
however, in the event that, by reason of mandatory provisions of law, any or all
of the creation, attachment, perfection, priority or enforcement of the
Administrative Agents’ or Holder’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” shall include the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such creation, attachment, perfection,
priority or enforcement and for purposes of definitions related to such
provisions.
          “Unrestricted Cash On Hand” means, as of any date of determination, an
amount equal to (a) the amount of immediately available cash and Cash
Equivalents on deposit in Bank Accounts and other deposit accounts and
securities accounts reported on the most recently delivered monthly Financial
Statement, minus (b) all such cash and Cash Equivalents which is the subject of
any Lien or right of setoff, whether directly, as proceeds of other property
subject to a Lien or right of setoff, or otherwise (other than a Lien in favor
of the Administrative Agent or a right of setoff with respect to Bank Accounts
with respect to which the Administrative Agent has control (as defined in the
Uniform Commercial Code)), minus (c) all such cash or Cash Equivalents which is
held in any deposit or securities account which is subject to any Lien in favor
of any Person other than the Administrative Agent.
          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended.
          “Voting Stock” means, with respect to any Person, shares, securities,
limited liability company interests, general or limited partnership interests or
other equivalents with respect to any class or classes of Capital Stock of such
Person entitling any holder thereof (whether at all times or only so long as no
senior class of Capital Stock has voting power by reason of any contingency)
(a) in the case of a corporation (or equivalent organization), to vote in the
election of members of the board of directors (or the equivalent thereof) of
such Person, (b) in the case of a limited liability company, to vote in the
election of managers of such Person or to bind or otherwise act as agent for
such Person, (c) in the case of a limited partnership, to vote on the admission
of the general partner of such Person or to bind or otherwise act as agent for
such Person or (iv) in the case of a general partnership, to bind or otherwise
act as agent for such Person.
          1.02. Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”. Periods of days
Credit Agreement

-33-



--------------------------------------------------------------------------------



 



referred to in this Agreement shall be counted in calendar days unless Business
Days are expressly prescribed. Any period determined hereunder by reference to a
month or months or year or years shall end on the day in the relevant calendar
month in the relevant year, if applicable, immediately preceding the date
numerically corresponding to the first day of such period, provided that if such
period commences on the last day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month during which
such period is to end), such period shall, unless otherwise expressly required
by the other provisions of this Agreement, end on the last day of the calendar
month.
          1.03. Accounting Terms. Subject to Section 14.04, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.
          1.04. Other Definitional Provisions. References to the “preamble”,
“Articles”, “Sections”, “subsections”, “Schedules” and “Exhibits” shall be to
the preamble, Articles, Sections, subsections, Schedules and Exhibits,
respectively, of and to this Agreement unless otherwise specifically provided.
The words “hereof”, “herein”, and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
          1.05. Other Terms. All other terms contained herein shall, unless the
context indicates otherwise, have the meanings assigned to such terms by the
Uniform Commercial Code to the extent the same are defined therein.
          1.06. Payments by Borrower. All payments made by Borrower in respect
of the Obligations shall be made in Dollars.
ARTICLE II
AMOUNTS AND TERMS OF LOANS
          2.01. The Credit Facility.
          (a) Loans. Subject to the terms and conditions set forth herein, each
Lender hereby severally and not jointly agrees to make term loans (each a
“Loan”) in Dollars to Borrower in an amount of such Lender’s Commitment. The
Loans shall be available for Borrowing simultaneously on one Business Day
designated by Borrower during the period from the Closing Date to May 31, 2006
(the “Draw Period”). Amounts of Loans prepaid or repaid may not be reborrowed.
          (b) Notice of Borrowing in Respect of Term Loans. When Borrower
desires to have the Loans made under clause (a) of this Section 2.01, it shall
deliver to the Administrative Agent in a manner specified in Section 14.08 a
signed Notice of Borrowing no later than 3:00 p.m. (New York time) at least five
(5) Business Days in advance of the proposed Funding Date for such Borrowing,
which Funding Date shall be a Business Day during the Draw Period. The Loans
made under this Section 2.01 shall be made as Floating Rate Loans or Fixed Rate
Loans as selected by Borrower and may thereafter be continued or converted into
the manner provided in Section 4.01(c); provided, that no Fixed Rate Loans shall
be made until the
Credit Agreement

-34-



--------------------------------------------------------------------------------



 



Commitments have been successfully syndicated (as determined by the Sole Lead
Arranger). The Commitments shall terminate on May 31, 2006 if no Notice of
Borrowing is made prior to the termination of the Draw Period or if the
conditions precedent to such Borrowing set forth in Section 5.02 are not
satisfied prior to the termination of the Draw Period.
          (c) Making of Loans.
          (i) In the event a Notice of Borrowing is delivered to the
Administrative Agent pursuant to Section 2.01(b), the Administrative Agent shall
promptly notify each Lender of the amount of the Borrowing. Each Lender shall
deposit an amount equal to its Pro Rata Share of the amount of such Borrowing
with the Administrative Agent in the Funding Account in immediately available
funds in Dollars, not later than 3:00 p.m. (New York time) on the Funding Date.
Subject to the fulfillment of the conditions precedent set forth in Section 5.01
and Section 5.02, the Administrative Agent shall make the proceeds of such
amounts received by it available to Borrower at the Administrative Agent’s
office in New York, New York on the Funding Date and shall disburse such
proceeds to the Disbursement Account referred to in the Notice of Borrowing on
the Funding Date.
          (ii) The failure of any Lender to deposit the amount described in
clause (i) above with the Administrative Agent on the Funding Date shall not
relieve any other Lender of its obligations hereunder to make its Loan on the
Funding Date. No Lender shall be responsible for any failure by any other Lender
to perform its obligation to make a Loan hereunder nor shall the Commitment of
any Lender be increased or decreased as a result of any such failure.
          (iii) Unless the Administrative Agent shall have been notified by any
Lender prior to 2:00 p.m. (New York time) on the Funding Date in respect of the
Borrowing of Loans that such Lender does not intend to fund its Loan requested
to be made on the Funding Date, the Administrative Agent may assume that such
Lender has funded its Loan and is depositing the proceeds thereof in the
applicable Funding Account on the Funding Date, and the Administrative Agent in
its sole discretion may, but shall not be obligated to, disburse a corresponding
amount to Borrower on the Funding Date. If the Loan proceeds corresponding to
that amount are advanced to Borrower by the Administrative Agent but are not in
fact deposited with the Administrative Agent by such Lender on or prior to the
Funding Date, such Lender agrees to pay, and in addition Borrower agrees to
repay, to the Administrative Agent forthwith on demand such corresponding
amount, together with interest thereon, for each day from the date such amount
is disbursed to or for the benefit of Borrower until the date such amount is
paid or repaid to the Administrative Agent at the interest rate applicable to
Borrowing. If such Lender shall pay to the Administrative Agent the
corresponding amount, the amount so paid shall constitute such Lender’s Loan,
and if both such Lender and Borrower shall pay and repay such corresponding
amount, the Administrative Agent shall promptly pay to Borrower such
corresponding amount (together with any interest included in such payment). This
Section 2.01(c)(iii) does not relieve any Lender of its obligation to make its
Loan on the Funding Date.
Credit Agreement

-35-



--------------------------------------------------------------------------------



 



          (d) Use of Proceeds. Proceeds of Loans shall be used (i) first, to
repay intercompany indebtedness owed to NMHG Holding and to make a dividend to
NMHG Holding, which repayment and Dividend shall promptly be used by NMHG
Holding to retire all of NMHG Holding’s Senior Notes and the fees and expenses
associated therewith (including all accrued interest and prepayment premiums);
(ii) second, to pay for transaction expenses incurred in connection herewith;
and (iii) third, if the Senior Notes have been redeemed and no Senior Notes are
outstanding after giving effect to clause (i), to provide for ongoing working
capital needs in the ordinary course of the business of Borrower and its
Subsidiaries and for other lawful general corporate purposes not prohibited
hereunder (including Capital Expenditures permitted hereunder).
          (e) Termination Date. All outstanding Obligations shall be Paid In
Full on the Termination Date.
          2.02. Evidence of Indebtedness. Borrower hereby agrees to pay when due
the principal amount of each Loan which is made to it and other Obligations
owing by it (whether or not evidenced by a Note), and further agrees to pay all
unpaid interest accrued thereon, in accordance with the terms hereof. Borrower
agrees that upon notice by any Lender to Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a promissory note or other evidence
of indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Loans owing to,
or to be made by, such Lender, Borrower shall promptly execute and deliver to
such Lender, with a copy to the Administrative Agent, a Note in substantially
the form of Exhibit F hereto, payable to the order of such Lender. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of Borrower to such
Lender resulting from each Loan owing to such Lender from time to time,
including the amount of principal and interest payable and paid to such Lender
from time to time hereunder and under each of the Notes.
          2.03. Authorized Officers and Administrative Agents. On the Closing
Date and from time to time thereafter, Borrower shall deliver to the
Administrative Agent an Officers’ Certificate setting forth the names of the
officers, employees and agents authorized to submit the Notice of Borrowing and
to submit Notices of Continuation/Conversion containing a specimen signature of
each such officer, employee or agent. The officers, employees and agents so
authorized shall also be authorized to act for Borrower in respect of all other
matters relating to the Loan Documents. The Administrative Agent shall be
entitled to rely conclusively on such officer’s or employee’s authority to
request the Loans or conversion or continuation of any Loans until the
Administrative Agent receives written notice to the contrary. In addition, the
Administrative Agent shall be entitled to rely conclusively on any written
notice sent to it by telecopy. The Administrative Agent shall have no duty to
verify the authenticity of the signature appearing on, or any telecopy or
facsimile of, the Notice of Borrowing or any other document. None of the
Administrative Agent or any Lender shall incur any liability to Borrower or any
other Person in acting upon any telecopy or facsimile which the Administrative
Agent reasonably believes to have been given by a duly authorized officer or
other person authorized to act on behalf of Borrower.
Credit Agreement

-36-



--------------------------------------------------------------------------------



 



          2.04. Booking of Loans. Any Lender may make, carry or transfer Loans
at, to or for the account of its Fixed Rate Lending Office or Fixed Rate
Affiliate or its other offices or Affiliates (without complying with the
requirements of Section 14.01). No Lender shall be entitled, however, to receive
any greater amount under Sections 3.04, 3.05, 4.01(f) or 4.02(e) as a result of
the transfer of any such Loan to any office (other than such Fixed Rate Lending
Office) or any Affiliate (other than such Fixed Rate Affiliate) than such Lender
would have been entitled to receive immediately prior thereto, unless, such
Lender provides reasonably satisfactory evidence to Borrower that (i) the
transfer occurred at a time when circumstances giving rise to the claim for such
greater amount did not exist and (ii) such claim in the relevant amount would
have arisen even if such transfer had not occurred. No Fixed Rate Affiliate or
such other Affiliate of any Lender shall, in its capacity as such, be deemed a
party hereto or have any liability or obligation hereunder.
ARTICLE III
PAYMENTS AND PREPAYMENTS
          3.01. Repayments and Prepayments.
          (a) Repayments. Borrower promises to repay the Loans at the dates and
in the amounts set forth below.

                  Date           Amount
September 30, 2006
          $ 562,500  
December 31, 2006
          $ 562,500  
March 31, 2007
          $ 562,500  
June 30, 2007
          $ 562,500  
September 30, 2007
          $ 562,500  
December 31, 2007
          $ 562,500  
March 31, 2008
          $ 562,500  
June 30, 2008
          $ 562,500  
September 30, 2008
          $ 562,500  
December 31, 2008
          $ 562,500  
March 31, 2009
          $ 562,500  
June 30, 2009
          $ 562,500  
September 30, 2009
          $ 562,500  
December 31, 2009
          $ 562,500  
March 31, 2010
          $ 562,500  
June 30, 2010
          $ 562,500  
September 30, 2010
          $ 562,500  
December 31, 2010
          $ 562,500  
March 31, 2011
          $ 562,500  

Credit Agreement

-37-



--------------------------------------------------------------------------------



 



                  Date           Amount  
June 30, 2011
          $ 562,500  
September 30, 2011
          $ 562,500  
December 31, 2011
          $ 562,500  
March 31, 2012
          $ 562,500  
June 30, 2012
          $ 53,015,625  
September 30, 2012
          $ 53,015,625  
December 31, 2012
          $ 53,015,625  
Termination Date
          $ 53,015,625  

          ; and, in any case, Borrower shall repay the entire unpaid principal
amount of the Loans on the Termination Date.
          (b) Mandatory Prepayments of Loans.
          (i) Subject to the terms and conditions of the Intercreditor
Agreement, immediately (or, in the case of Net Cash Proceeds of Sale under
Section 8.13(b), five (5) Business Days) after any Credit Party’s receipt of any
Net Cash Proceeds of Sale, Borrower agrees to make or cause to be made a
mandatory prepayment (x) first, with all Net Cash Proceeds of Sale arising out
of First Lien Collateral, of its Loans in an amount equal to one hundred percent
(100%) of such Net Cash Proceeds of Sale, such amounts to be applied to the
Obligations in accordance with Section 3.02; (y) second, to the extent such Net
Cash Proceeds of Sale arise out of Second Lien Collateral, of any Indebtedness
outstanding under the Existing Credit Agreement, together with a corresponding
permanent reduction of the commitments thereunder in the amount of such
repayment and (z) third, with any remaining proceeds from Net Cash Proceeds of
Sale arising out of Second Lien Collateral, of its Loans in an amount equal to
one hundred (100%) of such Net Cash Proceeds of Sale, such amounts to be applied
to the Obligations in accordance with Section 3.02; provided, that if a
Reinvestment Notice has been delivered to the Administrative Agent with respect
to any such sale and no Default or Event of Default then exists, (A) such Net
Cash Proceeds of Sale shall not be required to be so applied on such date to the
extent such Net Cash Proceeds of Sale received from the Reinvestment Event
relate to such Reinvestment Notice and (B) on each Reinvestment Prepayment Date
an amount equal to the Reinvestment Prepayment Amount shall be applied toward
prepayment as provided herein. Each mandatory prepayment required to be paid
toward the Obligations by Borrower by this Section 3.01(b)(i) shall be allocated
and applied first, to the repayment of the Loans; second, to any remaining
non-contingent Obligations of Borrower; and then, to the extent any such
Obligations are contingent, deposited in the applicable Cash Collateral Account
as Cash Collateral in respect of such contingent Obligations.
          (ii) Immediately after any Credit Party’s or any Borrower Subsidiary’s
receipt of any Net Cash Proceeds of Issuance of Indebtedness, Borrower agrees to
make or cause to be made a mandatory prepayment in an aggregate amount equal to
one hundred percent (100%) of such Net Cash Proceeds of Issuance of Indebtedness
(x) first,
Credit Agreement

-38-



--------------------------------------------------------------------------------



 



of any Indebtedness outstanding under the Existing Credit Agreement, together
with a corresponding permanent reduction of the commitments thereunder in an
amount equal to 50% of such repayment and (y) second, with any remaining
proceeds, of the Obligations. Each mandatory prepayment required to be paid
toward the Obligations by Borrower by this Section 3.01(b)(ii) shall be
allocated and applied first, to the repayment of the Loans owed by Borrower;
second, to any remaining non-contingent Obligations of Borrower; and then, to
the extent any such Obligations are contingent, deposited in the applicable Cash
Collateral Account as Cash Collateral in respect of such contingent Obligations,
in each case in accordance with the applicable provisions of Section 3.02.
          (iii) Nothing in this Section 3.01(b) shall be construed to constitute
the Lenders’ consent to any transaction which is not expressly permitted by
Article IX.
          (c) Optional Commitment Reduction and Prepayments. (i) Borrower, upon
at least three (3) Business Days’ prior written notice to the Administrative
Agent, shall have the right to terminate the Commitment on any Business Day
prior to the earlier of the Funding Date and May 31, 2006; (ii) Borrower may at
any time and from time to time, prepay the outstanding principal amount of the
Loans in whole or in part, without premium or penalty (except for any amounts
payable pursuant to Section 4.02(e)), together with accrued interest to the date
of such prepayment on the principal amount prepaid, in an aggregate minimum
amount of $1,000,000 and multiples of $100,000 in excess of that amount;
provided, that Borrower may prepay such Loans in full without regard to such
minimum amount; and provided further that Borrowers shall have given
Administrative Agent prior written notice or telephonic notice confirmed
promptly in writing to the Administrative Agent prior to 11:00 a.m. (New York
time) on the date of such prepayment or, in the case of prepayment of any Fixed
Rate Loans, three (3) Business Days prior to the date on which prepayment is
intended. Any partial prepayment shall be applied to the remaining installments
of such Loans in the inverse order of their maturities. Any notice of prepayment
given to the Administrative Agent under this Section 3.01(c) shall specify the
date of prepayment, the aggregate principal amount of the prepayment and the
allocation of such among Fixed Rate Loans and Floating Rate Loans. Notice of
prepayment having been delivered as provided herein, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date. Promptly following receipt of any such notice relating to a prepayment,
the Administrative Agent shall advise the Lenders of the contents thereof.
          3.02. Payments.
          (a) Manner and Time of Payment. All payments of principal of and
interest on the Loans and other Obligations (including, without limitation, fees
and expenses) which are payable to the Administrative Agent or the Lenders shall
be made without condition or reservation of right, in immediately available
funds, delivered to the Administrative Agent not later than 1:00 p.m. (New York
time) to the Agent’s Account on the date due. Thereafter, payments in respect of
any Loan received by the Administrative Agent shall be distributed to each
Lender in accordance with its Pro Rata Share in accordance with the provisions
of Section 3.02(b) on the date received, if received prior to 1:00 p.m. (New
York time), and on the next succeeding Business Day if received thereafter, by
the Administrative Agent.
Credit Agreement

-39-



--------------------------------------------------------------------------------



 



          (b) Apportionment of Payments.
          (i) Subject to the provisions of Section 3.02(b)(ii) and (iv), except
as otherwise provided herein (A) all payments of principal and interest in
respect of outstanding Loans shall be allocated among such of the Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares and (B) all
payments of fees and all other payments in respect of any other Obligation shall
be allocated among such of the Lenders as are entitled thereto, in proportion to
their respective Pro Rata Shares.
          (ii) Subject to the Intercreditor Agreement, all such payments and any
other proceeds of Collateral or other amounts received by the Administrative
Agent from or for the benefit of Borrower for the payment of the Obligations,
shall be applied first, to pay principal of and interest on any portion of the
Loans made to Borrower which the Administrative Agent may have advanced pursuant
to the express provisions of this Agreement on behalf of any Lender other than
the Lender then acting as Administrative Agent, for which the Administrative
Agent has not then been reimbursed by such Lender or Borrower, second, to pay
Loans of Borrower as set forth below and to pay all other Obligations of
Borrower then due and payable and third, to a Bank Account of Borrower
designated by Borrower. Except as set forth in Section 3.01 and unless otherwise
designated by Borrower, all principal payments made by Borrower in respect of
outstanding Loans of Borrower shall be applied first, to repay outstanding
Floating Rate Loans, and then to repay outstanding Fixed Rate Loans with
Interest Periods then expiring.
          (iii) Subject to the Intercreditor Agreement, after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
shall upon the acceleration of the Obligations pursuant to Section 11.02(a),
apply all payments and all proceeds of Collateral to the payment of Obligations,
in the following order:
(A) first, to pay interest on, and the principal of, any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
Borrower;
(B) second, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Administrative Agent;
(C) third, to pay Obligations in respect of any fees then due to the
Administrative Agent and the Lenders;
(D) fourth, to pay interest due in respect of the Loans;
(E) fifth, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders;
(F) sixth, to pay or prepay principal outstanding on Loans;
(G) seventh, to the ratable payment of all other Obligations; and
Credit Agreement

-40-



--------------------------------------------------------------------------------



 



(H) eighth, as Borrower so designates;
provided, however, if sufficient funds are not available to fund all payments to
be made in respect of any of the Obligations described in any of the foregoing
clauses (A) through (G), the available funds being applied with respect to any
such Obligations referred to in any one of such clauses (unless otherwise
specified in such clause) shall be allocated to the payment of such Obligations
ratably, based on the proportion of the Administrative Agent’s and each Lender’s
interest in the aggregate outstanding Obligations described in such clauses.
Notwithstanding the foregoing, the Administrative Agent and the Lenders further
agree and acknowledge that in no event shall proceeds of more than sixty-five
percent (65.0%) of the Capital Stock of any Foreign Subsidiary be applied on any
of the Obligations. The order of priority set forth in this Section 3.02(b)(iii)
and the related provisions hereof are set forth solely to determine the rights
and priorities of the Administrative Agent, the Lenders and other Holders as
among themselves. The order of priority set forth in clauses (A) through (G) of
this Section 3.02(b)(iii) may at any time and from time to time be changed by
the agreement of all Lenders without necessity of notice to or consent of or
approval by Borrower, any Holder which is not a Lender, or any other Person;
provided, however, the order of priority set forth in clauses (A) and (B) of
this Section 3.02(b)(iii) may not be changed without the prior written consent
of the Administrative Agent.
          (iv) If any Lender fails to fund its Pro Rata Share of the Borrowing
requested by Borrower on the Funding Date, which such Lender is obligated to
fund under the terms hereof or any other amount required to be made under
Section 12.05 (the funded portion of such Loan or other amount being hereinafter
referred to as a “Non Pro Rata Funding”; any such Lender being hereinafter
referred to as a “Defaulting Lender”), excluding, solely in the case of the
Borrowing requested by Borrower, any such Lender who has delivered to the
Administrative Agent written notice that one or more of the conditions precedent
contained in Section 5.02 shall not on the date of such request be satisfied and
until such conditions are satisfied, then until the earlier of such Lender’s
cure of such failure and the Payment In Full of the Obligations, the proceeds of
all amounts thereafter received by the Administrative Agent and required to be
applied to such Lender’s share of all other Obligations pursuant to the terms
hereof shall be advanced to Borrower or to the applicable Holder to which such
payment is owing by the Administrative Agent on behalf of such Lender to cure,
in full or in part, such failure by such Lender, but shall nevertheless be
deemed to have been paid to such Lender in satisfaction of such other
Obligations. Notwithstanding anything contained herein to the contrary:
(A) the foregoing provisions of this Section 3.02(b)(iv) shall apply only with
respect to the proceeds of payments of Obligations;
(B) a Lender shall cease to be a Defaulting Lender at such time as an amount
equal to such Lender’s original Pro Rata Share of the requested principal
portion of such Loan or such other amount is fully funded to Borrower, whether
made by such Lender itself or by operation of the terms of this
Section 3.02(b)(iv), and whether or not the Non Pro Rata Funding with respect
thereto has been repaid;
Credit Agreement

-41-



--------------------------------------------------------------------------------



 



(C) amounts advanced to Borrower to cure, in full or in part, any such
Defaulting Lender’s failure to fund its Pro Rata Share of any Loan Borrowing
(“Cure Fundings”) shall bear interest from and after the date made available to
Borrower at the rate applicable to the other Loans comprising such Borrowing and
shall be treated as Loans comprising such Borrowing for all purposes herein;
(D) regardless of whether or not an Event of Default has occurred or is
continuing, and notwithstanding the instructions of Borrower as to its desired
application, all repayments of principal which, in accordance with the other
terms of this Section 3.02, would be applied to the outstanding Loans shall be
applied first, ratably to all Non Pro Rata Fundings, second, ratably to Loans or
other amounts payable other than those constituting Non Pro Rata Fundings or
Cure Fundings and, third, ratably to Cure Fundings; and
(E) no Lender shall be relieved of any obligation such Lender may have to
Borrower under the terms of this Agreement as a result of the provisions of this
Section 3.02(b)(iv).
          (c) Payments on Non-Business Days. Whenever any payment to be made by
Borrower hereunder or under the Notes is stated to be due on a day which is not
a Business Day, the payment shall instead be due on the next succeeding Business
Day (or, as set forth in Section 4.02(a)(iii), the next preceding Business Day),
and any such extension of time shall be included in the computation of the
payment of interest and fees hereunder.
          3.03. Intentionally Omitted.
          3.04. Taxes.
          (a) Payment of Taxes. Any and all payments by Borrower hereunder or
under any Note or other document evidencing any Obligations shall be made free
and clear of and without reduction for any and all taxes, levies, imposts,
deductions, charges, withholdings, and all stamp or documentary taxes, excise
taxes, ad valorem taxes and other taxes imposed on the value of the Property,
charges or levies which arise from the execution, delivery or registration, or
from payment or performance under, or otherwise with respect to, any of the Loan
Documents or the Commitments and all other liabilities with respect thereto
excluding, in the case of each Lender and the Administrative Agent, taxes
imposed on its income, capital, receipts, property, profits or gains and
franchise taxes imposed on it by (i) the United States, except certain
withholding taxes contemplated pursuant to Section 3.04(d)(ii)(C), (ii) the
Governmental Authority of any jurisdiction (or any political subdivision
thereof) in which any Applicable Lending Office of such Lender is located,
(iii) the Governmental Authority of the jurisdiction in which such Lender is
organized, managed and controlled or any political subdivision thereof, or
(iv) any political subdivision of the United States, unless such taxes are
imposed solely as a result of such Lender’s performance of any of the Loan
Documents in such political subdivision and such Lender would not otherwise be
subject to tax by such political subdivision (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”); provided, however, that withholding taxes
contemplated pursuant to Section 3.04(d)(ii)(C) shall not be excluded from Taxes
by reason of the application
Credit Agreement

-42-



--------------------------------------------------------------------------------



 



of clause (ii) or clause (iii) of this sentence to any Applicable Lending Office
of a Lender or to any Lender, respectively. If Borrower shall be required by law
to withhold or deduct any Taxes from or in respect of any sum payable hereunder
or under any Note or other document evidencing any Obligations to any Lender or
the Administrative Agent, (x) the sum payable to such Lender or the
Administrative Agent shall be increased as may be necessary so that after making
all required withholding or deductions (including withholding or deductions
applicable to additional sums payable under this Section 3.04) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such withholding or deductions been made,
(y) Borrower shall make such withholding or deductions, and (z) Borrower shall
pay the full amount withheld or deducted to the relevant taxation authority or
other authority in accordance with applicable law.
          (b) Indemnification. (i) Borrower agrees to indemnify each Lender and
the Administrative Agent, against, and reimburse each on demand for, the full
amount of all Taxes (including, without limitation, any Taxes imposed by any
Governmental Authority on amounts payable under this Section 3.04) incurred or
paid by such Lender or the Administrative Agent (as the case may) or any of
their respective Affiliates and any liability (including penalties, interest,
and out-of-pocket expenses paid to third parties) arising therefrom or with
respect thereto, whether or not such Taxes were lawfully payable (other than any
liability that results from the gross negligence or willful misconduct of the
Lenders and the Administrative Agent), and whether or not such Taxes were
correctly or legally asserted by the relevant taxing authority or other
Governmental Authority. A certificate as to any additional amount payable to any
Person under this Section 3.04 submitted by it to Borrower shall, absent
manifest error, be final, conclusive and binding upon all parties hereto. Each
Lender and the Administrative Agent agrees (i) within a reasonable time after
receiving a written request from Borrower, to provide Borrower and the
Administrative Agent with such certificates as are reasonably required, and
(ii) take such other actions as are reasonably necessary to claim such
exemptions as such Lender, the Administrative Agent or Affiliate may be entitled
to claim in respect of all or a portion of any Taxes which are otherwise
required to be paid or deducted or withheld pursuant to this Section 3.04 in
respect of any payments under this Agreement or under the Notes. If any Lender
or the Administrative Agent receives a refund in respect of or credit against
any Taxes for which such Lender or the Administrative Agent has received payment
from Borrower hereunder, it shall promptly apply such refund or the amount of
such credit (including any interest received by such Lender or the
Administrative Agent from the taxing authority with respect to the refund with
respect to such Taxes) to the Obligations of Borrower, net of all out-of-pocket
expenses of such Lender or the Administrative Agent; provided that Borrower,
upon the request of such Lender or the Administrative Agent, agrees to reimburse
such refund or credit (plus penalties, interest or other charges) to such Lender
or the Administrative Agent in the event such Lender or the Administrative Agent
is required to repay such refund or in the event that such credit is denied or
disallowed. Borrower agrees to pay and indemnify each Lender and the
Administrative Agent against any stamp duty, registration and other similar
taxes payable in respect of any Loan Document.
          (c) Receipts. Within sixty (60) days after the date of any payment of
Taxes pursuant to this Section 3.04 by Borrower or any of Borrower’s
Subsidiaries, Borrower will furnish to the Administrative Agent at its request,
at its notice address in effect under
Credit Agreement

-43-



--------------------------------------------------------------------------------



 



Section 14.08, a copy of a receipt, if any, or other documentation reasonably
satisfactory to the Administrative Agent, evidencing payment thereof. Borrower
shall furnish to the Administrative Agent, within sixty (60) days after the
request of the Administrative Agent from time to time, a certificate of a
Financial Officer stating that all Taxes of which they have Knowledge are due
have been paid.
          (d) Non-Domestic Bank Certifications.
          (i) Each Lender that is not created or organized under the laws of the
United States or a political subdivision thereof shall deliver to Borrower and
the Administrative Agent on the date such Lender becomes a Lender, (i) a true
and accurate certificate executed in duplicate by a duly authorized officer of
such Lender to the effect that such Lender is eligible to receive all payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax and (ii) a properly completed and executed IRS Form W-8 (or
any successor forms, including IRS Form W-8BEN, W-8IMY or W-8ECI) or IRS Form
W-9, as applicable. If a Lender is unable to deliver the certificate and forms
described in, and on the dates required by, the preceding sentence, then
Borrower shall withhold the applicable tax and shall have no indemnification
obligation or obligation to make additional payments pursuant to this
Section 3.04 with respect to such withholding tax.
          (ii) Each Lender further agrees to promptly deliver to Borrower and
the Administrative Agent from time to time, subsequent to delivery of the
certification referred to in Section 3.04(d)(i), a true and accurate certificate
executed in duplicate by a duly authorized officer of such Lender before or
promptly upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to Borrower and the Administrative Agent
pursuant to this Section 3.04(d) (including, but not limited to, a change in
such Lender’s Applicable Lending Office). Each certificate required to be
delivered pursuant to this Section 3.04(d)(ii) shall certify as to one of the
following:
(A) that such Lender can continue to receive payments hereunder and under the
Notes without deduction or withholding of United States federal income tax;
(B) that such Lender cannot continue to receive payments hereunder and under the
Notes without deduction or withholding of United States federal income tax as
specified therein but does not require additional payments pursuant to Section
3.04(a) because it is entitled to recover the full amount of any such deduction
or withholding from a source other than Borrower;
(C) that such Lender is no longer capable of receiving payments hereunder and
under the Notes without deduction or withholding of United States federal income
tax as specified therein solely by reason of a change in law (including the
Internal Revenue Code or applicable tax treaty) after the later of the Closing
Date or the date on which such Lender became a Lender and that it is not capable
of recovering the full amount of the same from a source other than Borrower; or
Credit Agreement

-44-



--------------------------------------------------------------------------------



 



(D) that such Lender is no longer capable of receiving payments hereunder
without deduction or withholding of United States federal income tax as
specified therein other than by reason of a change in law (including the
Internal Revenue Code or applicable tax treaty) after the later of the Closing
Date or the date on which such Lender became a Lender.
Each Lender agrees to deliver to Borrower and the Administrative Agent further
duly completed copies of the above-mentioned IRS forms on or before the earlier
of (x) the date that any such form expires or becomes obsolete or otherwise is
required to be resubmitted as a condition to obtaining an exemption from
withholding from United States federal income tax and (y) fifteen (15) days
after the occurrence of any event requiring a change in the most recent form
previously delivered by such Lender to Borrower and the Administrative Agent,
unless any change in treaty, law, regulation or official interpretation thereof
which would render such form inapplicable or which would prevent the Lender from
duly completing and delivering such form has occurred prior to the date on which
any such delivery would otherwise be required and the Lender promptly advises
Borrower that it is not capable of receiving payments hereunder or under the
Notes without any deduction or withholding of United States federal income tax.
          3.05. Increased Capital. If after the date hereof any Lender
determines that (i) the adoption or implementation of or any change in or in the
interpretation or administration of any law or regulation or any guideline or
request from any central bank or other Governmental Authority or
quasi-governmental authority exercising jurisdiction, power or control over any
Lender or banks or financial institutions generally (whether or not having the
force of law), compliance with which affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and (ii) the amount of such capital is increased by or
based upon the making or maintenance by any Lender of its Loans or the existence
of any Lender’s obligation to make Loans, then, in any such case, upon written
demand by such Lender (with a copy of such demand to the Administrative Agent),
Borrower agrees immediately to pay to the Administrative Agent for the account
of such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender or such corporation therefor;
provided that Borrower shall not be required to compensate any Lender pursuant
to this Section 3.05 for any increased capital costs incurred more than 180 days
prior to the date such Lender notifies Borrower of the event giving rise to such
increased capital cost and of such Lender’s intention to claim compensation
therefor; provided further, however, that such 180-day limitation shall not
apply to any cost that is applicable retroactively so long as the applicable
Lender notifies Borrower of such cost within 180 days of a responsible officer
of such Lender receiving actual knowledge thereof. Such demand shall be
accompanied by a statement as to the amount of such compensation and include a
summary of the basis for such demand with detailed calculations. Such statement
shall be conclusive and binding for all purposes, in the absence of manifest
error.
          3.06. Cash Collateral Accounts. Promptly upon demand of the
Administrative Agent pursuant to Section 11.03 or if requested by Borrower in
connection with Section 4.02(e)(ii), the Administrative Agent will establish one
or more Cash Collateral Accounts denominated in Dollars. The Administrative
Agent alone shall have power of
Credit Agreement

-45-



--------------------------------------------------------------------------------



 



withdrawal from the Cash Collateral Accounts. Borrower hereby authorizes the
Administrative Agent to apply all immediately available funds on deposit in the
Cash Collateral Accounts as set forth in Section 4.02(e)(ii) or if the
Obligations hereunder have been accelerated, subject to Section 11.03, to any
other Obligations. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in the Cash Collateral Accounts
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own like property, it being understood that the Administrative Agent
shall not be required to preserve rights of any Credit Party in such accounts or
any amounts on deposit therein or any Investments subject thereto against third
parties but may do so at its option. All expenses incurred in connection
therewith shall constitute Obligations hereunder. Notwithstanding anything to
the contrary contained in this Agreement, except as set forth in the next
sentence, no Credit Party nor any Person or entity claiming on behalf of or
through any Credit Party shall have any right to withdraw any of the funds held
in the Agent’s Account or any Cash Collateral Account. Upon the Payment In Full
of the Obligations and termination of the Commitments or at any such time during
which no Event of Default has occurred and is continuing, any funds remaining in
the Cash Collateral Account shall be returned by the Administrative Agent to
Borrower or paid by the Administrative Agent to whomever may be legally entitled
thereto, and the Administrative Agent shall release the security over such
accounts and terminate any associated control rights it may have. Borrower
agrees to pay to the Administrative Agent any and all reasonable fees, costs and
expenses which the Administrative Agent or any of its Affiliates incurs in
connection with opening and maintaining the Cash Collateral Accounts.
ARTICLE IV
INTEREST AND FEES
          4.01. Interest on the Loans and Other Obligations.
          (a) Rate of Interest. All Loans and the outstanding principal balance
of all other Obligations shall bear interest on the unpaid principal amount
thereof from the date such Loans are made and such other Obligations are due and
payable until paid in full, except as otherwise provided in Section 4.01(d), as
follows:
          (i) If a Floating Rate Loan or such other Obligation, at a rate per
annum equal to the sum of the Floating Rate in effect from time to time as
interest accrues, plus the Applicable Floating Rate Margin in effect from time
to time; and
          (ii) If a Fixed Rate Loan, at a rate per annum equal to the sum of the
Fixed Rate determined for the applicable Interest Period and the applicable
currency, plus the Applicable Fixed Rate Margin in effect from time to time
during such Interest Period.
The applicable basis for determining the rate of interest on the Loans shall be
selected by Borrower at the time the Notice of Borrowing is delivered and
thereafter at the time a Notice of Conversion/Continuation is delivered by
Borrower to the Administrative Agent. Notwithstanding the foregoing, Borrower
may not select the Fixed Rate as the applicable basis for determining the rate
of interest on such a Loan if at the time of such selection an Event of Default
or Default would occur or has occurred and is continuing. If on any day any Loan
is
Credit Agreement

-46-



--------------------------------------------------------------------------------



 



outstanding with respect to which notice has not been timely delivered to the
Administrative Agent in accordance with the terms hereof specifying the basis
for determining the rate of interest on that day, then for that day interest on
that Loan shall be determined by reference to the applicable Floating Rate.
          (b) Interest Payments.
          (i) Interest accrued on each Floating Rate Loan shall be payable in
arrears in Dollars (A) on the first Business Day of each calendar month for the
preceding calendar month, commencing on the first such day following the making
of such Floating Rate Loan and (B) if not theretofore paid in full, at maturity
(whether by acceleration or otherwise) of such Floating Rate Loan.
          (ii) Interest accrued on each Fixed Rate Loan shall be payable in
arrears in Dollars (A) on the last day of each Fixed Rate Interest Payment Date
with respect to such Loan and (B) if not theretofore paid in full, at maturity
(whether by acceleration or otherwise) of such Fixed Rate Loan.
          (iii) Interest accrued on the principal balance of all other
Obligations shall be payable in arrears in Dollars (A) on the first Business Day
of each month, commencing on the first such day following the incurrence of such
Obligation and (B) if not theretofore paid in full, at the time such other
Obligation becomes due and payable (whether by acceleration or otherwise).
          (c) Conversion or Continuation.
          (i) Borrower shall have the option (A) to convert at any time all or
any part of its outstanding Floating Rate Loans to Fixed Rate Loans or (B) to
convert all or any part of its outstanding Fixed Rate Loans having Interest
Periods which expire on the same date to Floating Rate Loans on such expiration
date; and Borrower shall have the option to continue all or any part of its
outstanding Fixed Rate Loans having Interest Periods which expire on the same
date as Fixed Rate Loans denominated in the same currency, and the succeeding
Interest Period of such continued Loans shall commence on such expiration date;
provided, however, in each case, no such outstanding Loan may be continued as,
or be converted into, a Fixed Rate Loan (i) if the continuation of, or the
conversion into, such Fixed Rate Loan would violate any of the provisions of
Section 4.02 or (ii) if an Event of Default or Default would occur or has
occurred and is continuing. Any conversion into or continuation of Fixed Rate
Loans under this Section 4.01(c) shall be in a minimum amount of $7,500,000 in
integral multiples of $1,000,000 in excess of that amount.
          (ii) To convert or continue a Loan under Section 4.01(c)(i), Borrower
shall deliver a Notice of Conversion/Continuation to the Administrative Agent no
later than 12:00 p.m. (New York time) at least three Business Days in advance of
the proposed conversion/continuation date. Promptly after receipt of a Notice of
Conversion/Continuation under this Section 4.01(c)(ii), the Administrative Agent
shall notify each Lender by telex or telecopy, or other similar form of
transmission, of the
Credit Agreement

-47-



--------------------------------------------------------------------------------



 



proposed conversion/continuation. Any Notice of Conversion/Continuation for
conversion to, or continuation of, a Loan shall be irrevocable, and Borrower
shall be bound to convert or continue in accordance therewith.
          (d) Default Interest. Notwithstanding the rates of interest specified
in Section 4.01(a) or elsewhere herein, and to the extent permitted by
applicable law, effective immediately upon the occurrence of any Event of
Default and for as long thereafter as such Event of Default shall be continuing,
the principal balance of all Loans and of all other Obligations shall bear
interest at a rate which is two percent (2.0%) per annum in excess of the rate
of interest applicable to such Loans and Obligations from time to time.
          (e) Computation of Interest. Interest on all Obligations shall be
computed on the basis of the actual number of days elapsed in the period during
which interest accrues and a year of 360 days. In computing interest on any
Loan, the date of the making of the Loan shall be included and the date of
payment shall be excluded.
          (f) Changes; Legal Restrictions. If after the date hereof any Lender
determines that the adoption or implementation of or any change in or in the
interpretation or administration of any law or regulation or any guideline or
request from any central bank or other Governmental Authority or
quasi-governmental authority exercising jurisdiction, power or control over any
Lender or over banks or financial institutions generally (whether or not having
the force of law), compliance with which, in each case after the date hereof:
          (i) subject to the provisions of Section 3.04 (which will be
conclusive as to matters covered thereby), does or will subject a Lender (or its
Applicable Lending Office or Fixed Rate Affiliate) to charges (other than Taxes)
of any kind which such Lender reasonably determines to be applicable to the
Commitments of the Lenders to make Fixed Rate Loans or change the basis of
taxation of payments to that Lender of principal, fees, interest, or any other
amount payable hereunder with respect to Fixed Rate Loans; or
          (ii) does or will impose, modify, or hold applicable, in the
determination of a Lender, any reserve (other than reserves taken into account
in calculating the Fixed Rate), special deposit, compulsory loan, FDIC insurance
or similar requirement against assets held by, or deposits or other liabilities
in or for the account of, advances or loans by, commitments made, or other
credit extended by, or any other acquisition of funds by, a Lender or any
Applicable Lending Office or Fixed Rate Affiliate of that Lender;
and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining any Loans or its Commitments or to reduce any
amount receivable thereunder; then, in any such case, upon written demand by
such Lender (with a copy of such demand to the Administrative Agent), Borrower
agrees promptly to pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, such amount or amounts as
may be necessary to compensate such Lender or its Fixed Rate Affiliate for any
such additional cost incurred or reduced amount received in connection with the
Credit Facility; provided that Borrower shall not be required to compensate any
Lender pursuant to this Section 4.01(f) for any increased costs or reductions
incurred more than 180 days prior to the
Credit Agreement

-48-



--------------------------------------------------------------------------------



 



date such Lender notifies Borrower of the event giving rise to such increased
cost or reduction and of such Lender’s intention to claim compensation therefor;
provided further, however, that such 180-day limitation shall not apply to any
cost or reduction that is applicable retroactively to periods prior to the
effective date of the applicable event so long as the applicable Lender notifies
Borrower of such event within 180 days of a responsible officer of the
Administrative Agent receiving actual knowledge thereof. Such demand shall be
accompanied by a statement as to the amount of such compensation. Such statement
shall be conclusive and binding for all purposes, absent manifest error.
          (g) Confirmation of Fixed Rate. Upon the reasonable request of
Borrower from time to time, the Administrative Agent shall promptly provide to
Borrower such information with respect to the applicable Fixed Rate as may be so
requested.
          4.02. Special Provisions Governing Fixed Rate Loans. With respect to
Fixed Rate Loans:
          (a) Determination of Interest Period. By giving notice as set forth in
Section 4.01(c) (with respect to a conversion into or continuation of a Fixed
Rate Loan), Borrower shall have the option, subject to the other provisions of
this Section 4.02, to select an interest period (each, an “Interest Period”) to
apply to the Loans described in such notice, subject to the following
provisions:
          (i) Borrower may only select, as to a particular Borrowing of Fixed
Rate Loans, an Interest Period of either one (1), two (2), three (3) or six
(6) months in duration;
          (ii) In the case of immediately successive Interest Periods applicable
to a Borrowing of Fixed Rate Loans, each successive Interest Period shall
commence on the day on which the next preceding Interest Period expires;
          (iii) If any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall be extended to expire on the next
succeeding Business Day if the next succeeding Business Day occurs in the same
calendar month, and if there shall be no succeeding Business Day in such
calendar month, such Interest Period shall expire on the immediately preceding
Business Day;
          (iv) Borrower may not select an Interest Period as to any Loan if such
Interest Period terminates later than the Termination Date; and
          (v) There shall be no more than ten (10) Interest Periods in effect at
any one time.
          (b) Determination of Interest Rate. As soon as practicable on the
applicable Fixed Rate Determination Date, the Administrative Agent shall
determine (pursuant to the procedures set forth in the definition of “Fixed
Rate”) the interest rate which shall apply to Fixed Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
currency and shall promptly give notice thereof (in writing or by telephone
confirmed in
Credit Agreement

-49-



--------------------------------------------------------------------------------



 



writing) to Borrower and to each Lender. The Administrative Agent’s
determination shall be presumed to be correct, absent manifest error, and shall
be binding upon Borrower.
          (c) Interest Rate Unascertainable, Inadequate or Unfair. In the event
that at least one (1) Business Day before the Fixed Rate Determination Date with
respect to any Fixed Rate Loan:
          (i) the Administrative Agent determines that adequate and fair means
do not exist for ascertaining the applicable interest rates by reference to
which the applicable Fixed Rate then being determined is to be fixed;
          (ii) the Administrative Agent determines that deposits in the
principal amounts of the Fixed Rate Loans comprising such Borrowing are not
generally available in the London interbank market for a period equal to such
Interest Period; or
          (iii) the Requisite Lenders advise the Administrative Agent that the
applicable Fixed Rate, as determined by the Administrative Agent, after taking
into account the adjustments for reserves and increased costs provided for in
Section 4.01(f), will not adequately and fairly reflect the cost to such Lenders
of funding the relevant Fixed Rate Loans;
then the Administrative Agent shall forthwith give notice thereof to Borrower,
whereupon (until the Administrative Agent notifies Borrower that the
circumstances giving rise to such suspension no longer exist) the right of
Borrower to elect to have Loans bear interest based upon the Fixed Rate in such
currency shall be suspended and each outstanding Fixed Rate Loan which is
denominated in the affected currency shall be converted into a Floating Rate
Loan denominated in such currency on the last day of the then current Interest
Period therefor, and any Notice of Borrowing with respect to Loans denominated
in such currency for which Loans have not then been made shall be deemed to be a
request for Floating Rate Loans in such currency, notwithstanding any prior
election by Borrower to the contrary.
          (d) Illegality.
          (i) If at any time any Lender determines (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties)
that the making or continuation of any Fixed Rate Loan in any currency has
become unlawful or impermissible by compliance by that Lender with any law,
governmental rule, regulation or order of any Governmental Authority (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful or would result in costs or penalties), then, and in any such event,
such Lender may give notice of that determination, in writing, to Borrower and
the Administrative Agent, and the Administrative Agent shall promptly transmit
the notice to each other Lender.
          (ii) When notice is given by a Lender under Section 4.02(d)(i),
(A) Borrower’s right to request from such Lender and such Lender’s obligation,
if any, to make Fixed Rate Loans in such currency shall be immediately
suspended, and such Lender shall make a Floating Rate Loan as part of any
requested Borrowing of Fixed
Credit Agreement

-50-



--------------------------------------------------------------------------------



 



Rate Loans in such currency and (B) if the affected Fixed Rate Loan or Loans are
then outstanding, Borrower shall, on the last day of the applicable Interests
Period(s), or if such postponement is not permitted by applicable law, then by
no later than the date it is required to do so in accordance with applicable
law, upon at least one (1) Business Day’s prior written notice to the
Administrative Agent and the affected Lender, convert each such Loan into a
Floating Rate Loan.
                (iii) If at any time after a Lender gives notice under
Section 4.02(d)(i) in respect of a Fixed Rate Loan in any currency such Lender
determines that it may lawfully make Fixed Rate Loans in such currency, such
Lender shall promptly give notice of that determination, in writing, to Borrower
and the Administrative Agent, and the Administrative Agent shall promptly
transmit the notice to each other Lender. Borrower’s right to request, and such
Lender’s obligation, if any, to make Fixed Rate Loans shall thereupon be
restored.
          (e) Compensation. In addition to all amounts required to be paid by
Borrower pursuant to Section 4.01, Borrower agrees to compensate each Lender,
upon demand, for all losses, expenses and similar liabilities (including,
without limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Lender’s Fixed Rate Loans made to Borrower but excluding any loss
of the Applicable Fixed Rate Margin on the relevant Loans) which that Lender may
sustain (i) if for any reason a Borrowing of, conversion into or continuation of
such Fixed Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Conversion/Continuation given by Borrower or a
successive Interest Period does not commence after notice therefor is given
pursuant to Section 4.01(c), including, without limitation, pursuant to
Section 4.02(c), (ii) if for any reason any Fixed Rate Loan made to Borrower is
prepaid (including, without limitation, mandatorily pursuant to Section 3.01) on
a date which is not the last day of the applicable Interest Period (it being
understood and agreed that, notwithstanding anything contained in this Agreement
to the contrary, so long as no Default or Event of Default shall have occurred
and be continuing, Borrower may, in lieu of making a mandatory prepayment of a
Fixed Rate Loan which would otherwise be required to be made under this
Agreement on a date which is not the last day of the applicable Interest Period,
deposit an amount equal to the amount which would otherwise be required to be so
prepaid (plus interest accrued thereon for the appropriate number of days at the
rate applicable to such Loan) into the Cash Collateral Account as Cash
Collateral for application by the Administrative Agent to such Loan on the last
day of such Interest Period), (iii) as a consequence of a required conversion of
such Fixed Rate Loan to a Floating Rate Loan as a result of any of the events
indicated in Section 4.02(c) or (d) or (iv) as a consequence of any failure by
Borrower to repay Fixed Rate Loans when required by the terms hereof. The Lender
making demand for such compensation shall deliver to Borrower concurrently with
such demand a written statement as to such losses, expenses and similar
liabilities, and such statement shall be conclusive as to the amount of
compensation due to that Lender, absent manifest error.
Credit Agreement

-51-



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS TO EFFECTIVENESS;
CONDITIONS TO LOANS AND LETTERS OF CREDIT
          5.01. Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date (the “Closing Date”) when all of the following
conditions precedent shall have been satisfied or waived in writing by the
Administrative Agent:
          (a) Documents. The Administrative Agent (on behalf of itself and the
Lenders) shall have received on or before the Closing Date all of the following:
          (i) this Agreement, the Notes (if any), the Intercreditor Agreement,
Mortgages for all of the Real Property of the Credit Parties set forth on
Schedule 5.01-A (the “Closing Date Mortgaged Properties”), each duly executed
where appropriate and in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient copies for each of the Lenders;
          (ii) the Surveys with respect to the Closing Date Mortgaged Properties
(other than the Danville, Illinois location), in each case which shall be in
form and substance reasonably satisfactory to Administrative Agent, and the
environmental reports with respect to the Property located at 2301 NW 26th
Avenue, Suite 101, Portland, Oregon 97210 and the Closing Date Mortgaged
Properties prepared by an environmental auditor selected by Administrative
Agent, the form and scope and results of which environmental reports shall be
reasonably acceptable to Administrative Agent;
          (iii) an unconditional commitment (in form and substance reasonably
satisfactory to Administrative Agent) to issue the Title Insurance Policies
covering the Closing Date Mortgaged Properties with an amount of insurance
reasonably acceptable to Administrative Agent up to maximum coverage equal to
the Loans;
          (iv) the Pro Forma accompanied by the Initial Projections;
          (v) a solvency certificate for Borrower, each Guarantor and for
Borrower and its Subsidiaries on a consolidated basis, duly executed by a
Financial Officer of each such Credit Party, dated the Closing Date and giving
effect to the financing transactions contemplated under this Agreement;
          (vi) a certificate of a Financial Officer of Borrower executed and
delivered on behalf of Borrower certifying that (A) no Material Adverse Effect
has occurred since December 31, 2004, (B) all conditions precedent set forth in
this Section 5.01 have been satisfied and (C) after giving effect to the
financing transactions contemplated under this Agreement, all representations
and warranties in this Agreement and the other Loan Documents are true and
correct in all respects, no Default or Event of Default has occurred and is
continuing and no event that is reasonably likely to have a Material Adverse
Effect has occurred and is continuing;
Credit Agreement

-52-



--------------------------------------------------------------------------------



 



          (vii) all other agreements, documents and instruments (other than
items designated as “post-closing” items) relating to the Loans contemplated by
this Agreement and described in the List of Closing Documents attached hereto
and made a part hereof as Exhibit O (the “Closing List”), each duly executed
where appropriate and in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient copies for each of the Lenders; without
limiting the foregoing, Borrower hereby directs its counsel, (A) Jones Day and
(B) each of its other counsel listed in the Closing List to prepare and deliver
to the Administrative Agent, the Lenders and Sidley Austin LLP, the opinions
referred to in the Closing List with respect to such counsel;
          (viii) a fully executed copy of the most recent management letter as
presented to the audit review committee of the board of directors of Borrower or
NMHG Holding, if any, issued by the Auditor;
          (ix) at least five Business Days prior to the Closing Date, all
documentation and other information requested by the Administrative Agent and
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act; and
          (x) such additional documentation as the Administrative Agent may
reasonably request.
          (b) Collateral Information; Perfection of Liens. The Administrative
Agent shall have received complete and accurate information from Borrower with
respect to the name and the location of the principal place of business and
chief executive office for each Credit Party and Pledged Entity; all Uniform
Commercial Code and other filing and recording fees and taxes shall have been
paid or duly provided for; and the Administrative Agent shall have received
evidence to its satisfaction that all Liens granted to the Administrative Agent
with respect to all Collateral are valid, effective, perfected and of first
priority, except as set forth in the Intercreditor Agreement and as otherwise
permitted under this Agreement, including, without limitation, all affirmations
of collateral documents and guarantees and amendments to federal intellectual
property filings requested by the Administrative Agent. Subject to the
Intercreditor Agreement, all certificates representing Capital Stock included in
the Collateral shall have been delivered to the Administrative Agent (with duly
executed stock powers, as appropriate) and all instruments included in the
Collateral shall have been delivered to the Administrative Agent (duly endorsed
to the Administrative Agent).
          (c) Existing Indebtedness. There shall exist no default (or event
which would constitute an event of default with the giving of notice or lapse of
time) under any of the instruments evidencing Permitted Existing Indebtedness.
          (d) No Legal Impediments. No law, regulation, order, judgment or
decree of any Governmental Authority shall exist, which, in the sole discretion
of the Administrative Agent, imposes adverse conditions on any Credit Party
Entity or the consummation of the transactions contemplated hereunder; and the
Administrative Agent shall not have received any notice that any action, suit,
investigation, litigation or proceeding is pending or threatened in any
Credit Agreement

-53-



--------------------------------------------------------------------------------



 



court or before any arbitrator or Governmental Authority which is likely to
(i) enjoin, prohibit or restrain the making of Loans on the Funding Date, or
(ii) have a Material Adverse Effect.
          (e) No Change in Condition. Nothing contained in any disclosure made
by any Credit Party Entity after the date of the Proposal Letter or in any
information disclosed to any Lender by any Credit Party Entity after such date
shall constitute, and the Administrative Agent shall not become aware of any
fact or condition not disclosed to it prior to the date of the Proposal Letter
which constitutes, in each case in the Administrative Agent’s reasonable
opinion, a material adverse change in the condition (financial or otherwise),
business, performance, operations, prospects or properties of Borrower, or
Credit Party Entities taken as a whole from that disclosed in the information
provided to the Administrative Agent on or before the date of the Proposal
Letter. There shall have occurred no circumstance, change or condition in the
loan syndication, financial or capital markets generally that, in the judgment
of Sole Lead Arranger, could reasonably be expected to materially impair
syndication of the Credit Facility.
          (f) No Default. No Event of Default or Default shall have occurred and
be continuing or would result from the effectiveness of this Agreement.
          (g) Representations and Warranties. All of the representations and
warranties contained in this Agreement and in any of the other Loan Documents
shall be true and correct on and as of the Closing Date, both before and
immediately after giving effect thereto.
          (h) Fees and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Lenders and the Administrative
Agent or other Persons entitled thereto, for their respective individual
accounts, all fees (including, without limitation, the reasonable legal fees of
counsel to the Administrative Agent and local and foreign counsel to the
Administrative Agent) due and payable on or before the Closing Date (including,
without limitation, all such fees described in the Fee Letter), and all expenses
(including, without limitation, legal expenses) due and payable on or before the
Closing Date.
          (i) Consents, Etc. Each Credit Party Entity shall have received all
consents and authorizations required pursuant to any Contractual Obligation with
any other Person and shall have obtained all Permits of, and effected all
notices to and filings with, any Governmental Authority as may be necessary to
allow each Credit Party Entity lawfully (A) to execute, deliver and perform, in
all respects, their respective obligations hereunder, under the other Loan
Documents to which each of them is, or shall be, a party and each other
agreement or instrument to be executed and delivered by each of them pursuant
thereto or in connection therewith and (B) to create and perfect the Liens on
the Collateral to be owned by each of them in the manner and for the purpose
contemplated by the Loan Documents. No such consent or authorization shall
impose any conditions upon any Credit Party Entity that are not acceptable to
the Administrative Agent.
          (j) Debt Rating Condition. The Obligations hereunder shall be rated at
least B- or better by S&P and B3 or better by Moody’s and such rating shall have
at least a “stable outlook” except that such requirement for a “stable outlook”
shall not be required for the S&P rating if such S&P rating is better than B- or
for the Moody’s rating if such Moody’s rating is better than B3.
Credit Agreement

-54-



--------------------------------------------------------------------------------



 



          (k) Site Inspection. Borrower shall have provided to Administrative
Agent the opportunity to perform, or cause to be performed on its behalf, an
on-site due diligence review of the Mortgaged Properties, which inspections are
satisfactory to Administrative Agent in its reasonable discretion.
          5.02. Conditions Precedent to Loans. The obligation of each Lender to
make any Loan requested to be made by it on any date is subject to the following
conditions precedent as of each such date:
          (a) Representations and Warranties. As of such date, both before and
after giving effect to the Loans to be made on such date, all of the
representations and warranties of each Credit Party Entity in this Agreement and
in any other Loan Document (other than representations and warranties which
expressly speak as of a different date, which representations shall be only made
on such date) shall be true and correct in all material respects.
          (b) No Default. No Event of Default or Default shall have occurred and
be continuing or would result from the making of the requested Loan.
The submission by Borrower to the Administrative Agent of the Notice of
Borrowing with respect to the Loans and the acceptance by Borrower of the
proceeds of the Loans shall constitute a representation and warranty by Borrower
as of the Funding Date, that all the conditions contained in subsections (a) and
(b) of this Section 5.02 have been satisfied or waived in accordance with
Section 14.07.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          6.01. Representations and Warranties of Borrower. In order to induce
the Lenders and the Administrative Agent to enter into this Agreement and to
make the Loans and the other financial accommodations to Borrower described
herein, Borrower hereby represents and warrants to each Lender and the
Administrative Agent as of the Closing Date and thereafter on the Funding Date
that the following statements are true, correct and complete:
          (a) Organization; Corporate and Limited Liability Company Powers.
                (i) Each Credit Party Entity (A) is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (B) is duly qualified to do
business as a foreign corporation or limited liability company and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing is reasonably likely to have a Material Adverse Effect, and
(C) has all requisite corporate or limited liability company power and authority
to own, operate and encumber its Property and to conduct its business as
presently conducted and as proposed to be conducted in connection with and
following the consummation of the transactions contemplated by this Agreement.
Borrower has filed and maintained effective (unless exempt from the requirements
for filing) a current Business Activity Report with the appropriate Governmental
Authority in the states of New Jersey and Minnesota to the extent such states
require such filings in
Credit Agreement

-55-



--------------------------------------------------------------------------------



 



order to enforce rights in or against Collateral or obligors of Collateral
located in such states.
          (ii) True, correct and complete copies of the Constituent Documents
identified on Schedule 6.01-A attached hereto have been delivered to the
Administrative Agent, each of which is in full force and effect, has not been
modified or amended except to the extent indicated therein and, to the best of
Borrower’s knowledge, there are no defaults under such Constituent Documents and
no events which, with the passage of time or giving of notice or both, would
constitute a default under such Constituent Documents.
          (b) Authority; Enforceability.
          (i) Each Credit Party Entity has the requisite corporate or limited
liability company power and authority to execute, deliver and perform each of
the Loan Documents to which it is a party.
          (ii) The execution, delivery and performance of each of the Loan
Documents which have been executed and to which any Credit Party Entity is a
party and the consummation of the transactions contemplated thereby, have been
duly approved by the boards of directors (or boards of managers or members, as
applicable) and (to the extent required by law) the shareholders or
equityholders of such Credit Party Entity, and such approvals have not been
rescinded, revoked or modified in any respect. No other corporate or limited
liability company action or proceedings on the part of any Credit Party Entity
are necessary to consummate such transactions.
          (iii) Each of the Loan Documents to which any Credit Party Entity is a
party has been duly executed and delivered on behalf of such Person and
constitutes its legal, valid and binding obligation, enforceable against such
Person in accordance with its terms and is in full force and effect and no
material term or condition thereof has been amended, modified or waived from the
terms and conditions contained therein as delivered to the Administrative Agent
pursuant to Section 5.01(a) without the prior written consent of the Requisite
Lenders.
          (iv) Each of the Mortgages to which any Credit Party is a party
creates valid and perfected first priority liens (subject only to Permitted
Encumbrances and Customary Permitted Liens specified in clauses (a), (b), and
(d) of the definition thereof) in the Collateral covered thereby securing the
payment of all of the Obligations purported to be secured thereby, and each of
the other Loan Documents to which any Credit Party Entity is a party, where
applicable, creates valid and perfected first priority Liens (subject only to
the Intercreditor Agreement and Customary Permitted Liens specified in clauses
(a) and (b) of the definition thereof) in the Collateral covered thereby
securing the payment of all of the Obligations purported to be secured thereby.
          (v) Each Credit Party Entity has performed and complied with all the
terms, provisions, agreements and conditions set forth in each Loan Document to
which it is a party and required to be performed or complied with by such
parties on or before the
Credit Agreement

-56-



--------------------------------------------------------------------------------



 



Closing Date, all filings and recordings and other actions which are necessary
or desirable to perfect and protect the Liens granted pursuant to the Loan
Documents and preserve their required priority have been duly taken, and no
Default, Event of Default or breach of any covenant by any such party exists
thereunder.
          (c) Subsidiaries; Ownership of Capital Stock. Schedule 6.01-C
(i) contains a diagram indicating the corporate or limited liability company
structure of each Credit Party Entity and any other Affiliate thereof in which
such Person holds a direct or indirect partnership, joint venture or other
equity interest; and (ii) accurately sets forth (A) the correct legal name, the
jurisdiction of organization, the organizational identification number issued by
the state of organization of and the federal employer identification number of
(in each case, if applicable) each Credit Party Entity, and the jurisdictions in
which each Credit Party Entity is qualified to transact business as a foreign
organization, (B) the authorized, issued and outstanding shares of each class of
Capital Stock of such Person and the owners of such shares, and (C) a summary of
the direct and indirect partnership, joint venture, or other equity interests,
if any, of each such Person in any Person that is not a corporation. None of the
issued and outstanding Capital Stock of any Credit Party Entity is subject to
any vesting, redemption, or repurchase agreement, and there are no warrants or
options outstanding with respect to such Capital Stock. The outstanding Capital
Stock of each Credit Party Entity is duly authorized, validly issued, fully paid
and nonassessable and is not Margin Stock.
          (d) No Conflict. The execution, delivery and performance of each of
the Loan Documents to which any Credit Party Entity is a party do not and will
not (i) conflict with the Constituent Documents of any Credit Party Entity,
(ii) constitute a tortious interference with any Contractual Obligation of any
Person, (iii) conflict with, result in a breach of or constitute (with or
without notice or lapse of time or both) a default under any Requirement of Law
or other Contractual Obligation of any Credit Party Entity, or require the
termination of any other Contractual Obligation, (iv) result in or require the
creation or imposition of any Lien whatsoever upon any of the Property or assets
of any Credit Party Entity, other than Liens contemplated by the Loan Documents,
or (v) require any approval of any Credit Party Entity shareholder that has not
been obtained.
          (e) Governmental Consents, etc. The execution, delivery and
performance of each of the Loan Documents to which each Credit Party Entity is a
party do not and will not require any registration with, consent or approval of,
or notice to, or other action to, with or by any Governmental Authority, except
(i) filings, consents or notices which have been made, obtained or given, or, in
a timely manner, will be made, obtained, or given; and (ii) filings necessary to
create or perfect security interests in the Collateral. None of Credit Party
Entities is subject to regulation under the Public Utility Holding Company Act
of 1935, the Federal Power Act, the Interstate Commerce Act, or the Investment
Company Act of 1940, or any other federal or state statute or regulation which
limits its ability to incur indebtedness or its ability to consummate the
transactions contemplated in the Loan Documents.
          (f) Accommodation Obligations; Contingencies. Except as set forth on
Schedule 1.01.2, no Credit Party Entity has any Accommodation Obligation,
contingent liability or liability for any Taxes, long-term lease or commitment,
not reflected in its Financial
Credit Agreement

-57-



--------------------------------------------------------------------------------



 



Statements delivered to the Administrative Agent on or prior to the Closing Date
or otherwise disclosed to the Administrative Agent and the Lenders in the other
Schedules hereto.
          (g) Restricted Payments. Since the date of the Proposal Letter, no
Credit Party Entity has directly or indirectly declared, ordered, paid or made
or set apart any sum or Property for any Restricted Payment or agreed to do so,
except as permitted pursuant to Section 9.06 hereof.
          (h) Financial Position. The Initial Projections and each of the
business plans and all other financial projections and related materials and
documents delivered to the Lenders pursuant hereto were prepared in good faith
and are based upon facts and assumptions that management of Borrower believe to
be reasonable in light of the then current and foreseeable business conditions
and prospects of NMHG Holding and its Subsidiaries and represent management’s
opinion of the projected financial performance based on the information
available at the time so furnished. All Financial Statements included in such
materials were prepared in all material respects in conformity with GAAP, except
as otherwise noted therein, and fairly present in all material respects the
respective consolidated financial positions, and the consolidated results of
operations and cash flows for each of the periods covered thereby of NMHG
Holding and its Subsidiaries as at the respective dates thereof. The Pro Forma,
copies of which have been furnished to the Lenders, fairly presents on a pro
forma basis the financial condition of NMHG Holding and its Subsidiaries as of
the Closing Date, and reflects on a pro forma basis those liabilities reflected
in the notes thereto and resulting from consummation of the transactions
contemplated by the Loan Documents, and the payment or accrual of all
transaction costs payable with respect to any of the foregoing. Borrower
believes that the Initial Projections and the assumptions expressed in the Pro
Forma are reasonable based on the information available to Borrower at the time
so furnished.
          (i) Litigation; Adverse Effects. Except as set forth in
Schedule 6.01-I, there is no action, suit, audit, proceeding, claim, allegation
of defective pricing, investigation or arbitration (or series of related
actions, suits, proceedings, allegations, investigations or arbitrations) before
or by any Governmental Authority or private arbitrator pending or, to the
Knowledge of any Credit Party Entity, threatened against any Credit Party Entity
or any Property of any of them (i) challenging the validity or the
enforceability of any of the Loan Documents, (ii) which has or is reasonably
likely to have a Material Adverse Effect, or (iii) under the Racketeering
Influenced and Corrupt Organizations Act or any similar federal or state statute
where such Person is a defendant in a criminal indictment that provides for the
forfeiture of assets to any Governmental Authority as a criminal penalty. There
is no material loss contingency within the meaning of GAAP which has not been
reflected in the consolidated Financial Statements of NMHG Holding and its
Subsidiaries. No Credit Party Entity is (A) in violation of any applicable
Requirements of Law which violation has had or is reasonably likely to have a
Material Adverse Effect, or (B) subject to or in default with respect to any
final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which has had
or is reasonably likely to have a Material Adverse Effect.
          (j) No Material Adverse Change. Since December 31, 2004, there has
occurred no event which has resulted or is reasonably likely to have a Material
Adverse Effect.
Credit Agreement

-58-



--------------------------------------------------------------------------------



 



          (k) Payment of Taxes. All tax returns and reports of each Credit Party
Entity required to be filed have been timely filed, and all taxes, assessments,
fees and other governmental charges thereupon and upon their respective
Property, assets, income and franchises which are shown in such returns or
reports to be due and payable have been paid other than such taxes, assessments,
fees and other governmental charges (i) which are being contested in good faith
by any Credit Party Entity, as the case may be, by appropriate proceedings
diligently instituted and conducted as permitted by the terms of Section 8.04
and (ii) non-payment of the amounts thereof would not, individually or in the
aggregate, result in a Material Adverse Effect. No Credit Party Entity has any
knowledge of any proposed tax assessment against any Credit Party Entity that
shall have or is reasonably likely to have a Material Adverse Effect.
          (l) Performance. No Credit Party Entity has received notice or has
actual Knowledge that (i) it is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it; (ii) any condition exists which, with
the giving of notice or the lapse of time or both, would constitute a default
with respect to any such Contractual Obligation; or (iii) any of its Property is
in violation of any Requirement of Law and which in the case of any of the
foregoing has had or is reasonably likely to have a Material Adverse Effect.
          (m) Disclosure. The representations and warranties of each Credit
Party Entity contained in the Information Memorandum, Loan Documents and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms hereof and the other Loan Documents, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which and the time at which they were made, not misleading.
No Credit Party Entity has intentionally withheld any fact from the
Administrative Agent or any Lender in regard to any matter which has had or is
reasonably likely to have a Material Adverse Effect.
          (n) Requirements of Law. Each Credit Party Entity is in compliance
with all Requirements of Law applicable to it and its business, in each case
where the failure to so comply individually or in the aggregate shall have or is
reasonably likely to have a Material Adverse Effect.
          (o) Environmental Matters. Except as set forth in Schedule 6.01-O and
except as is not reasonably likely to have a Material Adverse Effect:
          (i) the operations of Credit Party Entities comply in all respects
with all applicable Environmental, Health or Safety Requirements of Law;
          (ii) each Credit Party Entity has obtained all environmental, health
and safety Permits necessary for its respective operations as currently
conducted and Properties as currently used, and all such Permits are in good
standing, and each Credit Party Entity is currently in compliance with all terms
and conditions of such Permits;
          (iii) no Credit Party Entities nor any of their respective present or
past Property or operations, are subject to or the subject of any currently
effective or ongoing
Credit Agreement

-59-



--------------------------------------------------------------------------------



 



judicial or administrative proceeding, order, judgment, decree, dispute,
negotiations, agreement, or settlement respecting (I) any violation of or
liability under any Environmental, Health or Safety Requirements of Law,
(II) any Remedial Action, or (III) any Claims or Liabilities and Costs arising
from the Release or threatened Release of a Contaminant into the environment;
          (iv) no Credit Party Entity has filed any notice under any applicable
Requirement of Law: (A) reporting to any Person or Governmental Authority a
Release of a Contaminant within the past three years; (B) reporting under
Section 103(c) of CERCLA, indicating past or present treatment, storage or
disposal of a hazardous waste, as that term is defined under 40 C.F.R. Part 261
or any state equivalent; or (C) reporting a violation of any applicable
Environmental, Health or Safety Requirement of Law or condition in any Permit
under an Environmental, Health or Safety Requirement of Law within the past
three years;
          (v) none of the present or, to Borrower’s Knowledge, past Property of
any Credit Party Entity is listed or proposed for listing on the National
Priorities List (“NPL”) pursuant to CERCLA or on the Comprehensive Environmental
Response Compensation Liability Information System List (“CERCLIS”) or any
similar state list of sites requiring Remedial Action;
          (vi) no Credit Party Entity has, to its Knowledge, sent or directly
arranged for the transport of any product, material or waste, to any current or
proposed NPL site, or any site on any similar state list of sites requiring
Remedial Action;
          (vii) there is not now in connection with or resulting from any Credit
Party Entity’s operations, nor, to Borrower’s knowledge, has there ever been on
or in any of the current or former Property (A) any treatment, recycling,
storage or disposal of any hazardous waste requiring a permit under 40 C.F.R.
Parts 264 and 265 or any state equivalent, (B) any solid waste landfill, waste
pile, petroleum or hazardous waste, swamp, pit, pond, underground storage tank
or surface impoundment, or (C) a reportable or non-permitted Release to the
environment of any Contaminant involving any polychlorinated biphenyls used in
hydraulic oils, electrical transformers or other Equipment;
          (viii) to each Credit Party Entity’s Knowledge, there have been no
Releases of any Contaminants to the environment from any Property except (A) in
compliance with Environmental, Health or Safety Requirements of Law, or
(B) which have been addressed to the satisfaction of the appropriate
Governmental Authorities;
          (ix) no Environmental Lien has attached to any Property;
          (x) within the last year each Credit Party Entity has inspected its
respective Property and such Property does not contain any asbestos-containing
material or visible evidence of mold growth;
Credit Agreement

-60-



--------------------------------------------------------------------------------



 



          (xi) none of the Property presently is subject to any Environmental
Property Transfer Act, or the extent such acts are presently applicable to any
such Property, each Credit Party Entity has fully complied with the requirements
of such acts; and
          (xii) NMHG Holding and its Subsidiaries, taken as a whole, are not,
and to their Knowledge will not be, subject to Liabilities and Costs arising out
of or relating to environmental, health or safety matters that have resulted or
are reasonably likely to result in cash expenditures by Credit Party Entities in
excess of $2,750,000 in the aggregate for any calendar year ending after the
Closing Date.
          (p) ERISA Matters. Neither Borrower nor any ERISA Affiliate maintains
or contributes to any Benefit Plan, Multiemployer Plan or Foreign Pension Plan
other than those listed on Schedule 6.01-P attached hereto. Each Plan which is
intended to be qualified under Section 401(a) of the Internal Revenue Code as
currently in effect either (i) has received a favorable determination letter
from the IRS that the Plan is so qualified or (ii) an application for
determination of such tax-qualified status will be made to the IRS prior to the
end of the applicable remedial amendment period under Section 401(a) of the
Internal Revenue Code as currently in effect, and Borrower or an ERISA Affiliate
shall diligently seek to obtain a determination letter with respect to such
application. Except as identified on Schedule 6.01-P, no Credit Party Entity
maintains or contributes to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA. Each Credit Party
Entity is in compliance in all material respects with the responsibilities,
obligations and duties imposed on it by ERISA and the Internal Revenue Code with
respect to all Plans. No Benefit Plan has incurred any accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Internal
Revenue Code) whether or not waived. Neither Borrower nor any ERISA Affiliate
nor any fiduciary of any Plan which is not a Multiemployer Plan (i) has engaged
in a nonexempt prohibited transaction described in Sections 406 of ERISA or 4975
of the Internal Revenue Code or (ii) has taken or failed to take any action
which would constitute or result in a Termination Event. Neither Borrower nor
any ERISA Affiliate has any potential liability under Sections 4063, 4064, 4069,
4204 or 4212(c) of ERISA. Neither Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. Schedule B to the most recent annual report filed with the IRS with
respect to each Benefit Plan and furnished to the Administrative Agent is
complete and accurate. Except as identified on Schedule 6.01-P, since the date
of each such Schedule B, there has been no material adverse change in the
funding status or financial condition of the Benefit Plan relating to such
Schedule B. Neither Borrower nor any ERISA Affiliate has (i) failed to make a
required contribution or payment to a Multiemployer Plan or (ii) made a complete
or partial withdrawal under Sections 4203 or 4205 of ERISA from a Multiemployer
Plan. Neither Borrower nor any ERISA Affiliate has failed to make a required
installment or any other required payment under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment.
Neither Borrower nor any ERISA Affiliate is required to provide security to a
Benefit Plan under Section 401(a)(29) of the Internal Revenue Code due to a
Benefit Plan amendment that results in an increase in current liability for the
plan year. Except as disclosed on
Credit Agreement

-61-



--------------------------------------------------------------------------------



 



Schedule 6.01-P, no Credit Party Entity has, by reason of the transactions
contemplated hereby, any obligation to make any payment to any employee pursuant
to any Plan or existing contract or arrangement. Borrower has given to the
Administrative Agent copies of all of the following: each Benefit Plan and
related trust agreement (including all amendments to such Plan and trust) in
existence or committed to as of the Closing Date and in respect of which
Borrower or any ERISA Affiliate is currently an “employer” as defined in
Section 3(5) of ERISA, and the most recent actuarial report, determination
letter issued by the IRS and Form 5500 filed in respect of each such Benefit
Plan in existence; a listing of all of the Multiemployer Plans currently
contributed to by Borrower or any ERISA Affiliate with the aggregate amount of
the most recent annual contributions required to be made by Borrower and all
ERISA Affiliates to each such Multiemployer Plan, any information which has been
provided to Borrower or an ERISA Affiliate regarding withdrawal liability under
any Multiemployer Plan and the collective bargaining agreement pursuant to which
such contribution is required to be made; and as to each employee welfare
benefit plan within the meaning of Section 3(1) of ERISA which provides benefits
to employees of any Credit Party Entity after termination of employment other
than as required by Section 601 of ERISA, the plan document (or, if no plan
document is available, a written description of the benefits provided under such
plan), the actuarial report for such plan (if any), the aggregate amount of the
most recent annual payments made to, or on behalf of, terminated employees under
each such plan, and any information about funding to provide for such welfare
benefits.
          (q) Foreign Employee Benefit Matters. Each Foreign Employee Benefit
Plan is in compliance in all material respects with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such Plan. Each Foreign Employee Benefit Plan intended to qualify
for the most favorable tax and accounting treatment available in respect of it
is so qualified. With respect to any Foreign Pension Plan with a defined benefit
element not wholly covered by insurance maintained or contributed to by any
Credit Party Entity, the most recent valuation for such plan has been disclosed.
Contributions to such Foreign Pension Plan are being made at the rate
recommended by actuarial advice with a goal to eliminate any funding deficits
disclosed in such valuations over a 14 year period, and no Credit Party Entity
or trustee has taken nor will take, any action which would materially increase
any such deficit, unless compelled to do so in compliance with legislation. With
respect to any Foreign Employee Benefit Plan maintained or contributed to by any
Credit Party Entity (other than a Foreign Pension Plan), reasonable reserves
have been established in accordance with prudent business practice or where
required by best accounting practices in the jurisdiction in which such Plan is
maintained having regard to tax legislation. The aggregate unfunded liabilities,
after giving effect to any reserves for such liabilities, with respect to such
Plans will not result in a material liability. There are no actions, suits or
claims (other than routine claims for benefits) pending or, to the best
knowledge of Borrower, threatened against any Credit Party Entity or any ERISA
Affiliate with respect to any Foreign Employee Benefit Plan.
          (r) Labor Matters.
          (i) Except as set forth in Schedule 6.01-R, there is no collective
bargaining agreement covering any of the employees of any Credit Party Entity.
To Borrower’s Knowledge, except as set forth on Schedule 6.01-R, no attempt to
organize the employees of any Credit Party Entity is pending, threatened or
planned.
Credit Agreement

-62-



--------------------------------------------------------------------------------



 



          (ii) Set forth in Schedule 6.01-R or Schedule 6.01-P, as the case may
be, is a list, of all material consulting agreements, material executive
employment agreements, executive compensation plans, deferred compensation
agreements, employee pension plans or retirement plans, employee profit sharing
plans, employee stock purchase and stock option plans, and severance plans of
NMHG Holding and its Subsidiaries providing for benefits for employees of NMHG
Holding and its Subsidiaries.
          (s) Securities Activities. No Credit Party Entity is engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.
          (t) Solvency. After giving effect to the transactions contemplated by
the Loan Documents and the Loans to be made on any date that Loans are requested
hereunder and the disbursement and application of the proceeds of such Loans
pursuant to Borrower’s instructions, Borrower, each Guarantor, and Borrower
together with its Subsidiaries is Solvent.
          (u) Patents, Trademarks, Permits, Etc.; Government Approvals.
          (i) Each Credit Party Entity owns, is licensed or otherwise has the
lawful right to use, or have all permits and other governmental approvals,
patents, trademarks, trade names, industrial designs, copyrights, technology,
know-how and processes used in or necessary for the conduct of its respective
business as currently conducted except where the failure to do so would not have
or be reasonably likely to have a Material Adverse Effect. Except as set forth
on Schedule 6.01-U, no claims are pending or, to the best of Borrower’s
Knowledge following inquiry, threatened that any Credit Party Entity is
infringing upon the rights of any Person with respect to such permits and other
governmental approvals, patents, trademarks, trade names, industrial designs,
copyrights, technology, know-how and processes, except for such claims and
infringements that do not, in the aggregate, give rise to any liability on the
part of any Credit Party Entity which has, or is reasonably likely to, have a
Material Adverse Effect.
          (ii) Except for Liens granted to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders, the transactions
contemplated by the Loan Documents will not impair the ownership of or rights
under (or the license or other right to use, as the case may be) any permits and
governmental approvals, patents, trademarks, trade names, industrial designs,
copyrights, technology, know-how or processes by any Credit Party Entity in any
manner which shall have or is reasonably likely to have a Material Adverse
Effect.
          (v) Assets and Properties. Each Credit Party Entity has good and
marketable title to all of the Collateral and all other material assets and
Property (tangible and intangible) owned by it (except insofar as marketability
may be limited by any laws or regulations of any Governmental Authority
affecting such assets or by the existence of any Liens permitted under
Section 9.03), and all such assets and Property are free and clear of all Liens
except Liens securing the Obligations and Liens permitted under Section 9.03.
Substantially all of the material assets and Property owned by, leased to, or
used by any Credit Party Entity is in adequate operating condition and repair,
ordinary wear and tear excepted, is free and clear of any known defects except
such defects as do not substantially interfere with the continued use thereof
Credit Agreement

-63-



--------------------------------------------------------------------------------



 



in the conduct of normal operations, and is able to serve the function for which
they are currently being used, except in each case where the failure of such
asset to meet such requirements has not, or is not reasonably likely to have a
Material Adverse Effect. To the best knowledge of Borrower, each Mortgaged
Property is free of structural defects and all building systems contained
therein are in good working order subject to ordinary wear and tear. Neither
this Agreement nor any other Loan Document, nor any transaction contemplated
under any such agreement, will affect any right, title or interest of any Credit
Party Entity in and to any of such assets in a manner that has, or is reasonably
likely to have, a Material Adverse Effect. Schedule 6.01-V contains a true and
complete list of (i) all of the Real Property owned in fee simple by each Credit
Party, showing, as of the Closing Date, the street address, county or other
relevant jurisdiction, state, record owner and book and the reasonable good
faith estimated fair value thereof, (ii) a true and complete list of all Leases,
showing, as of the date hereof, the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost and
approximate rentable square footage thereof, together with identification of
which locations have Inventory with a Fair Market Value of $1,100,000 or more,
and (iii) a true and complete list of all Bailees at which there is, or is
reasonably expected to be, (A) for a period of 30 days or more during any
twelve-month period, Inventory with a Fair Market Value of $275,000 or more or
(B) at any time, Inventory with a Fair Market Value of $1,100,000 or more.
          (w) Insurance. Schedule 6.01-W attached hereto accurately sets forth
all insurance policies and programs currently in effect with respect to the
respective Property and assets and business of each Credit Party Entity,
specifying for each such policy and program, (i) the amount thereof, (ii) the
risks insured against thereby, (iii) the name of the insurer and each insured
party thereunder, (iv) the policy or other identification number thereof,
(v) the expiration date thereof, (vi) the annual premium with respect thereto,
and (vii) a list of claims in excess of $550,000 made thereunder during the
immediately preceding three (3) calendar years. Borrower has delivered to the
Administrative Agent copies of all such insurance policies. Such insurance
policies and programs are currently in full force and effect, in compliance with
the requirements of Section 8.05 and are in amounts sufficient to cover the
replacement value of the respective Property and assets of Credit Party
Entities.
          (x) Pledge of Collateral. The grant and perfection of the security
interests in the Capital Stock pledged pursuant to any Pledge Agreement, is not
made in violation of the registration provisions of the Securities Act, any
applicable provisions of other federal securities laws, state securities or
“Blue Sky” law, foreign securities law, or applicable general corporation law or
in violation of any other Requirement of Law.
          (y) Transactions with Affiliates. Schedule 6.01-Y lists each and every
existing material agreement (other than the Loan Documents) and arrangement that
any Credit Party has entered into with any of their respective Affiliates which
are not Credit Parties.
          (z) Bank Accounts. Schedule 6.01-Z sets forth all of the Collection
Account Banks and other bank accounts of the Credit Parties where proceeds of
Collateral are from time to time deposited by the Credit Parties, including the
Lockboxes, the Collection Accounts and the Disbursement Accounts, their
addresses and the relevant account numbers. Each Credit Party (i) has directed,
and in the future will direct, all of its account debtors to remit all monies,
checks, notes, drafts or funds received by it, including, without limitation,
all payments in
Credit Agreement

-64-



--------------------------------------------------------------------------------



 



respect of Receivables, all other proceeds of Collateral, and all Net Cash
Proceeds of Issuance of Indebtedness and Net Cash Proceeds of Sale (the
“Collections”) directly to a Lockbox or Collection Account (or in accordance
with other arrangements approved by the Administrative Agent), or (ii) to the
extent that the account debtors of such Credit Party, notwithstanding the
instructions described in clause (i) above, remit such Collections directly to
such Credit Party, Borrower agrees, and agrees to cause each Credit Party to,
deposit all such Collections into a Collection Account promptly upon such
Person’s receipt thereof. Borrower agrees to cause all Collections now or
hereafter received directly or indirectly by Borrower or any such Credit Party
or any agent thereof or in the possession of Borrower or any Credit Party or any
agent thereof to be held in trust for the Administrative Agent and, promptly
upon receipt thereof, to be deposited into a Collection Account. The contents of
each Lockbox shall automatically be deposited into a Collection Account or be
emptied and deposited into a Collection Account by a representative of the
Collection Account Bank at which the applicable Collection Account has been
established. Subject to the Intercreditor Agreement, only the ECA Agent,
Administrative Agent, the Collateral Agent and the applicable Collection Account
Bank, if any, shall have power of withdrawal from each Lockbox and the related
Collection Account.
          (aa) Indebtedness. Schedule 1.01.3 sets forth all Indebtedness for
borrowed money of each Credit Party Entity, and there are no defaults in the
payment of principal or interest on any such Indebtedness and no payments
thereunder have been deferred or extended beyond their stated maturity (except
as disclosed on such Schedule).
          (bb) Tax Examinations. The IRS has examined (or is foreclosed from
examining by applicable statutes) the Parent’s consolidated federal income tax
returns for all tax periods prior to and including the taxable year ending
December 31, 2002. All deficiencies which have been asserted against or with
respect to any Credit Party Entity as a result of any federal, state, local or
foreign tax examination for each taxable year in respect of which an examination
has been conducted have been fully paid or finally settled or are being
contested in good faith, and no issue has been raised in any such examination
which, by application of similar principles, reasonably can be expected to
result in assertion of a material deficiency for any other year not so examined
which has not been reserved for in NMHG Holding’s consolidated Financial
Statements to the extent, if any, required by GAAP.
          (cc) Compensation. Except (i) as disclosed in documents filed with the
Securities and Exchange Commission, (ii) as set forth on Schedule 6.01-CC
attached hereto, and (iii) for increases in the ordinary course of business and
in accordance with past practices, no Credit Party Entity has increased or
agreed to increase the aggregate compensation or benefits (including severance
benefits) payable or accruing to any past or present officer of any of such
Persons or Person having management responsibilities.
          (dd) Borrower Singapore Subsidiary. Hyster Singapore Pte Ltd. does not
have total assets in excess of $5,000,000.
          (ee) Anti-Terrorism Laws and Anti-Money Laundering Laws. None of
Credit Party Entities are, and after making due inquiry no Person who owns a
controlling interest in or otherwise controls any Credit Party Entity is or
shall be, (i) listed on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control
Credit Agreement

-65-



--------------------------------------------------------------------------------



 



(“OFAC”), Department of the Treasury, and/or on any other similar list
(collectively, the “Lists”) maintained by the OFAC pursuant to any authorizing
statute, Executive Order or regulation (collectively, “OFAC Laws and
Regulations”); or (ii) a Person (a “Designated Person”) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the “Executive
Orders”). No Credit Party Entity (x) is a Person or entity with which any Lender
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law or (y) is a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Orders
or (z) is affiliated or associated with a Person or entity listed in the
preceding clause (x) or clause (y). To the Knowledge of Borrower, no Credit
Party Entity, any of its Affiliates, nor any brokers or other agents acting in
any capacity in connection with the Loans hereunder (I) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Orders or (II) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
          (ff) No Violation of Anti-Money Laundering Laws. To Borrower’s
Knowledge, no Credit Party Entity nor any holder of a direct or indirect
interest in any Credit Party Entity (i) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering under 18 U.S.C. §§ 1956 and 1957, drug trafficking, terrorist-related
activities or other money laundering predicate crimes, or any violation of the
BSA, (ii) has been assessed civil penalties under any Anti-Money Laundering
Laws, or (iii) has had any of its funds seized or forfeited in an action under
any Anti-Money Laundering Laws.
          (gg) Utilities and Public Access. Each Mortgaged Property has adequate
rights of access in all material respects to public ways and is served by water,
electric, sewer, sanitary sewer and storm drain facilities. All public utilities
reasonably necessary to the continued use and enjoyment of such Mortgaged
Property as presently used and enjoyed are located in the public right-of-way
abutting the premises, and all such utilities are connected so as to serve such
Mortgaged Property without passing over other property except for land or
easement areas of or available to the utility company providing such utility
service. All roads reasonably necessary for the full utilization of such
Mortgaged Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities or are the subject of
access easements for the benefit of such Mortgaged Property.
          (hh) Condemnation. No Taking has been commenced or, to Borrower’s
Knowledge, is contemplated with respect to all or any portion of the Mortgaged
Property or for the relocation of roadways providing access to such Mortgaged
Property.
          (ii) Mortgages. The Mortgages create a valid and enforceable first
priority Lien on the Mortgaged Properties described therein, as security for the
repayment of the Indebtedness, subject only to the Permitted Encumbrances and
Customary Permitted Liens applicable to the Mortgaged Properties.
Credit Agreement

-66-



--------------------------------------------------------------------------------



 



          (jj) Assessments. There are no pending nor, to the Knowledge of
Borrower, proposed special or other assessments for public improvements or
otherwise affecting the Mortgaged Properties, nor are there any contemplated
improvements to the Mortgaged Properties that may result in such special or
other assessments.
          (kk) No Joint Assessment; Separate Lots. Borrower has not suffered,
permitted or initiated the joint assessment of any Mortgaged Property (i) with
any other real property constituting a separate tax lot, and (ii) with any
portion of such Mortgaged Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such Mortgaged Property as a single lien. Each Mortgaged Property is comprised
of one or more parcels, each of which constitutes a separate tax lot and none of
which constitutes a portion of any other tax lot.
          (ll) Flood Zone. Except as shown on the Surveys, the Mortgaged
Properties described therein are not located in a flood hazard area as defined
by the Federal Insurance Administration.
          (mm) No Encroachments. Except as shown on the Surveys, to the best
Knowledge of Borrower, (i) no improvements on adjoining properties encroach upon
any Mortgaged Property, (ii) no easements or other encumbrances upon any
Mortgaged Property encroach upon any of the improvements on such Mortgaged
Property, in the case of (i) and (ii), the aforementioned conditions in this
clause do not materially and adversely affect the value or marketability of such
Mortgaged Property and (iii) all of the improvements on the Mortgaged Properties
comply with all material requirements of any applicable zoning and subdivision
laws and ordinances.
          (nn) Management Agreement; Leases. The Mortgaged Properties are not
subject to any Management Agreement and the Mortgaged Properties are not subject
to any Leases.
ARTICLE VII
REPORTING COVENANTS
          Borrower covenants and agrees that so long as any Commitment is
outstanding and thereafter until Payment In Full of all of the Obligations,
unless the Requisite Lenders shall otherwise give prior written consent thereto:
          7.01. Financial Statements. Borrower shall maintain, and shall cause
each Credit Party Entity to maintain, a system of accounting established and
administered in accordance with sound business practices to permit preparation
of consolidated and consolidating Financial Statements in conformity with GAAP,
and each of the Financial Statements described below shall be prepared from such
system and records. Borrower shall deliver or cause to be delivered to the
Administrative Agent and the Lenders:
          (a) Monthly Reports. Within thirty (30) days after the end of each
fiscal month in each Fiscal Year (other than each fiscal month which is the last
month of any fiscal
Credit Agreement

-67-



--------------------------------------------------------------------------------



 



quarter or of the Fiscal Year), the consolidated balance sheets of NMHG Holding
and its Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flow of NMHG Holding and its Subsidiaries for such
fiscal month and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal month, and for the corresponding period during
the previous Fiscal Year, and a comparison of the statement of the year to date
earnings and cash flow to the corresponding statement for the corresponding
period from the previous Fiscal Year, and the forecasted consolidated balance
sheet and consolidated statement of earnings and cash flow most recently
provided pursuant to Section 7.01(f), and a comparison of the statement of year
to date earnings and cash flow to the annual operating plan, certified by a
Financial Officer of NMHG Holding as fairly presenting in all material respects
the consolidated financial position of NMHG Holding and its Subsidiaries as at
the dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP, subject to normal year end
adjustments.
          (b) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of the first three fiscal quarters in each
Fiscal Year:
          (i) the consolidated balance sheets of NMHG Holding and its
Subsidiaries as at the end of such period and the related consolidated
statements of income, and cash flow of NMHG Holding and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
Fiscal Year to the end of such fiscal quarter, setting forth in each case in
comparative form, on a consolidated basis only, the corresponding figures for
the corresponding periods of the previous Fiscal Year and the corresponding
figures from the consolidated financial forecast for the current Fiscal Year
delivered on the Closing Date or pursuant to Section 7.01(f), as applicable, and
          (ii) the consolidating balance sheets of NMHG Holding, which includes
the wholesale and retail divisions of NMHG Holding and eliminations as at the
end of such period and the related consolidating statements of income and cash
flow of NMHG Holding, which includes the wholesale and retail divisions of NMHG
Holding and eliminations for such fiscal quarter and for the period from the
beginning of the then current Fiscal Year to the end of such fiscal quarter;
in each case, certified by a Financial Officer of NMHG Holding as fairly
presenting the consolidated and consolidating (where applicable) financial
position of the reporting Persons as at the dates indicated and the results of
their operations and cash flow for the periods indicated in accordance with
GAAP, subject to normal year end adjustments.
          (c) Annual Reports. Within ninety (90) days after the end of each
Fiscal Year:
          (i) audited consolidated Financial Statements of NMHG Holding and its
Subsidiaries reported on by the Accounting Firm, which report shall be
unqualified (or, if qualified, only as to non-material matters) and shall state
that such Financial Statements fairly present the consolidated financial
position of NMHG Holding and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except
Credit Agreement

-68-



--------------------------------------------------------------------------------



 



for changes with which such Accounting Firm shall concur and which shall have
been disclosed in the notes to the Financial Statements) and that the
examination by such Accounting Firm in connection with such consolidated
Financial Statements has been made in accordance with generally accepted
auditing standards, and
          (ii) the consolidating balance sheets of NMHG Holding, which includes
the wholesale and retail divisions of NMHG Holding and eliminations as at the
end of such period and the related consolidating statements of income and cash
flow of NMHG Holding, which includes the wholesale and retail divisions of NMHG
Holding and eliminations of NMHG Holding for such Fiscal Year;
in each case, certified by a Financial Officer of NMHG Holding as fairly
presenting the consolidated and consolidating (where applicable) financial
position of the reporting Persons as at the dates indicated and the results of
their operations and cash flow for the periods indicated in accordance with
GAAP.
          (d) Parent Reports. Prior to a Restructuring, the Parent’s annual
report on Form 10-K and annual report to shareholders (including audited
financial statements).
          (e) Officer’s Certificate. Together with each delivery of any
Financial Statement pursuant to (i) paragraphs (a), (b) and (c) of this
Section 7.01, an Officer’s Certificate of NMHG Holding, stating that the
Financial Officer signatory thereto has reviewed the terms of the Loan
Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated and
consolidating financial condition of NMHG Holding and its Subsidiaries during
the accounting period covered by such Financial Statements, that such review has
not disclosed the existence during or at the end of such accounting period, and
that such Person does not have knowledge of the existence as at the date of such
Officer’s Certificate, of any condition or event which constitutes an Event of
Default or Default, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action any Credit
Party Entity has taken, is taking and proposes to take with respect thereto; and
(ii) paragraphs (b) and (c) of this Section 7.01, a certificate (the “Compliance
Certificate”), which shall be in form and substance satisfactory to
Administrative Agent signed by a Financial Officer of NMHG Holding, setting
forth calculations (with such specificity as the Administrative Agent may
reasonably request) for the period then ended which demonstrate compliance, when
applicable, with the provisions of Article X.
          (f) Business Plans; Financial Projections. (i) Not later than
March 31st of each Fiscal Year, and containing substantially the same types of
financial information contained in the Initial Projections, the annual business
plan for NMHG Holding and its Subsidiaries for such Fiscal Year and for each
month in such Fiscal Year, and (ii) not later than June 30th of each Fiscal
Year, the annual long-range business forecast of NMHG Holding and its
Subsidiaries for five Fiscal Years, containing a consolidated balance sheet,
income statement and statement of cash flow.
          (g) Management Letter. Together with each delivery of the Financial
Statements referred to in Section 7.01(c), a copy of any management letter
presented to the audit review committee of the board of directors of NMHG
Holding or Borrower or any similar report
Credit Agreement

-69-



--------------------------------------------------------------------------------



 



delivered to Borrower by the Accountant in connection with such Financial
Statements. The Administrative Agent and each Lender may, with the written
consent of Borrower (which consent shall not be unreasonably withheld or
delayed), communicate directly with such accountants in the presence of, or with
the consent of, a Financial Officer of Borrower.
          7.02. Events of Default. Promptly upon Borrower obtaining Knowledge
(a) of any condition or event which constitutes an Event of Default or Default,
or becoming aware that any Lender or the Administrative Agent has given any
written notice with respect to a claimed Event of Default or Default, (b) that
any Person has given any notice to any Credit Party Entity or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 11.01(e), or (c) of any condition or event which has or
is reasonably likely to result in a Material Adverse Effect or affect the value
of, or the Administrative Agent’s interest in, the Collateral in any material
respect, Borrower shall deliver to the Administrative Agent and the Lenders an
Officer’s Certificate specifying (A) the nature and period of existence of any
such claimed default, Event of Default, Default, condition or event, (B) the
notice given or action taken by such Person in connection therewith, and (C) the
remedial action any Credit Party Entity has taken, is taking and proposes to
take with respect thereto.
          7.03. Lawsuits. Promptly upon (and, in any event, within ten
(10) Business Days of) Borrower obtaining Knowledge of the institution of, or
written threat of, any Claim, action, suit, proceeding, governmental
investigation, any allegation of defective pricing, or any arbitration against
or affecting any Credit Party Entity or any Property of any Credit Party Entity
not previously disclosed pursuant to Section 6.01(i), which action, suit,
proceeding, governmental investigation or arbitration exposes, or in the case of
multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in Borrower’s reasonable judgment, any Credit Party Entity (or the
Credit Party Entities as a whole) to liability which has or is reasonably likely
to have a Material Adverse Effect, Borrower shall give written notice thereof to
the Administrative Agent and the Lenders and provide such other information as
may be reasonably available to enable each Lender and the Administrative Agent
and its counsel to evaluate such matters. On the first Business Day of each
fiscal quarter, Borrower shall provide the Administrative Agent with a schedule
identifying (a) any written threat of, any Claim, action, suit, proceeding,
governmental investigation, any allegation of defective pricing, or any
arbitration against or affecting any Credit Party Entity or any Property of any
Credit Party Entity not previously disclosed pursuant to Section 6.01(i) or
notified to the Administrative Agent in accordance with this Section 7.03, which
action, suit, proceeding, governmental investigation or arbitration exposes, or
in the case of multiple actions, suits, proceedings, governmental investigations
or arbitrations arising out of the same general allegations or circumstances
which expose any Credit Party Entity (or any Credit Party Entities as a whole)
to a liability in an amount aggregating $3,300,000 or more (exclusive of claims
covered by insurance policies of any Credit Party Entity unless the insurers of
such claims have disclaimed coverage or reserved the right to disclaim coverage
on such claims) and (b) any commercial tort claim filed by any Credit Party
stating a claim of $1,100,000 or more, together with an addendum granting a
security interest in such claim as required by the Security Agreement.
          7.04. Insurance. Borrower shall deliver to the Administrative Agent as
soon as practicable and in any event (a) no later than April 1 in each calendar
year, a report in the form
Credit Agreement

-70-



--------------------------------------------------------------------------------



 



of Schedule 6.01-W or otherwise in form and substance reasonably satisfactory to
the Administrative Agent outlining all material insurance coverage (including
any self insurance provided by Parent or any Credit Party Entity but excluding
health, medical, dental and life insurance (other than key man life insurance))
maintained as of the date of such report by any Person on their behalf or on
behalf of any Credit Party Entity and the duration of such coverage, (b) no
later than 60 days after the Closing Date for each policy for which Required
Evidence of Insurance is required under Section 8.05, the Required Evidence of
Insurance, (c) no later than 10 Business Days after the renewal date of each
policy (or the effective date of any policy not in effect on the Closing Date)
for which Required Evidence of Insurance is required under Section 8.05,
evidence satisfactory to the Administrative Agent that such policies are in
effect and showing the insurable interests of the Administrative Agent required
by Section 8.05 and (d) no later than 60 days after the renewal date of each
policy for which Required Evidence of Insurance is required under Section 8.05,
the Required Evidence of Insurance for such policy. Borrower shall notify the
Administrative Agent of, and shall give the Administrative Agent and its
representatives access to copies of, any new, updated, renewed or otherwise
modified material insurance policies (excluding health, medical, dental and life
insurance (other than key man life insurance)). Borrower shall promptly notify
the Administrative Agent of the nonpayment of any premiums of any policy,
cancellation of any policy or alterations of any policy that are adverse to the
interests of the Holders, in each case, with respect to policies of insurance
for which Required Evidence of Insurance is required hereunder.
          7.05. Real Property. As soon as available and in any event within
ninety (90) days after the end of each Fiscal Year, a report supplementing
Schedule 6.01-V hereto, including an identification of all owned and leased Real
Property disposed of by any Credit Party during such Fiscal Year, a list and
description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor , lessee, expiration date and annual rental cost and
approximate rentable square footage thereof) of all real property acquired or
leased during such Fiscal Year and a description of such other changes in the
information included in such Schedule as may be necessary for such Schedule to
be accurate and complete as of the date of delivery.
          7.06. ERISA and Analogous Notices. Borrower shall deliver or cause to
be delivered to the Administrative Agent and the Lenders, at Borrower’s expense,
the following information and notices as soon as reasonably possible, and in any
event:
          (a) within ten (10) Business Days after Borrower or any ERISA
Affiliate knows or has reason to know that a Termination Event has occurred, a
written statement of a Financial Officer of Borrower describing such Termination
Event and the action, if any, which Borrower or any ERISA Affiliate has taken,
is taking or proposes to take with respect thereto, and when known, any action
taken or threatened by the IRS, DOL, PBGC or any analogous foreign Governmental
Authority in relation to Foreign Pension Benefit Plans with respect thereto;
          (b) within ten (10) Business Days after any Credit Party Entity knows
or has reason to know that a prohibited transaction defined in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code has occurred, a statement of
a Financial Officer of Borrower
Credit Agreement

-71-



--------------------------------------------------------------------------------



 



describing such transaction and the action which Borrower or any ERISA Affiliate
has taken, is taking or proposes to take with respect thereto;
          (c) within three (3) Business Days after the filing of the same with
the DOL, IRS or PBGC, copies of each annual report (form 5500 series), including
Schedule B thereto, filed with respect to each Benefit Plan;
          (d) within three (3) Business Days after receipt by Borrower or any
ERISA Affiliate of each actuarial report for any Benefit Plan or Multiemployer
Plan and each annual report for any Multiemployer Plan, copies of each such
report;
          (e) within three (3) Business Days after the filing of the same with
the IRS, a copy of each funding waiver request filed with respect to any Benefit
Plan and all communications received by Borrower or any ERISA Affiliate with
respect to such request;
          (f) within three (3) Business Days after the occurrence any material
increase in the benefits of any existing Benefit Plan or the establishment of
any new Benefit Plan or the commencement of contributions to any Benefit Plan to
which Borrower or any ERISA Affiliate was not previously contributing,
notification of such increase, establishment or commencement;
          (g) within three (3) Business Days after Borrower or any ERISA
Affiliate receives notice of the PBGC’s intention to terminate a Benefit Plan or
to have a trustee appointed to administer a Benefit Plan, copies of each such
notice;
          (h) within three (3) Business Days after any Credit Party Entity
receives notice of any unfavorable determination letter from the IRS regarding
the qualification of a Plan under Section 401(a) of the Internal Revenue Code,
copies of each such notice and letter;
          (i) within three (3) Business Days after Borrower or any ERISA
Affiliate receives notice from a Multiemployer Plan regarding the imposition of
withdrawal liability, copies of each such notice;
          (j) within three (3) Business Days after Borrower or any ERISA
Affiliate fails to make a required installment or any other required payment
under Section 412 of the Internal Revenue Code on or before the due date for
such installment or payment, a notification of such failure or with respect to a
Foreign Pension Plan, within three (3) Business Days after any Credit Party
Entity fails to make a required installment or other payment in accordance with
a schedule of contributions, the terms of such Foreign Pension Plan or as
otherwise required by a foreign Governmental Authority;
          (k) within three (3) Business Days after Borrower or any ERISA
Affiliate knows (A) a Multiemployer Plan has been terminated, (B) the
administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, or (C) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan; and
Credit Agreement

-72-



--------------------------------------------------------------------------------



 



          (l) within ten (10) Business Days after Borrower receives written
notice from the Administrative Agent requesting the same, copies of any Foreign
Employee Benefit Plan and related documents, reports and correspondence
specified in such notice.
For purposes of this Section 7.06, Borrower and any ERISA Affiliate shall be
deemed to know all facts known by the Administrator of any Plan of which
Borrower or any ERISA Affiliate is the plan sponsor.
          7.07. Environmental Notices.
          (a) Borrower shall notify the Administrative Agent and the Lenders in
writing, promptly upon Borrower’s learning thereof, of any:
          (i) notice or Claim to the effect that any Credit Party Entity is or
may be liable to any Person as a result of exposure to or the Release or
threatened Release of any Contaminant, which liability is reasonably likely to
result in an expenditure by any Credit Party Entity of over $1,100,000 in any
Fiscal Year;
          (ii) notice that or any Credit Party Entity is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment which investigation is reasonably likely to
result in an expenditure by or any Credit Party Entity of over $1,100,000 in any
Fiscal Year;
          (iii) notice that any Property is subject to an Environmental Lien;
          (iv) notice to any Credit Party Entity of any violation of any
Environmental, Health or Safety Requirement of Law, except for such violations
or Claims as are not reasonably likely to result in a Material Adverse Effect;
          (v) condition, practice or circumstance reasonably likely to result in
a violation of any Environmental, Health or Safety Requirement of Law or a Claim
by any Person under any Environmental, Health or Safety Requirement of Law,
except for such violations as are not reasonably likely to result in a Material
Adverse Effect;
          (vi) commencement or threat of any judicial or administrative
proceeding alleging a violation by any Credit Party Entity of any Environmental,
Health or Safety Requirement of Law, except for such violations as are not
reasonably likely to result in a Material Adverse Effect;
          (vii) new or proposed changes to any existing Environmental, Health or
Safety Requirement of Law that are reasonably likely to result in a Material
Adverse Effect;
          (viii) any proposed acquisition of stock, assets, real estate, or
leasing of property, or any other similar action by any Credit Party Entity that
is reasonably likely to subject any Credit Party Entity to additional
environmental, health or safety Liabilities and Costs of over $1,100,000 in any
Fiscal Year; or
Credit Agreement

-73-



--------------------------------------------------------------------------------



 



          (ix) any filing or report made by any Credit Party Entity with any
Person or Governmental Authority with respect to any unpermitted Release or
threatened Release of a Contaminant, which Release or threatened Release is
reasonably likely to result in an expenditure of over $1,100,000 in any Fiscal
Year.
          (b) Within forty-five (45) days after the end of each Fiscal Year,
Borrower shall submit to the Administrative Agent and the Lenders a report
summarizing the status of environmental, health or safety compliance, hazard or
liability issues identified in notices required pursuant to Section 7.07(a),
disclosed on Schedule 6.01-O or identified in any notice or report required
herein.
          7.08. Labor Matters. Borrower shall notify the Administrative Agent
and the Lenders in writing, promptly after Borrower has Knowledge thereof, of
(i) any material labor dispute to which any Credit Party Entity is or may become
a party, including, without limitation, any strikes, lockouts or other disputes
relating to such Persons’ plants and other facilities and (ii) any liability in
excess of $3,300,000 (arising pursuant to the Worker Adjustment and Retraining
Notification Act or otherwise) incurred with respect to the closing of any plant
or other facility of such Persons.
          7.09. Public Filings and Reports. Promptly upon the filing thereof
with the Securities and Exchange Commission, Borrower shall deliver to the
Administrative Agent and the Lenders copies of all filings or reports made in
connection with outstanding Indebtedness and Capital Stock of Borrower or, prior
to a Restructuring, of the Parent.
          7.10. Bank Account Information. Promptly upon receipt of a request
therefor from the Administrative Agent, the Credit Parties shall provide to the
Administrative Agent and the Lenders copies of bank statements (covering the
period of time requested by the Administrative Agent) with respect to any bank
accounts then maintained by any Credit Party. Promptly after the establishment,
closure or modification by any Credit Party of any Bank Account, Borrower shall
disclose the same to Administrative Agent by submitting an amended and restated
Schedule 6.01-Z to the Administrative Agent; provided, however, no Credit Party
shall:
          (a) change any Bank Account other than a Disbursement Account or
establish any new Bank Account other than a Disbursement Account with any bank
which is not acceptable to the Administrative Agent and which, in the case of a
Collection Account to be maintained at such bank, has not executed a Collection
Account Agreement with respect to such Collection Account, or
          (b) establish any other Bank Account other than a Disbursement
Account, or modify any arrangement with respect to any other existing Bank
Account other than a Disbursement Account, without the prior consent of the
Administrative Agent, which consent may be granted or withheld in the reasonable
discretion of the Administrative Agent.
          7.11. Debt. Borrower shall deliver a copy to the Administrative Agent
and the Lenders of (a) any material notice or other material communication
delivered by or on behalf of any Credit Party to any Person in connection with
any material agreement or other document
Credit Agreement

-74-



--------------------------------------------------------------------------------



 



relating to the Senior Notes, Senior Note Indenture or Existing Credit Agreement
at the same time and by the same means as such notice or other communication is
delivered to such Person and (b) any notice or other material communication
received by any Credit Party from any Person alleging the occurrence in
connection with any Indebtedness described in Section 11.01(e) of an event
described in such Section, promptly after such notice or other communication is
received by any Credit Party. If at any time CNAI ceases to be ECA Agent,
Borrower shall deliver to Administrative Agent as and when required under the
Existing Credit Agreement, the monthly certificate delivered under the Existing
Credit Agreement evidencing “Availability” under and as defined therein.
          7.12. Other Reports. Borrower shall deliver or cause to be delivered
to the Administrative Agent and the Lenders copies of all Financial Statements,
material reports and material notices (such as Form 10-Q’s, Form 10-K’s and
other material filings), if any, sent or made available generally by any Credit
Party or the Parent to its Securities holders or filed with the Securities and
Exchange Commission and all press releases made available generally by any
Credit Party, the Parent or any Borrower Subsidiary to the public concerning
material developments in the business of the Parent or any Credit Party Entity,
and all notifications received by the Parent or any Credit Party Entity pursuant
to the Securities Exchange Act and the rules promulgated thereunder; provided,
that after a Restructuring, nothing shall be required to be delivered under this
Section 7.12 with respect to the Parent.
          7.13. Other Information. Promptly upon receipt of a request therefor
from the Administrative Agent, Borrower shall prepare and deliver to the
Administrative Agent and the Lenders such other information with respect to the
Parent (prior to a Restructuring only) or any Credit Party Entity or the
Collateral including, without limitation, schedules identifying and describing
the Collateral and any dispositions thereof and copies of each existing written
agreement or arrangement set forth on Schedule 6.01-Y, as from time to time may
be reasonably requested by the Administrative Agent.
          7.14. Anti-Terrorism and Anti-Money Laundering Law Notices. Borrower
shall immediately notify the Administrative Agent if such Person obtains
Knowledge that any holder of a direct or indirect interest in any Credit Party
Entity, or any director, manager or officer of any of such holder, (a) has been
listed on any of the Lists, (b) has become a Designated Person, (c) is under
investigation by any governmental authority for, or has been charged with or
convicted of, money laundering drug trafficking, terrorist-related activities or
other money laundering predicate crimes, or any violation of the BSA, (d) has
been assessed civil penalties under any Anti-Money Laundering Laws, or (e) has
had funds seized or forfeited in an action under any Anti-Money Laundering Laws.
ARTICLE VIII
AFFIRMATIVE COVENANTS
          Borrower covenants and agrees that so long as any Commitment is
outstanding and thereafter until Payment In Full of all of the Obligations,
unless the Requisite Lenders shall otherwise give prior written consent:
Credit Agreement

-75-



--------------------------------------------------------------------------------



 



          8.01. Organizational Existence, Etc. Except as permitted under
Section 9.09, Borrower shall, and shall cause each Credit Party Entity to, at
all times maintain its respective organizational existence and preserve and
keep, or cause to be preserved and kept, in full force and effect its rights and
franchises material to its business except where the failure to so maintain or
preserve would not have or be reasonably be likely to have a Material Adverse
Effect.
          8.02. Organizational Powers; Conduct of Business, Etc. Borrower shall,
and shall cause each Credit Party Entity to, qualify and remain qualified to do
business and maintain its good standing in each jurisdiction in which the nature
of its business and the ownership of its Property requires it to be so qualified
and in good standing except where the failure to qualify or remain qualified
would not have or be reasonably be likely to have a Material Adverse Effect.
          8.03. Compliance with Laws, Etc. Borrower shall and shall cause each
Credit Party Entity to, (a) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, Property, assets or
operations of such Person, and (b) obtain as needed all Permits necessary for
such Person’s operations and maintain such Permits in good standing, except, in
each case, where the failure to do is not reasonably likely to result in a
Material Adverse Effect.
          8.04. Payment of Taxes and Claims; Tax Consolidation. Borrower shall,
and shall cause each Credit Party Entity to, pay (a) all taxes, assessments and
other governmental charges less than or equal to $2,200,000 imposed upon it or
on any of its Property or assets or in respect of any of its franchises,
business, income or Property within five days upon Knowledge that a penalty or
interest has accrued thereon, and (b) all Claims (including, without limitation,
claims for labor, services, materials and supplies) for sums less than or equal
to $2,200,000 which have become due and payable and which by law have or may
become a Lien (other than a Lien permitted by Section 9.03) upon any Credit
Party Entity’s Property or assets, within fifteen days upon Knowledge that any
penalty or fine has accrued with respect thereto. Borrower shall, and shall
cause each Credit Party Entity to, pay (a) on the day when due, all taxes,
assessments and other governmental charges greater than $2,200,000 imposed upon
it or on any of its Property or assets or in respect of any of its franchises,
business, income or Property, and (b) all Claims (including, without limitation,
claims for labor, services, materials and supplies) for sums greater than
$2,200,000 which have become due and payable and which by law have or may become
a Lien (other than a Lien permitted by Section 9.03) upon any Credit Party
Entity’s Property or assets. Notwithstanding the preceding sentences, each
Credit Party Entity shall have the right to contest in good faith the validity
or amount of any such taxes or claims by proper proceedings timely instituted,
and may permit the taxes or claims to be contested to remain unpaid during the
period of such contest if (i) it diligently prosecutes such contest, (ii) it
makes adequate provision in conformity with GAAP with respect to the contested
items, and (iii) during the period of such contest, the enforcement and ability
of any taxing authority to force payment of any contested item or to impose a
Lien (other than any Customary Permitted Lien as defined in clause (a) of the
definition thereof) with respect thereto is effectively stayed. Borrower shall
promptly pay or cause to be paid any valid judgment enforcing any such taxes and
cause the same to be satisfied of record. Borrower will not, nor will permit any
Credit Party Entity to, file or consent to the filing of any consolidated income
tax return with any Person other than its parent and its Subsidiaries pursuant
to the Tax Sharing Agreement or otherwise.
Credit Agreement

-76-



--------------------------------------------------------------------------------



 



          8.05. Insurance. Borrower shall maintain for itself and the Credit
Party Entities, or shall cause each of Credit Party Entities to maintain in full
force and effect the insurance policies and programs listed on Schedule 6.01-W
or substantially similar policies and programs or other policies and programs as
are acceptable to the Administrative Agent; provided, that at any time but no
more than once in any Fiscal Year unless an Event of Default has occurred and is
continuing, the Administrative Agent may engage (at Borrower’s expense) a
third-party insurance consultant to examine, review and appraise the insurance
policies and programs maintained by Credit Party Entities, and to the extent
deemed reasonably necessary by the Administrative Agent (taking into account,
among other things, the cost of such additional coverage and the risks insured
against by such additional coverage), require Borrower to modify the insurance
policies and programs currently in place or, in the event that any insurer is
rated less than A-, VII by A.M. Best (or an equivalent rating by another
insurance rating company reasonably satisfactory to the Administrative Agent),
replace the insurance policies and programs provided by such insurer. Each
policy relating to (a) the Collateral and/or business interruption coverage for
any Credit Party shall be properly endorsed to the Administrative Agent, in form
and substance acceptable to the Administrative Agent, showing loss payable to
the Administrative Agent, for the benefit of the Holders, subject to the
Intercreditor Agreement (or as the Administrative Agent may otherwise request),
and (b) coverage for any Credit Party other than the foregoing, unless otherwise
permitted by the Administrative Agent, shall contain an endorsement naming the
Administrative Agent as an additional insured under such policy (or as the
Administrative Agent may otherwise request), in each case in form and substance
acceptable to the Administrative Agent (collectively, the “Required Evidence of
Insurance”) and delivered to the Administrative Agent in accordance with
Section 7.04. Such Required Evidence of Insurance furnished to the
Administrative Agent shall provide, unless otherwise permitted by the
Administrative Agent in its sole discretion, that the insurance companies will
give the Administrative Agent at least ten (10) days’ prior written notice of
any cancellation due to nonpayment of premiums thereunder and at least thirty
(30) days’ prior written notice before any such policy or policies of insurance
shall be altered adversely to the interests of the Holders or otherwise
cancelled and that no act, whether willful or negligent, or default of any
Credit Party Entity or other Person shall affect the right of the Administrative
Agent to recover under such policy or policies of insurance in case of loss or
damage. In the event any Credit Party Entity, at any time or times hereafter
shall fail to obtain or maintain any of the policies or insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Event of Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute and be part of the Obligations, payable as
provided in this Agreement.
          8.06. Inspection of Property; Books and Records; Discussions.
          (a) Borrower shall, and shall cause each Credit Party Entity to,
permit any authorized representative(s) designated by the Administrative Agent
to visit and inspect, whether by access to Credit Party Entities’ MIS or
otherwise, any of the Property, to examine, audit, check and make copies of its
respective financial and accounting records, books, journals, orders,
Credit Agreement

-77-



--------------------------------------------------------------------------------



 



receipts and any correspondence (other than privileged correspondence with legal
counsel) and other data relating to their respective businesses or the
transactions contemplated hereby or referenced herein (including, without
limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their officers,
management personnel, and independent certified public accountants (in the
presence, or with the consent of, a Financial Officer of Borrower or NMHG
Holding), all upon reasonable written notice and at such reasonable times during
normal business hours, as often as may be reasonably requested. Each such
visitation and inspection shall be at Borrower’s expense provided, however, that
Collateral field examinations at Borrower’s expense may be conducted no more
frequently than annually or at any time an Event of Default has occurred and is
continuing.
          (b) Borrower shall keep and maintain, and cause each Credit Party
Entity to keep and maintain, in all material respects on its MIS and otherwise
proper books of record and account in which entries in conformity with GAAP
shall be made of all dealings and transactions in relation to its respective
businesses and activities, including, without limitation, transactions and other
dealings with respect to the Collateral. If an Event of Default has occurred and
is continuing, Borrower, upon the Administrative Agent’s request, shall, and
shall cause each Credit Party Entity to, turn over any such records to the
Administrative Agent or its representatives; provided, however, that Borrower
may, in its discretion, retain copies of such records.
          (c) Borrower will, at all times from and after the date hereof, mark
the original copy of all chattel paper with a legend describing the
Administrative Agent’s security interest therein and shall take all other
actions required by the applicable Security Agreements with respect to chattel
paper, and Borrower will hold in trust and safely keep such chattel paper so
legended at locations which are either (i) owned by Borrower or (ii) leased by
Borrower and with respect to which a Collateral Access Agreement has been
executed.
          8.07. ERISA Compliance. Borrower shall, and shall cause each Credit
Party Entity to, and shall use its best efforts to cause its ERISA Affiliates
who are not Credit Party Entities to, establish, maintain and operate all Plans
to comply in all material respects with the provisions of ERISA, the Internal
Revenue Code, all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans.
          8.08. Foreign Employee Benefit Plan Compliance. Borrower shall, and
shall cause each Credit Party Entity to, establish, maintain and operate all
Foreign Employee Benefit Plans to comply in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Plans.
          8.09. Maintenance of Property. Borrower shall, and shall cause each
Credit Party Entity to, maintain in all material respects all of its respective
owned and leased Property in good, safe and insurable condition and repair,
ordinary wear and tear excepted, and not permit, commit or suffer any waste or
abandonment of any such Property and from time to time shall make or cause to be
made all material repairs, renewal and replacements thereof, including, without
limitation, any capital improvements which may be required; provided, however,
that,
Credit Agreement

-78-



--------------------------------------------------------------------------------



 



such Property may be altered or renovated in the ordinary course of such Credit
Party Entity’s business.
          8.10. Further Assurances; Additional Collateral.
          (a) Borrower shall execute and deliver, and cause Credit Party
Entities to execute and deliver, within the time periods set forth with respect
to such items on the Closing List, all agreements, documents and instruments
designated as “post-closing items” on the Closing List.
          (b) If at any time Hyster Singapore Pte Ltd. has total assets in
excess of $5,000,000, 65% of the Capital Stock issued by such Person shall be
pledged for the benefit of the Administrative Agent pursuant to a Pledge
Agreement.
          (c) At any time and from time to time, (i) promptly following the
Administrative Agent’s written request and at the expense of the applicable
Person, Borrower agrees to duly execute and deliver, and to cause Credit Party
Entities to duly execute and deliver, any and all such further instruments and
documents and take such further action as the Administrative Agent may
reasonably deem desirable in order to perfect and protect any Lien granted or
purported to be granted pursuant to the Loan Documents or to enable the
Administrative Agent, in accordance with the terms of the applicable Loan
Documents, to exercise and enforce its rights and remedies under the Loan
Documents with respect to such Collateral and (ii) promptly upon the request of
the Administrative Agent, assign to the Administrative Agent, pursuant to an
assignment in form and substance satisfactory to the Administrative Agent, the
right to receive proceeds (for application to the Obligations in accordance with
this Agreement) of any Interest Rate Contracts or Currency Agreement to which
any Credit Party is a party. Notwithstanding the foregoing, the granting of such
further assurances or security interest under this Section 8.10 shall not be
required if it would (A) be prohibited by other Contractual Obligations to which
Borrower or such Credit Party Entity is a party (except to the extent such
prohibition is rendered ineffective under the Uniform Commercial Code), (B) be
prohibited by applicable law, or (C) result in material adverse tax consequences
to Borrower.
          (d) Upon the request of the Administrative Agent, Borrower shall, and
shall cause the other Credit Parties to, execute and deliver to the
Administrative Agent, for the benefit of the Holders, immediately upon the
acquisition or leasing of any Real Property with a fair market value in excess
of $2,500,000 (as reasonably determined by the Administrative Agent) by Borrower
or any other Credit Party, a Mortgage, assignment or other appropriate
instrument evidencing a Lien upon any such Real Property, lease or interest,
together with such title insurance policies (mortgagee’s form), certified
surveys, environmental site assessment reports, zoning reports, and local
counsel opinions with respect thereto and such other agreements, documents and
instruments which the Administrative Agent deems reasonably necessary or
desirable, the same to be in form and substance reasonably acceptable to the
Administrative Agent and to be subject only to (i) Liens permitted under
Section 9.03 and (ii) such other Liens as the Administrative Agent and Requisite
Lenders may reasonably approve, it being understood that (x) the granting of
such additional security for the Obligations is a material inducement to the
execution and delivery of this Agreement by each Lender, and (y) with respect to
any
Credit Agreement

-79-



--------------------------------------------------------------------------------



 



documents required under this clause (d) with respect to leases, it shall not be
a breach of this clause (d) if the consent of the lesser is required for such
delivery but is not obtained and Borrower has exercised commercially reasonable
efforts to obtain such consent. If the Real Property located at 1813 E. Voorhees
Street, Danville, Illinois 61832 is not sold to a Person that is not a Credit
Party within eighteen (18) months of the Closing Date, then upon the request of
the Administrative Agent, Borrower shall execute and deliver or cause to be
delivered, as the case may be, to the Administrative Agent, for the benefit of
the Holders, the documents described in the preceding sentence with respect to
such Real Property.
          8.11. Landlord and Bailee Waivers.
          (a) On or prior to the Closing Date, Borrower shall obtain and
deliver, and cause the Credit Parties to obtain and deliver, to the
Administrative Agent Collateral Access Agreements relating to each Bailee
location listed on Schedule 6.01-V as of the Closing Date. Borrower shall obtain
and deliver, and cause the Credit Parties to obtain and deliver, to the
Administrative Agent Collateral Access Agreements relating to each location
listed from time to time on Schedule 6.01-V or for which such type of agreement
is delivered in connection with the Existing Credit Agreement.
          (b) Borrower shall use, and shall cause the Credit Parties to use, its
best efforts to obtain and deliver to the Administrative Agent Collateral Access
Agreements with respect to all leased Properties in which there is, or is
reasonably expect to be, Inventory with a Fair Market Value of $1,000,000 or
more.
          8.12. Environmental Compliance.
          (a) Each Credit Party Entity shall comply with all Environmental,
Health or Safety Requirements of Law in all material respects.
          (b) Borrower shall obtain as needed all material Permits necessary for
its operations, and shall maintain such Permits in good standing.
          (c) At the reasonable request of the Administrative Agent after the
release of hazardous materials or the occurrence of any condition reasonably
likely to give rise to a material action, suit, demand, investigation,
proceeding or liability relating to any Environmental, Health or Safety
Requirement of Law in respect of any Mortgaged Property, provide to the
Administrative Agent within 60 days after such request (or such longer period of
time as may be reasonably necessary and consented to by the Administrative
Agent), at the expense of Borrower, an environmental site assessment report for
such Mortgaged Property described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Contaminants and the estimated cost of any
compliance, removal or remediation action in connection with any Contaminants on
such Mortgaged Property; without limiting the generality of the foregoing, if
the Administrative Agent determines at any time that a material risk exists that
any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of Borrower.
Credit Agreement

-80-



--------------------------------------------------------------------------------



 



          8.13. Insurance and Condemnation Proceeds.
          (a) Direction to Insurers. Subject to terms and conditions of the
Intercreditor Agreement, Borrower hereby directs (and, if applicable, shall
cause the Credit Parties to direct) all insurers under policies of Property
damage, boiler and machinery and business interruption insurance and payors of
any condemnation claim or award relating to the Property to pay all proceeds
payable under such policies or with respect to such claim or award directly to
the Administrative Agent for deposit in the Agent’s Account.
          (b) Application of Proceeds. In the event proceeds of insurance
received by the Administrative Agent under property damage, boiler and machinery
policies, business interruption insurance policies, or with respect to a
condemnation claim or award exceed $500,000 and do not constitute Replacement
Proceeds, the Administrative Agent shall, upon receipt of such proceeds, apply
all of the proceeds so received in the manner set forth in Section 3.01(b)(i).
Notwithstanding the foregoing, in the event proceeds of insurance received by
the Administrative Agent under property damage, boiler and machinery policies or
business interruption insurance policies (i) is less than $500,000 or
(ii) constitutes Replacement Proceeds, Administrative Agent shall, upon receipt
of such proceeds, remit the amount so received to Borrower or the applicable
Credit Party; provided, however, in the case of an insurance payment or
condemnation award in an amount greater than $500,000, if (i) the Administrative
Agent receives notice from Borrower that it or another Credit Party, as
applicable, does not intend to restore, rebuild or replace the Property subject
to such insurance payment or condemnation award, (ii) Borrower or the applicable
Credit Party fails to replace or commence the restoration or rebuilding of such
Property within one year after the Administrative Agent’s receipt of the
proceeds of such insurance payment or condemnation award, or (iii) upon
completion of the restoration, rebuilding or replacement of such Property, the
unused proceeds from such insurance payment or condemnation award exceed
$500,000, then (x) upon the occurrence of either of the events described in
clauses (i) or (ii) above, all such proceeds, and (y) upon the occurrence of the
event described in clauses (iii) above, such excess, shall constitute Net Cash
Proceeds of Sale received by Borrower or a Subsidiary of Borrower and shall be
applied pursuant to the terms of Section 3.01(b)(i).
          8.14. Compliance with Anti-Money Laundering Laws and Anti-Terrorism
Laws. Each Credit Party Entity has taken, and agrees that it shall continue to
take, reasonable measures (including, without limitation, the adoption of
adequate policies, procedures and internal controls) appropriate to the
circumstances (in any event as required by applicable Requirements of Law), to
ensure that such Person is and shall be in compliance with all current and
future Anti-Money Laundering Laws and Anti-Terrorism Laws and applicable
Requirements of Law and governmental guidance for the prevention of terrorism,
terrorist financing and drug trafficking.
          8.15. Leases and Rents. All Leases entered into by any Credit Party as
lessor shall provide for rental rates comparable to then-existing local market
rates and terms and conditions commercially reasonable and consistent with
then-prevailing local market terms and conditions for similar type properties.
With respect to any Lease with respect to which any Credit Party is lessor, such
Credit Party shall not enter into such Lease, unless Borrower shall have
furnished Agent with executed copies of such Leases. All Leases shall provide
that they
Credit Agreement

-81-



--------------------------------------------------------------------------------



 



are subordinate to the applicable Mortgage, and that the lessee agrees to attorn
to Administrative Agent. Each Credit Party,
          (a) shall observe and perform all of the material obligations imposed
upon the lessor under the Leases and shall not do or permit to be done anything
to materially impair the value of the Leases as security for the Indebtedness;
          (b) shall promptly send copies to Administrative Agent of all written
notices of default which such Credit Party shall send or receive thereunder;
          (c) shall enforce all of the material terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed and shall effect a termination or diminution of the obligations of
tenants under leases, only in a manner that a prudent owner of a similar
property to the Mortgaged Properties would enforce such terms covenants and
conditions or effect such termination or diminution in the ordinary course of
business;
          (d) shall not execute any other assignment of lessor’s interest in the
Leases or Rents; and
          (e) shall not convey or transfer or suffer or permit a conveyance or
transfer of any Mortgaged Property or of any interest therein so as to effect a
merger of the estates and rights of, or a termination or diminution of the
obligations of, lessees thereunder.
Each Credit Party shall deposit security deposits of lessees which are turned
over to or for the benefit of such Credit Party or otherwise collected by or on
behalf of such Credit Party, into a bank account and shall not commingle such
funds with any other funds of any Credit Party. Any bond or other instrument
which Borrower is permitted to hold in lieu of cash security deposits under any
applicable Legal Requirements shall be maintained in full force and effect
unless replaced by cash deposits as hereinabove described shall, if permitted
pursuant to Legal Requirements, name Administrative Agent as payee or mortgagee
thereunder (or at Agent’s option, be fully assignable to Agent) and shall, in
all respects, comply with any applicable Legal Requirements and otherwise be
reasonably satisfactory to Administrative Agent. Borrower shall, upon request,
provide Administrative Agent with evidence reasonably satisfactory to
Administrative Agent of Credit Parties’ compliance with the foregoing. Upon the
occurrence and during the continuance of any Event of Default, Borrower shall,
upon Administrative Agent’s request, if permitted by any applicable Legal
Requirements, turn over to Administrative Agent the security deposits (and any
interest theretofore earned thereon) with respect to all or any portion of the
Mortgaged Properties, to be held by Administrative Agent subject to the terms of
the Leases.
ARTICLE IX
NEGATIVE COVENANTS
          Borrower covenants and agrees that it shall comply with the following
covenants so long as any Commitment is outstanding and thereafter until Payment
In Full of all of the
Credit Agreement

-82-



--------------------------------------------------------------------------------



 



Obligations, unless (except as otherwise provided below) the Requisite Lenders
shall otherwise give prior written consent thereto:
          9.01. Indebtedness. Borrower shall not, nor shall permit any Credit
Party Entity to, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:
          (a) the Obligations;
          (b) Indebtedness for trade payables, wages and other accrued expenses
incurred in the ordinary course of business;
          (c) Permitted Existing Indebtedness and any extensions, renewals,
refundings or replacements of such Indebtedness, provided that any such
extension, renewal, refunding or replacement is in an aggregate principal amount
not greater than the principal amount of, and, taken as a whole is on terms no
less favorable to such Credit Party Entity than the terms of, such Permitted
Existing Indebtedness at the time so extended, renewed, refunded or replaced;
          (d) (i) Indebtedness under Capital Leases and Indebtedness secured by
purchase money Liens (including the interest of a lessor under a Capital Lease
and Liens to which any Property is subject at the time of such Credit Party
Entity’s purchase thereof) (“Purchase Money Liens”) securing a principal amount
not to exceed, together with the amounts permitted under clause (ii) below,
$38,500,000 in the aggregate at any time or from time to time outstanding so
long as each Purchase Money Lien shall attach only to the Property to be
acquired or constructed and any sale or insurance proceeds thereof (but
excluding rental contracts covering such property or any proceeds thereof),
(ii) Capital Leases and purchase money Indebtedness incurred to finance the
acquisition of fixed assets, the outstanding principal amount of which in the
aggregate and when aggregated with the amount of Indebtedness permitted under
clause (i) above does not exceed $38,500,000 at any time, (iii) Indebtedness
under Capital Leases entered into pursuant to a Lease Finance Transaction or
with respect to rental equipment, whether or not reflected on the balance sheet
of the applicable Credit Party Entity as Inventory, collectively securing an
aggregate principal amount not to exceed $49,500,000 at any time; and (iv) any
refinancing of such Indebtedness so long as (A) any Liens granted in connection
with such Indebtedness shall only attach to the same Property formerly subject
to the Purchase Money Lien and any sale or insurance proceeds thereof (but
excluding rental contracts covering such Property or any proceeds thereof),
(B) the aggregate principal amount of the Indebtedness so refinanced shall not
be increased, (C) the Indebtedness is incurred for the same purpose as the
Indebtedness so refinanced and (D) the refinancing shall be on terms and
conditions no more restrictive than the terms and conditions of the Indebtedness
so refinanced; provided, however, the aggregate outstanding principal amount of
Indebtedness permitted under this clause (d) shall at no time exceed
$77,000,000.
          (e) Indebtedness in respect of taxes, assessments, governmental
charges and Claims for labor, materials or supplies, to the extent that payment
thereof is not required pursuant to Section 8.04;
Credit Agreement

-83-



--------------------------------------------------------------------------------



 



          (f) Indebtedness constituting Accommodation Obligations permitted by
Section 9.05;
          (g) Indebtedness arising from unsecured intercompany loans (i) from
any Credit Party to any other Credit Party, (ii) from any Credit Party Entity
not a Credit Party to any Credit Party or Pledged Entity, (iii) among Credit
Party Entities that are not Credit Parties or Pledged Entities, (iv) among
Pledged Entities, or (v) from any Credit Party or Pledged Entity to any Credit
Party Entity that is not a Credit Party or Pledged Entity not to exceed, with
Investments permitted under Sections 9.04(e)(v) and Accommodation Obligations
permitted under Section 9.05(f)(v) but without duplication, $60,500,000 in
principal amount outstanding at any time; provided, that all such loans
specified in clauses (i) and (v) (with respect to loans by a Credit Party only)
shall be evidenced by promissory notes and pledged to the Administrative Agent
pursuant to a Pledge Agreement; provided, further that no additional loans
described in clauses (i) through (v) shall be permitted after the occurrence and
during the continuance of an Event of Default;
          (h) Indebtedness of Credit Party Entities arising pursuant to Interest
Rate Contracts entered into in the ordinary course of business or otherwise
reasonably acceptable to the Administrative Agent;
          (i) Indebtedness of Credit Party Entities arising pursuant to Currency
Agreements entered into in the ordinary course of business or otherwise
reasonably acceptable to the Administrative Agent;
          (j) Until the Funding Date, Indebtedness of NMHG Holding and the
Guarantors in respect of the Senior Notes;
          (k) Indebtedness with respect to customary warranties and indemnities
made under (i) any agreements for asset sales permitted under Section 9.02, or
(ii) Contractual Obligations of any Credit Party Entity entered into in the
ordinary course of its business;
          (l) (i) Indebtedness with respect to the Australian Credit Facility,
and (ii) Indebtedness with respect to any working capital facility guaranteed
pursuant to the Foreign Working Capital Guaranty;
          (m) Indebtedness in respect of the Existing Credit Agreement in an
aggregate principal amount not to exceed $200,000,000 as reduced by, and after
giving effect to, all repayments of the Indebtedness thereunder, including, but
not limited to, payments required by Sections 3.01(b)(iii) and 3.01(b)(iv) of
the Existing Credit Agreement, but excluding any repayments for which the
Existing Credit Agreement does not require a permanent reduction of commitments
thereunder;
          (n) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of its incurrence;
Credit Agreement

-84-



--------------------------------------------------------------------------------



 



          (o) unsecured Indebtedness in respect of obligations owed to an
Affiliate of the Parent (other than any Credit Party Entity) approved by the
Administrative Agent and created in connection with the transfer of accrued
liabilities of Credit Party Entities in respect of transferred self-insured risk
to the extent such self-insurance is permitted under Section 8.05;
          (p) unsecured Indebtedness pursuant to the ING Working Capital Line;
          (q) Parent Subordinated Indebtedness;
          (r) Indebtedness arising from unsecured intercompany loans borrowed
for the use in any Credit Party Entity’s business and operations in the People’s
Republic of China not to exceed, with Investments permitted under
Section 9.04(j), $12,000,000 in principal amount outstanding at any time, and
          (s) in addition to the Indebtedness permitted by clauses (a) through
(r) above, other unsecured Indebtedness, in an aggregate principal amount not to
exceed $16,500,000 at any time outstanding;
provided, however, that further incurrences of the Indebtedness described in
clauses (d), (g), (q), and (r) above shall be prohibited if either (A) a Default
or an Event of Default shall have occurred and be continuing at the time of such
incurrence or would result therefrom or (B) such Indebtedness is prohibited
under the terms of any Indebtedness of any Credit Party Entity.
          9.02. Sales of Assets. Borrower shall not, nor shall permit any Credit
Party Entity to, sell, assign, transfer, lease, convey or otherwise dispose of
any Property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:
          (a) the sale of Inventory in the ordinary course of business
(including sales of such Property among any of Credit Party Entities);
          (b) the sale of Property for consideration not less than the Fair
Market Value thereof and (i) with respect to sales not covered by clauses (ii)
through (iv) below, having an aggregate Fair Market Value not in excess of
$5,000,000 in any Fiscal Year; (ii) in connection with the closure or relocation
of any facilities; (iii) such sale is of the assets or the Capital Stock of the
Australian Subsidiaries or the NMHG Mauritius Entities; (iv) such sale is of the
assets or Capital Stock of any Distribution Subsidiary; or (v) plants and/or
Property described on Schedule 9.02-B; provided, however, that (x) any non-cash
consideration resulting from such sale (which shall be limited to not more than
twenty-five percent (25.0%) of the total consideration for such sale) shall, to
the extent received by a Credit Party, be pledged or assigned to the
Administrative Agent pursuant to the applicable Security Documents to which it
is a party, (y) Borrower complies with the mandatory prepayment provisions set
forth in Section 3.01(b) and the conditions to the release of Collateral
described in Section 12.09(c) and (z) before and after giving effect to such
sale, no Default or Event of Default shall have occurred and be continuing;
Credit Agreement

-85-



--------------------------------------------------------------------------------



 



          (c) the transfer of Property from any Credit Party Entity to any
Credit Party, among any of the Credit Parties, or among Credit Party Entities
not constituting Credit Parties, in each case, otherwise in accordance with the
Loan Documents;
          (d) the sale of Investments in Cash Equivalents permitted pursuant to
Section 9.04(a);
          (e) (i) sales of Inventory by the Italian Receivables Seller to NACCO
UK pursuant to any agreement in form and substance satisfactory to the
Administrative Agent, and sales of Receivables by the Italian Receivables Seller
to NACCO UK pursuant to the applicable Receivables Sale Agreement and (ii) sales
and assignments of Receivables by NACCO Netherlands to NACCO UK pursuant to the
applicable Receivables Sale Agreement; provided, that all actions under the
applicable Requirements of Law required to perfect NACCO UK’s ownership of such
Receivables and Inventory, if applicable, shall have been taken;
          (f) the sale of Property permitted pursuant to Section 9.10 or in
connection with transactions permitted in Section 9.09; and
          (g) additional dispositions of Property other than Inventory and
Receivables of the Credit Parties which may be approved by the Administrative
Agent in its sole discretion and which result in Net Cash Proceeds of Sale of
not more than $5,500,000 in the aggregate and $2,200,000 in any Fiscal Year.
          9.03. Liens. Borrower shall not, nor shall permit any Credit Party
Entity to, directly or indirectly create, incur, assume or permit to exist any
Lien on or with respect to any of their respective Property or assets (including
the Capital Stock of any Credit Party Entity) except:
          (a) Liens created by the Loan Documents;
          (b) Permitted Existing Liens;
          (c) Customary Permitted Liens;
          (d) Purchase Money Liens and Liens securing Indebtedness permitted by
Section 9.01(d), provided, that such Purchase Money Liens and other Liens are
created within 90 days after the incurrence of the related Indebtedness;
          (e) extensions, renewals, refundings and replacements of Liens
referred to in clauses (a) and (b) of this Section 9.03; provided that any such
extension, renewal, refunding or replacement of a Lien referred to in clause (b)
shall be limited to the Property covered by the Lien extended, renewed, refunded
or replaced and that the obligations secured by any such extension, renewal,
refunding or replacement Lien shall be in an amount not greater than the amount
of the obligations then secured by the Lien extended, renewed, refunded or
replaced;
          (f) statutory and contractual rights of retention on Inventory of
Credit Party Entities that do not constitute Credit Parties, which Inventory is
located outside of the United States;
Credit Agreement

-86-



--------------------------------------------------------------------------------



 



          (g) Liens arising from judgments, decrees or attachments under
circumstances that do not otherwise result in an Event of Default;
          (h) Liens arising from precautionary UCC-1 financing statement filings
regarding Operating Leases covering only the Property subject thereto;
          (i) any Lien approved by the Administrative Agent in connection with
an Acquisition permitted under Section 9.04(f) on or affecting any Property
(other than Capital Stock) acquired by any Credit Party Entity or Property of
any acquired Credit Party Entity or Person which becomes a Credit Party Entity
after the date of this Agreement; provided, that (i) such Lien is created prior
to the date on which such Person becomes a Credit Party Entity, (ii) the Lien
was not created in contemplation of such Acquisition, (iii) such Lien secures
Indebtedness permitted hereunder and the principal amount thereof has not
increased in contemplation of or since such Acquisition and (iv) such Lien is
removed or discharged within ninety (90) days of such Property being acquired or
such Person becoming a Credit Party Entity, as the case may be;
          (j) Liens upon cash or Cash Equivalents securing obligations owing by
any Credit Party Entity to the Administrative Agent, a Lender or an Affiliate
thereof that arise as a result of the termination of an Interest Rate Contract
permitted hereunder to which any Credit Party Entity, and the Administrative
Agent, a Lender, or an Affiliate thereof, as applicable, were subject; provided,
that the Administrative Agent, the Lender or the Affiliate thereof, as
applicable, that is the counterparty under such Interest Rate Contract shall
determine in its reasonable judgment such termination amount; provided, further,
that such Lien shall run solely for the benefit of the Administrative Agent, the
Lender or the Affiliate thereof, as applicable; and
          (k) Liens securing Indebtedness permitted under Section 9.01(m) so
long as such Liens are subject to the Intercreditor Agreement and do not attach
to First Lien Collateral.
          9.04. Investments. Borrower shall not, nor shall permit any Credit
Party Entity to, directly or indirectly make or own any Investment except:
          (a) Investments in cash and Cash Equivalents (including, without
limitation, Cash Collateral) (i) pledged to the Administrative Agent or
deposited in the Lockboxes, the Collection Accounts and the Cash Collateral
Accounts in accordance with the provisions of this Agreement and the other Loan
Documents and (ii) on deposit in the Disbursement Accounts or other operating or
payroll accounts of Credit Party Entities; provided, that the aggregate amount
in the Disbursement Accounts identified on Schedule 9.04 on an overnight basis
shall not exceed for any consecutive two Business Days, $22,000,000; provided
further, that the aggregate amount in such other disbursement or other accounts
(excluding payroll accounts and bank errors) on an overnight basis shall not
exceed at any time $27,500,000;
     (b) Permitted Existing Investments, and to the extent such Permitted
Existing Investments constitute Indebtedness, any extensions, renewals or
replacements thereof, provided that the aggregate Investment under any such
extension, renewal or replacement is not greater than the Investment under, and
shall be on terms no less favorable to Borrower or such Credit
Credit Agreement

-87-



--------------------------------------------------------------------------------



 



Party than the terms of, the Permitted Existing Investment at the time so
extended, renewed or replaced;
          (c) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
          (d) Investments in the form of advances to employees in the ordinary
course of business for moving, relocation and travel expenses; and other loans
to employees for any lawful purpose, provided that (i) each loan permitted under
this clause (d) shall be evidenced by a promissory note and (ii) the aggregate
principal amount of all such advances and loans at any time outstanding shall
not exceed $1,650,000 and (iii) no such advances or loans outstanding at any
time to any one Person shall exceed $550,000;
          (e) (i) Investments by Credit Parties in other Credit Parties;
(ii) Investments by Credit Party Entities that are not Credit Parties in Pledged
Entities or Credit Parties; (iii) Investments by Pledged Entities in other
Pledged Entities; (iv) Investments among Credit Party Entities that are not
Credit Parties or Pledged Entities; or (v) Investments by Credit Parties and
Pledged Entities in Credit Party Entities that are not Credit Parties or Pledged
Entities which, with Indebtedness permitted pursuant to Section 9.01(g)(v) and
Accommodation Obligations permitted pursuant to Section 9.05(f)(v) but without
duplication, does not exceed $60,500,000;
          (f) Investments in connection with the merger with, consolidation
with, or acquisition of all or substantially all of the assets or Capital Stock
of, or any other combination with or acquisition of any other Person (each an
“Acquisition”) so long as (i) the Administrative Agent has received at least
thirty (30) Business Days’ prior written notice of such Acquisition and, prior
to the consummation thereof, has consented in writing to such Acquisition,
(ii) the purchase price payable in cash and non-cash consideration does not
exceed $5,500,000 in any one Acquisition or $16,500,000 in the aggregate in any
Fiscal Year, (iii) both before and after giving effect to such Acquisition,
aggregate “Availability” under, and as defined in, the Existing Credit Agreement
will be in excess of $35,000,000, (iv) no Default or Event of Default has
occurred and is continuing or would result after giving effect to such
Acquisition, (v) to the extent applicable, the requirements of Section 9.07 and
Section 9.09 have been satisfied, (vi) to the extent any Lien is required
pursuant to Section 9.07, the Administrative Agent has been granted such a first
priority secured Lien (subject only to Customary Permitted Liens, Liens given
priority pursuant to the Intercreditor Agreement and Liens permitted pursuant to
Section 9.03(i)) in all Property acquired in such Acquisition, and Borrower and
the target of such Acquisition shall have executed all documents and taken all
actions as may be required by the Administrative Agent in connection therewith,
(vii) the board of directors of the target of such Acquisition shall have
approved such Acquisition and such Acquisition shall otherwise be consensual,
(viii) the Indebtedness acquired in connection with such Acquisition, if any, is
otherwise permitted pursuant to Section 9.01, and (ix) Borrower shall have
delivered all financial reports and other documents requested by the
Administrative Agent in connection with such Acquisition;
          (g) Investments permitted in connection with Accommodation Obligations
permitted under Section 9.05(e);
Credit Agreement

-88-



--------------------------------------------------------------------------------



 



          (h) Investments in Securities received as consideration in a sale of
Property pursuant to Section 9.02(b), subject to the limitation on the amount of
non-cash consideration that may be received in connection with such sale as set
forth in clause (x) of the proviso to such Section 9.02(b);
          (i) Investments consisting of purchases on the Funding Date of Senior
Notes with proceeds of the Loan; and
          (j) Investments in the business and operations of Credit Party
Entities in the People’s Republic of China not to exceed, with Indebtedness
permitted under Section 9.01(r), $12,000,000.
          9.05. Accommodation Obligations. Borrower shall not, or shall permit
any Credit Party Entity to, directly or indirectly create or become or be liable
with respect to any Accommodation Obligation, except:
          (a) recourse obligations resulting from endorsement of negotiable
instruments for collection in the ordinary course of its business;
          (b) (i) Permitted Existing Accommodation Obligations and any
extensions, renewals or replacements thereof, provided that the aggregate
Indebtedness under any such extension, renewal or replacement is not greater
than the Indebtedness under, and shall be on terms no less favorable to Borrower
or such Subsidiary than the terms of, the Permitted Existing Accommodation
Obligation so extended, renewed or replaced; and (ii) Accommodation Obligations
evidenced by Financing Agreements of the type described in clause (c) of the
definition thereof, and any renewal, amendment, restatement or replacement
thereof permitted by the definition thereof;
          (c) Accommodation Obligations (i) arising under the Loan Documents,
(ii) with respect to the Indebtedness permitted under Sections 9.01(d) so long
as such Accommodation Obligations are unsecured and the remedies thereunder only
arise after a default has occurred or is continuing under such related
Indebtedness or (iii) otherwise in respect of the Indebtedness permitted under
Section 9.01(a), (h), (i), or (q);
          (d) Accommodation Obligations of the Credit Parties with respect to
the Senior Notes;
          (e) Accommodation Obligations of the Credit Parties with respect to
Lift Truck Financing Guarantees;
          (f) Accommodation Obligations (i) of Credit Parties with respect to
Indebtedness of Credit Parties; (ii) of Credit Party Entities not constituting
Credit Parties with respect to Indebtedness of Credit Parties or Pledged
Entities; (iii) of Pledged Entities with respect to Indebtedness of Pledged
Entities; (iv) of Credit Party Entities not constituting Credit Parties with
respect to Indebtedness of Credit Party Entities not constituting Credit
Parties; and (v) of Credit Parties with respect to Indebtedness of Credit Party
Entities not constituting Credit Parties in an aggregate amount, together with
Indebtedness permitted pursuant to Section 9.01(g)(v) and
Credit Agreement

-89-



--------------------------------------------------------------------------------



 



Investments permitted pursuant to Sections 9.04(e)(v) but without duplication,
not to exceed $60,500,000;
          (g) Parent Subordinated Indebtedness;
          (h) Accommodation Obligations of any Credit Party Entity with respect
to Indebtedness under Existing Credit Agreement; and
          (i) in addition to the Accommodation Obligations permitted by clauses
(a) through (h) above, other unsecured Accommodation Obligations in an aggregate
amount not to exceed $16,500,000 at any time outstanding.
          9.06. Restricted Payments.
          (a) Restriction on Dividends. Neither NMHG Holding, Hyster-Yale nor
Borrower may make any cash dividend or other distribution, direct or indirect,
on account of any shares of, or interests in, any class of Capital Stock of such
Person (a “Dividend”), except NMHG Holding, Hyster-Yale and Borrower may make
Dividends in any Fiscal Year in an aggregate amount (without duplicating
Dividends made by Borrower to Hyster-Yale and subsequently made by Hyster-Yale
to NMHG Holding) not to exceed (i) $5,000,000 so long as after giving effect to
such Dividend, aggregate “Availability” under, and as defined in, the Existing
Credit Agreement will be in excess of $50,000,000, and prior to a Restructuring,
no Bankruptcy Event with respect to the Parent has occurred and is continuing
plus (ii) fifty percent (50%) of an amount equal to (x) Consolidated Net Income
for the immediately preceding Fiscal Year less (y) $10,000,000, so long as after
giving effect to such Dividend, there is no Net Indebtedness outstanding under
the Existing Credit Agreement; provided, that no Dividend shall be permitted in
each case of clause (i) and (ii), if (A) a Default or Event of Default has
occurred or is continuing, or after giving effect to such Dividend, a Default or
Event of Default would occur or be continuing, or (B) as of the end of the most
recent fiscal quarter, the Leverage Ratio is greater than 3.0x.
          (b) Other Restricted Payments. Except as set forth in Section 9.06(a)
above, Borrower shall not nor shall permit any Credit Party Entity to otherwise
declare or make any Restricted Payment, except:
          (i) (A) redemptions of all of the Senior Notes on the Funding Date
(and Dividends to NMHG Holding for the purpose of making such redemption) and,
(B) prior to the Funding Date, regularly scheduled payments of principal and
interest by NMHG on the Senior Notes.
          (ii) dividends or distributions to the Parent consistent with past
practices (A) to pay franchise taxes and other amounts allocable to any Credit
Party Entity required by the Parent to maintain its organizational existence,
(B) to pay for all operating and overhead expenses of the Parent allocable to
any Credit Party Entity (including, without limitation, salaries and other
compensation of employees, and directors’ fees and expenses) incurred by the
Parent in the ordinary course of its business, (C) to pay the Parent fees for
services provided by the Parent to any Credit Party Entity that would
Credit Agreement

-90-



--------------------------------------------------------------------------------



 



otherwise have been performed by third parties and (D) to reimburse the Parent
for the payment of amounts relating to travel and entertainment expenses and
legal, consulting, software, accounting and other similar services provided by
third parties on any Credit Party Entity’s behalf; provided, however, that such
aggregate dividends or other distributions by all Credit Party Entities pursuant
to clause (B) of this Section 9.06(b)(ii) shall not exceed in any Fiscal Year an
aggregate of $5,000,000;
          (iii) payments or repayments of advances to the Parent pursuant to the
Tax Sharing Agreement to the extent consistent with past practices;
          (iv) cash dividends (or other distributions) paid solely to any Credit
Party Entity by any of such Person’s Subsidiaries;
          (v) payments of intercompany Indebtedness (A) by any Credit Party
Entity (other than Borrower) to any Credit Party, (B) by any Credit Party
Entities (other than a Credit Party) to any other any Credit Party Entity, and
(C) by any Credit Party to any Credit Party Entity, in each case, to the extent
such Indebtedness is permitted by Section 9.01(g), 9.01(o) and 9.01(r);
          (vi) payments of Indebtedness permitted by Section 9.01(p); and
          (vii) payments of principal and interest by the Credit Party Entities
with respect to Parent Subordinated Indebtedness so long as after giving effect
to any such payment, “Availability” under, and as defined in, the Existing
Credit Agreement is greater than or equal to $10,000,000;
     provided, however, that the Restricted Payments described in clauses
(ii)(B), (v)(C), and (vi) above shall not be permitted if either (A) a Default
or an Event of Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom or (B) such Restricted
Payment is prohibited under the terms of any Indebtedness or Capital Stock of
any Credit Party Entity.
          9.07. Conduct of Business; Subsidiaries; Acquisitions.
          (a) Borrower shall not, nor shall permit any Credit Party Entity to,
engage in any business other than the businesses engaged in by it on the date
hereof and any business or activities which are substantially similar, related
or incidental thereto.
          (b) Borrower shall not, nor shall permit any Credit Party Entity to,
create, capitalize or acquire any Subsidiary after the date hereof except with
the prior written consent of the Administrative Agent and so long as:
          (i) with respect to any Domestic Subsidiary created, capitalized or
acquired after the Closing Date, (A) the Capital Stock of such Subsidiary has
been pledged to the Administrative Agent as security for the Obligations
pursuant a Pledge Agreement, (B) such Subsidiary has guaranteed the Obligations
pursuant to a Guaranty, (C) such Subsidiary has granted to the Administrative
Agent as security for the Obligations a security interest in all of its assets
pursuant to a Security Agreement (and a
Credit Agreement

-91-



--------------------------------------------------------------------------------



 



Trademark Security Agreement or a Patent Security Agreement, if applicable), and
(D) if such Subsidiary owns or leases any Real Property, such Subsidiary shall
have complied with the requirements of Section 8.10(d) hereof;
          (ii) with respect to any first tier Foreign Subsidiary of any Credit
Party created, capitalized or acquired after the Closing Date, sixty-five
percent (65.0%) of the Capital Stock of such Subsidiary has been pledged to the
Administrative Agent as security for the Obligations pursuant to a Pledge
Agreement; and
          (iii) with respect to an Acquisition, such Acquisition is otherwise
permitted pursuant to Section 9.04(f).
Notwithstanding anything to the contrary in the foregoing paragraph (b), if any
Credit Party Entity is a controlled foreign corporation within the meaning of
United States Treasury Regulations Section 1.956-2(c)(1), then no more than
65.0% of the Capital Stock of such Subsidiary shall be required to be pledged to
the Administrative Agent as security for the Obligations.
          9.08. Transactions with Shareholders and Affiliates. Borrower shall
not, nor shall permit any Credit Party Entity to, directly or indirectly enter
into or permit to exist any transaction (including, without limitation, the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder or holders of more than five percent (5%) of any class
of equity Securities of Borrower, or with any other Affiliate of Borrower which
is not its Subsidiary:
          (a) on terms that are less favorable to any Credit Party Entity, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such a holder or Affiliate;
          (b) if such Affiliate transaction involves an amount in excess of
$11,000,000, unless the terms of which are set forth in writing and a majority
of the members of Borrower or such Credit Party Entity’s board of directors
disinterested with respect to such Affiliate transaction have determined in good
faith that the criteria set forth in clause (a) are satisfied and have approved
the relevant Affiliate transaction as evidenced by a resolution of such board of
directors; provided, that for purposes of this paragraph only, in the event of
any Affiliate transaction involving the Parent, those members of the board of
directors of applicable Credit Party Entity who are not Permitted Holders and
are members of the board of directors of the Parent shall be deemed
disinterested; or
          (c) if such Affiliate transaction involves an amount in excess of (i)
$11,000,000 in the case of any Affiliate transaction between the Parent, on the
one hand, and any Credit Party Entity, on the other hand, or (ii) $22,000,000 in
the case of any other Affiliate transaction, unless the board of directors of
Borrower or the applicable Credit Party Entity shall also have received a
written opinion from an Independent Qualified Party to the effect that such
Affiliate transaction is fair, from a financial standpoint, to NMHG Holding and
its Subsidiaries and Borrower or the applicable Credit Party Entity or not less
favorable to NMHG Holding and its Subsidiaries and Borrower or the applicable
Credit Party Entity than could reasonably be
Credit Agreement

-92-



--------------------------------------------------------------------------------



 



expected to be obtained at the time in an arm’s-length transaction with a Person
who was not an Affiliate.
Nothing contained in this Section 9.08 shall prohibit (w) any transaction
expressly permitted by Sections 9.01, 9.02, 9.04, 9.05 and 9.06; (x) increases
in compensation and benefits for officers and employees of any Credit Party
Entity which are customary in the industry or consistent with the past business
practice of such Credit Party Entity, provided that no Event of Default or
Default has occurred and is continuing; (y) payment of customary directors’ fees
and indemnities; or (z) performance of any obligations arising under the Loan
Documents.
          9.09. Restriction on Fundamental Changes. Borrower shall not, nor
shall permit any Credit Party Entity to, enter into any merger or consolidation,
or liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of such Person’s business or
Property, whether now or hereafter acquired, except:
          (a) in connection with transactions permitted under Section 9.02; and
          (b) for a merger of (i) a Credit Party into Borrower, (ii) a Guarantor
into another Guarantor, or (iii) any other Credit Party Entity into another
Credit Party Entity, provided that if the non-surviving or surviving entity was
a Pledged Entity, the Capital Stock of such surviving entity shall be pledged to
the Administrative Agent in accordance with Section 9.07 as if such surviving
entity is a newly acquired entity (it being agreed and understood that after
giving effect to any merger, involving NMHG Holding or Hyster-Yale, all of the
Capital Stock of Borrower shall have been pledged to the Administrative Agent
pursuant to the Pledge Agreement); provided further, if the non-surviving entity
had pledged the Capital Stock of a Pledged Entity, the Person owning such
Capital Stock of such Pledged Entity following such merger shall execute and
deliver a Pledge Agreement pledging such Capital Stock of the Pledged Entity to
the Administrative Agent; provided that the documents governing such merger are
satisfactory to the Administrative Agent.
          9.10. Sale and Leaseback Transactions. Except with respect to the
Property identified on Schedule 9.10 attached hereto, Borrower shall not, nor
shall permit any Credit Party Entities to, become liable, directly, by
assumption or by Accommodation Obligation, with respect to any lease, whether an
Operating Lease or a Capital Lease, of any Property (whether real or personal or
mixed) which it or any of its Subsidiaries (i) sold or transferred or is to sell
or transfer to any other Person, or (ii) intends to use for substantially the
same purposes as any other Property which has been or is to be sold or
transferred by it or one of its Subsidiaries to any other Person, in either
instance, in connection with such lease.
          9.11. Margin Regulations; Securities Laws. Borrower shall not, nor
shall permit any Credit Party Entity to, use all or any portion of the proceeds
of any credit extended hereunder to purchase or carry Margin Stock or to violate
the Securities Exchange Act or the Securities Act, provided, however, that
proceeds of any credit extended hereunder that are distributed to Parent in
accordance with Section 9.06 may be used by the Parent to purchase and retire
its own Capital Stock; provided, further, however, that no Credit Party Entity
shall at any time own any Margin Stock.
Credit Agreement

-93-



--------------------------------------------------------------------------------



 



          9.12. ERISA. Borrower shall not, nor shall permit any Credit Party
Entity to:
          (a) engage, or permit any of its Subsidiaries to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code for which a statutory or class exemption is not available
or a private exemption has not been previously obtained from the DOL;
          (b) permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Internal Revenue Code), with respect to any
Benefit Plan, whether or not waived;
          (c) fail, or permit any ERISA Affiliate who is a Credit Party Entity
to fail, to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;
          (d) terminate, or permit any ERISA Affiliate who is a Credit Party
Entity to terminate, any Benefit Plan which would result in any liability of
Borrower or any ERISA Affiliate under Title IV of ERISA;
          (e) fail to make any contribution or payment to any Multiemployer Plan
which Borrower or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto;
          (f) fail, or permit any ERISA Affiliate who is a Credit Party Entity
to fail, to pay any required installment or any other payment required under
Section 412 of the Internal Revenue Code on or before the due date for such
installment or other payment;
          (g) amend, or permit any ERISA Affiliate who is a Credit Party Entity
to amend, a Benefit Plan resulting in an increase in current liability for the
plan year such that Borrower or any ERISA Affiliate is required to provide
security to such Plan under Section 401(a)(29) of the Internal Revenue Code;
          (h) permit any further unfunded liabilities with respect to any
Foreign Pension Plan which would trigger a requirement to make a material
increase in contributions to fund any such liabilities; or
          (i) fail, or permit any of its Subsidiaries to fail, to pay any
required contributions or payments to a Foreign Pension Plan on or before the
due date for such required installment or payment.
          9.13. Constituent Documents. Other than in connection with a
transaction permitted pursuant to Section 9.09, Borrower shall not, nor shall
permit any Credit Party Entity to, amend, modify or otherwise change any of the
terms or provisions in any of their respective Constituent Documents as in
effect on the Closing Date, except to the extent doing so will not materially
and adversely effect the rights of the Lenders, provided, that no Credit Party
may change its name other than in accordance with the applicable Security
Agreement.
Credit Agreement

-94-



--------------------------------------------------------------------------------



 



          9.14. Fiscal Year. No Credit Party Entity shall change its Fiscal Year
for accounting or tax purposes from a period consisting of the 12-month period
ending on December 31 of each calendar year.
          9.15. Cancellation of Debt; Prepayment of Indebtedness; Certain
Amendments. Borrower shall not, nor shall permit any Credit Party Entity to,
(i) cancel any material claim or debt owed to such Person or amend or modify the
terms thereof, except in the ordinary course of its business or pursuant to the
exercise of reasonable business judgment; (ii) prepay, redeem, purchase,
repurchase, defease or retire any Indebtedness or the Senior Notes except for
(1) regularly scheduled payments as expressly permitted pursuant to the terms of
the Loan Documents, (2) payments of principal of and interest on the Existing
Credit Agreement and any mandatory prepayment required to be made with respect
thereto, to the extent not prohibited by the Intercreditor Agreement, and
(3) the prepayment of the Senior Notes on the Funding Date with proceeds of the
Loans and cash; provided, that cash may only be used to repay Senior Notes if
used together with proceeds of Loans, an Event of Default is not outstanding and
would not result therefrom; provided, further, that the Administrative Agent’s
Lien in such cash shall automatically terminate if applied in accordance with
the foregoing and in accordance with the other terms and conditions of the Loan
Documents; or (iii) permit the Constituent Documents of any Credit Party Entity
which is a limited liability company, or any document or instrument evidencing a
membership interest in such limited liability company, to provide that
membership interests in such Subsidiary are securities governed by Article 8 of
the Uniform Commercial Code as in effect in any applicable jurisdiction.
          9.16. Environmental Matters. Neither Borrower, nor any Credit Party
Entity shall become subject to any Liabilities and Costs which would have a
Material Adverse Effect and which arise out of or relate to (a) exposure to or
the Release or threatened Release to, from or at any location of any
Contaminant, or any Remedial Action in response thereto, or (b) any violation of
any Environmental, Health and Safety Requirements of Law.
          9.17. Cash Management. Borrower shall not, nor shall permit any Credit
Party Entity to, (a) open any deposit or payroll account or securities account
except in accordance with Section 7.10 or (b) authorize or direct any Person to
take any action with respect to amounts deposited in the Lockboxes, the
Collection Accounts, or the Cash Collateral Accounts in contravention of the
provisions hereof.
          9.18. No Restrictions on Subsidiary Dividends. Except to the extent
that any such agreement may be contained in the Loan Documents, the Senior Notes
or the Existing Credit Agreement Documents, Borrower will not agree, nor shall
permit any Credit Party Entity to agree, to create or otherwise permit to exist
any consensual encumbrance or restriction of any kind on the ability of any
Credit Party Entity to pay dividends or make any other distribution or transfer
of funds or assets or make loans or advances to or other Investments in, or pay
any Indebtedness owing to, Borrower or any other any Credit Party Entity.
          9.19. No Violation of Anti-Terrorism Laws. Credit Party Entities shall
not: (a) violate any of the prohibitions set forth in the Anti-Terrorism Laws
applicable to any of them or the business that they conduct, or (b) require the
Administrative Agent or the Lenders to take any action that would cause the
Administrative Agent or the Lenders to be in violation of the
Credit Agreement

-95-



--------------------------------------------------------------------------------



 



prohibitions set forth in the Anti-Terrorism Laws, it being understood that the
Administrative Agent or any Lender can refuse to honor any such request or
demand otherwise validly made by Borrower under this Agreement or any Loan
Document. Borrower also shall not, and shall not permit any Credit Party Entity
to, directly or indirectly, (a) Knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Designated Person or any other Person identified in any List,
(b) Knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law,
(c) repay the Loans with any funds derived from any unlawful activity with the
result that the making of the Loans would be in violation of law, or (d)
Knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming compliance with this Section 9.20).
          9.20. Management Agreement. Borrower shall not, nor shall permit any
Credit Party Entity to, directly or indirectly enter into any Management
Agreement relating to any Mortgaged Property.
ARTICLE X
FINANCIAL COVENANTS
          Borrower covenants and agrees that so long as any Commitment is
outstanding and thereafter until Payment In Full of all of the Obligations,
unless the Requisite Lenders shall otherwise give prior written consent thereto:
          10.01. Maximum Leverage Ratio. NMHG Holding and its Subsidiaries shall
maintain a Leverage Ratio, as determined as of the last day of each fiscal
quarter of NMHG Holding set forth below, of not more than 3.625 to 1.00.
          10.02. Minimum Fixed Charge Coverage Ratio. NMHG Holding and its
Subsidiaries shall maintain a Fixed Charge Coverage Ratio on a consolidated
basis, as of the last day of each fiscal quarter set forth below for the
four-fiscal-quarter period then ending of at least 1.35 to 1.00.
ARTICLE XI
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
          11.01. Events of Default. Each of the following occurrences shall
constitute an Event of Default hereunder:
          (a) Failure to Make Payments When Due. Borrower shall fail to pay when
due any of the Obligations.
          (b) Breach of Certain Covenants. Borrower shall fail to perform or
observe duly and punctually any agreement, covenant or obligation binding on
such Person under (i) Section 7.02, 7.03, 7.07, 7.11 (solely with respect to
notices of defaults and nonpayments
Credit Agreement

-96-



--------------------------------------------------------------------------------



 



required pursuant to such section), 8.01, 8.02, 8.03, 8.04, 8.05 (solely with
respect to the failure to pay insurance premiums which has the effect of
terminating any insurance policy required to be maintained pursuant to such
section), 8.06 or 8.12 or (ii) Article IX or Article X.
          (c) Breach of Representation or Warranty. Any representation or
warranty made or deemed made by any Credit Party Entity to the Administrative
Agent or any Lender herein or in any other Loan Document or in any certificate
at any time given by any such Person pursuant to any Loan Document shall be
false or misleading in any material respect on the date made (or deemed made).
          (d) Other Defaults. Other than as covered by paragraphs (a), (b) or
(c) of this Section 11.01, any Credit Party Entity shall fail to perform or
observe duly and punctually any agreement, covenant or obligation binding on
such Person under (i) Section 7.06, 7.08 or 8.13(b), and such default shall
continue for five (5) Business Days after the occurrence thereof, (ii)
Section 7.01, 7.04, 7.05, 7.09, 7.11, 8.05, 8.07, 8.08, 8.09, 8.10 or 8.13(a),
and such default shall continue for ten (10) Business Days after the occurrence
thereof, (iii) Section 7.10, 7.12, 7.13, or the non-monetary provisions of the
Proposal Letter, and such default shall continue for fifteen (15) Business Days
after the occurrence thereof, or (iv) any other term contained herein or in any
other Loan Document, and such default shall continue for thirty (30) calendar
days.
          (e) Default as to Other Indebtedness. Any Credit Party Entity shall
fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) after any grace period applicable
thereto with respect to the Senior Notes, or any other Indebtedness (other than
an Obligation) in excess of $11,000,000, and if a three-Business Day grace
period is applicable under Section 11.01(e) of the Existing Credit Agreement,
such default shall continue for three Business Days; or any breach, default or
event of default shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any such Indebtedness, if the
effect thereof is (or, with the giving of notice or lapse of time or both, would
be) to cause an acceleration, mandatory redemption or other required repurchase
of any such Indebtedness, or permit the holders of any such Indebtedness to
accelerate the maturity of such Indebtedness or require the redemption or other
repurchase of such Indebtedness; or any such Indebtedness shall be otherwise
declared to be due and payable (by acceleration or otherwise) or required to be
prepaid, redeemed or otherwise repurchased by any Credit Party Entity (other
than by a regularly scheduled required prepayment, mandatory redemption or
required repurchase) prior to the stated maturity thereof.
          (f) Involuntary Bankruptcy; Appointment of Receiver, Etc.
          (i) An involuntary case, proceeding or other action shall be commenced
against any Credit Party Entity under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have any order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or seeking appointment of a receiver, administrative receiver, trustee,
receiver-manager, liquidator, sequestrator, administrator, custodian or similar
official for it or for all or any substantial part of its assets, which case,
proceeding or other action
Credit Agreement

-97-



--------------------------------------------------------------------------------



 



results in entry of an order for relief or any such adjudication or appointment
or remains undismissed, undischarged or unbonded for period of thirty (30) days;
or a court having jurisdiction in the premises shall enter a decree or order for
relief in respect of any Credit Party Entity in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law.
          (ii) A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, receiver-manager, liquidator, administrative
receiver, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party Entity or over all or a substantial part of the
Property of any Credit Party Entity shall be entered; or an interim receiver,
trustee or other custodian of any Credit Party Entity or of all or a substantial
part of the property of any Credit Party Entity shall be appointed or a warrant
of attachment, execution or similar process against any substantial part of the
Property of any Credit Party Entity shall be issued and any such event shall not
be stayed, dismissed, bonded or discharged within thirty (30) days after entry,
appointment or issuance.
          (g) Voluntary Bankruptcy; Appointment of Receiver, Etc. Any Credit
Party Entity shall (i) commence any voluntary case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have any order for relief entered with respect to it, or seeking to
adjudicate it as bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, wind-up, liquidation, dissolution, composition or other relief with
respect to it or its debts, or (B) seeking appointment of a receiver, trustee,
receiver-manager, administrative receiver, liquidator, sequestrator,
administrator, custodian or similar official for it or for all or any
substantial part of its assets or (ii) consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, (iii) consent to the appointment of or
taking possession by a receiver, receiver-manager, liquidator, sequestrator,
trustee or other custodian or other officer for all or a substantial part of its
property, (iv) generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make any
general assignment for the benefit of creditors or shall otherwise become
insolvent under any relevant law, (v) take any other action to authorize any of
the actions set forth in this paragraph (g), or (vi) any petition is presented
by any Person for the appointment of an administrator of any Credit Party
Entity.
          (h) Judgments and Attachments.
          (i) Any money judgment (other than a money judgment covered by
insurance as to which the insurance company has acknowledged coverage), writ or
warrant of attachment, distress or similar process against any Credit Party
Entity or any of their respective assets involving in any case an amount in
excess of $2,200,000 is entered and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days or in any event later than
five (5) days prior to the date of any proposed sale thereunder; provided,
however, if any such judgment, writ or warrant of attachment or similar process
is in excess of $5,500,000, the entry thereof shall immediately constitute an
Event of Default hereunder.
Credit Agreement

-98-



--------------------------------------------------------------------------------



 



          (ii) A federal tax Lien is filed against any Credit Party Entity or
any Property of any Credit Party Entity which is not discharged of record,
bonded over or otherwise secured to the satisfaction of the Administrative Agent
within forty (40) days after the filing thereof or the date upon which the
Administrative Agent receives actual knowledge of the filing thereof for an
amount which equals or exceeds $2,200,000.
          (iii) An Environmental Lien is filed against any Property of any
Credit Party Entity with respect to Claims in an amount which equals or exceeds
$2,200,000.
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party Entity, decreeing its involuntary dissolution, split up
or other similar proceeding, and such order shall remain undischarged and
unstayed for a period in excess of thirty (30) days; or any Credit Party Entity
shall otherwise dissolve or cease to exist except as specifically permitted
hereby; or any corporate action or other steps shall be taken to wind-up,
liquidate or dissolve Italian Receivables Seller.
          (j) Loan Documents; Failure of Security. At any time, for any reason,
(i) any Loan Document ceases to be in full force and effect (except in
accordance with its terms) or any Credit Party Entity party thereto seeks to
repudiate its obligations thereunder and the Liens intended to be created
thereby are, or any Credit Party Entity seeks to render such Liens, invalid or
unperfected, or (ii) Liens in favor of the Administrative Agent and/or the
Lenders contemplated by the Loan Documents shall, at any time, for any reason,
be invalidated or otherwise cease to be in full force and effect, or such Liens
shall be subordinated or shall not have the priority contemplated hereby or by
the other Loan Documents.
          (k) Termination Event. Any Termination Event occurs which the
Administrative Agent reasonably believes could subject Borrower or any ERISA
Affiliate to a liability in excess of $2,000,000.
          (l) Waiver of Minimum Funding Standard. If the plan administrator of
any Plan applies under Section 412(d) of the Internal Revenue Code for a waiver
of the minimum funding standards of Section 412(a) of the Internal Revenue Code
and the Administrative Agent believes that the substantial business hardship
upon which the application for the waiver is based could subject Borrower or any
ERISA Affiliate to liability in excess of $2,000,000.
          (m) Material Adverse Change. An event shall exist or occur which has a
Material Adverse Effect.
          (n) Change of Control. A Change of Control shall have occurred.
An Event of Default shall be deemed “continuing” until cured or waived in
accordance with Section 14.07.
          11.02. Rights and Remedies.
          (a) Acceleration and Termination. Upon the occurrence of any Event of
Default described in Sections 11.01(f) or 11.01(g), the Commitments shall
automatically and immediately terminate and the unpaid principal amount of, and
any and all accrued interest on,
Credit Agreement

-99-



--------------------------------------------------------------------------------



 




the Obligations and all accrued fees shall automatically become immediately due
and payable, without presentment, demand, or protest or other requirements of
any kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by Borrower; and upon the occurrence and
during the continuance of any other Event of Default, the Administrative Agent
shall at the request, or may with the consent, of the Requisite Lenders, by
written notice to Borrower, (i) declare that all or any portion of the
Commitments are terminated, whereupon the Commitments and the obligation of each
Lender to make any Loan hereunder shall immediately terminate, and/or
(ii) declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Obligations to be, and the same shall thereupon be, immediately
due and payable, without presentment, demand, or protest or other requirements
of any kind (including, without limitation, valuation and appraisement,
diligence, presentment, notice of intent to demand or accelerate and of
acceleration), all of which are hereby expressly waived by Borrower.
          (b) Rescission. If at any time after termination of the Commitments
and/or acceleration of the maturity of the Loans, Borrower shall pay all arrears
of interest and all payments on account of principal of the Loans which shall
have become due otherwise than by acceleration (with interest on principal and,
to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than nonpayment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 14.07, then
upon the written consent of the Requisite Lenders and written notice to
Borrower, the termination of the Commitments and/or the acceleration and the
consequences of such termination and/or acceleration may be rescinded and
annulled; but such action shall not affect any subsequent Event of Default or
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the Lenders to a decision which
may be made at the election of the Requisite Lenders; they are not intended to
benefit Borrower and do not give Borrower the right to require the Lenders to
rescind or annul any termination of the aforesaid obligations of the Lenders or
any termination of the aforesaid obligations of the Lenders or any acceleration
hereunder, even if the conditions set forth herein are met.
          (c) Enforcement. Borrower acknowledges that in the event any Credit
Party Entity fails to perform, observe or discharge any of its respective
obligations or liabilities hereunder or under any other Loan Document, any
remedy of law may prove to be inadequate relief to the Administrative Agent and
the Lenders; therefore, Borrower agrees that the Administrative Agent and the
Lenders shall be entitled after the occurrence and during the continuance of an
Event of Default to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
          11.03. Cash Collateral. The Administrative Agent may, at any time
after an Event of Default has occurred and is continuing, and otherwise
consistent with the Uniform Commercial Code (or any applicable Requirements of
Law in any other relevant jurisdiction), sell or cause to be sold any Cash
Equivalents being held by the Administrative Agent as Cash Collateral (in any
Cash Collateral Account, or otherwise) at any broker’s board or at public or
private sale, in one or more sales or lots, at such price as the Administrative
Agent may deem best, without assumption of any credit risk, and the purchaser of
any or all such Cash Equivalents so sold shall thereafter own the same,
absolutely free from any claim, encumbrance or right of
Credit Agreement

-100-



--------------------------------------------------------------------------------



 




any kind whatsoever. The Administrative Agent and any of the Lenders may, in its
own name or in the name of a designee or nominee, buy such Cash Equivalents at
any public sale and, if permitted by applicable law, buy such Cash Equivalents
at any private sale. The Administrative Agent shall apply the proceeds of any
such sale, net of any expenses incurred in connection therewith, and any other
funds deposited in the Cash Collateral Accounts, to the payment of the
Obligations in accordance with this Agreement. Borrower agrees that (a) each
sale of Cash Equivalents shall be conducted in conformity with reasonable
commercial practices of banks, commercial finance companies, insurance companies
or other financial institutions disposing of property similar to such Cash
Equivalents and shall be deemed to be commercially reasonable and (b) any
requirement of reasonable notice shall be met if such notice is received by
Borrower at its notice address on the signature pages hereto at least ten
(10) Business Days before the time of the sale or disposition. Any other
requirement of notice, demand or advertisement for sale is waived to the extent
permitted by law. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.
          11.04. License for Use of Software and Other Intellectual Property.
Unless expressly prohibited by the licensor thereof, if any, the Administrative
Agent is hereby granted a license to use, without charge, the computer programs,
software, printouts and other computer materials, technical knowledge or
processes, data bases, materials, trademarks, registered trademarks, trademark
applications, service marks, registered service marks, service mark
applications, patents, patent applications, trade names, industrial designs,
rights of use of any name, labels, fictitious names, inventions, designs, trade
secrets, goodwill, registrations, copyrights, copyright applications, Permits,
licenses, franchises, customer lists, credit files, correspondence, and
advertising materials or any Property of a similar nature of any Credit Party
Entity, in each case, as it pertains to the Collateral owned by such Person, or
any rights to any of the foregoing, in completing production of, advertising for
sale, and selling any of such Collateral, and such Person’s rights under all
licenses and franchise agreements shall inure to the benefit of the
Administrative Agent. The Administrative Agent agrees not to use any such
license prior to the occurrence of an Event of Default without giving prior
notice to the applicable Credit Party or Subsidiary thereof.
ARTICLE XII
THE ADMINISTRATIVE AGENT
          12.01. Appointment.
          (a) Each Lender hereby designates and appoints CNAI as the
Administrative Agent hereunder, and each such Person hereby irrevocably
authorizes the Administrative Agent to execute such documents (including,
without limitation, the Loan Documents to which the Administrative Agent is a
party) and to take such other action on such Person’s behalf under the
provisions hereof and of the other Loan Documents and to exercise such powers as
are set forth herein or therein together with such other powers as are
reasonably incidental thereto. As to any matters not expressly provided for
hereby (including, without limitation, enforcement or collection of the Notes or
any amount payable under any provision of Article III when due) or the other
Loan Documents, the Administrative Agent shall not be required to exercise any
discretion or take any action. Notwithstanding the foregoing, the Administrative
Agent shall be
Credit Agreement

-101-



--------------------------------------------------------------------------------



 




required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or, where required by the express terms hereof, a different proportion of the
Lenders) and such instructions shall be binding upon all Lenders and Holders;
provided, however, the Administrative Agent shall not be required to take any
action which (i) the Administrative Agent reasonably believes shall expose it to
personal liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary hereto, to the other Loan Documents or applicable law. The
Administrative Agent agrees to act as such on the express conditions contained
in this Article XII. Notwithstanding any provision to the contrary in any Loan
Document, in relation to any Credit Party’s Dutch Parallel Debt and any security
governed by Dutch law:

  (A)   the Administrative Agent shall act for itself (but always for the
benefit of the Obligees in accordance with the provisions of the Loan
Documents); and     (B)   the rights, powers and authorities vested in the
Administrative Agent pursuant to the Loan Documents are subject to any
restrictions imposed by mandatory Dutch law.

          (b) The provisions of this Article XII are solely for the benefit of
the Administrative Agent and the Lenders, and neither Borrower nor any Affiliate
of Borrower shall have any rights to rely on or enforce any of the provisions
hereof (other than as expressly set forth in Sections 12.07 and 12.09). In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as agent of the Lenders and does not assume and shall not be deemed
to have assumed any obligation or relationship of agency, trustee or fiduciary
with or for Borrower or any Affiliate of Borrower. The Administrative Agent may
perform any of its duties hereunder, or under the Loan Documents, by or through
its respective agents or employees.
          12.02. Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth herein or in the
Loan Documents. The duties of the Administrative Agent shall be mechanical and
administrative in nature. The Administrative Agent shall not have by reason
hereof a fiduciary relationship in respect of any Holder. Nothing herein or in
any of the Loan Documents, expressed or implied, is intended to or shall be
construed to impose upon the Administrative Agent any obligations in respect
hereof or any of the Loan Documents except as expressly set forth herein or
therein. Each Lender shall make its own independent investigation of the
financial condition and affairs of Borrower and its Subsidiaries in connection
with the making and the continuance of the Loans hereunder and shall make its
own appraisal of the creditworthiness of Borrower and its Subsidiaries initially
and on a continuing basis, and the Administrative Agent shall not have any duty
or responsibility, either initially or on a continuing basis, to provide any
Holder with any credit or other information with respect thereto (except for
reports required to be delivered by the Administrative Agent under the terms
hereof). If the Administrative Agent seeks the consent or approval of any of the
Lenders to the taking or refraining from taking of any action hereunder, the
Administrative Agent shall send notice thereof to each Lender. The
Administrative Agent shall promptly notify each Lender at any time that the
Lenders so required hereunder have instructed the Administrative Agent to act or
refrain from acting pursuant hereto. Each Lender hereby consents to the
Administrative
Credit Agreement

-102-



--------------------------------------------------------------------------------



 



Agent’s negotiation of and entry into the Intercreditor Agreement on such
Lender’s behalf. Each Lender further authorizes the Administrative Agent to take
actions under such Intercreditor Agreement on its behalf and agrees to be bound
by the terms and conditions of such Intercreditor Agreement.
          12.03. Rights, Exculpation, Etc.
          (a) Liabilities; Responsibilities. None of the Administrative Agent,
any Affiliate of the Administrative Agent, nor any of their respective officers,
directors, employees or agents shall be liable to any Holder for any action
taken or omitted by them hereunder or under any of the Loan Documents, or in
connection therewith, except for damages caused by such Person’s gross
negligence or willful misconduct, as determined in a judgment by a court of
competent jurisdiction. The Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith pursuant to
Section 3.02(b), and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Holder to whom
payment was due, but not made, shall be to recover from other Holders any
payment in excess of the amount to which they are determined to have been
entitled. The Administrative Agent shall not be responsible to any Holder for
any recitals, statements, representations or warranties herein or for the
execution, effectiveness, genuineness, validity, legality, enforceability,
collectibility, or sufficiency hereof or of any of the other Loan Documents or
the transactions contemplated thereby, or for the financial condition of
Borrower or Borrower’s Affiliates. The Administrative Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions hereof or of any of the Loan
Documents or the financial condition of Borrower or any Affiliate of Borrower,
or the existence or possible existence of any Default or Event of Default.
          (b) Right to Request Instructions. The Administrative Agent may at any
time request instructions from the applicable Lenders with respect to any
actions or approvals which, by the terms of any of the Loan Documents, the
Administrative Agent is permitted or required to take or to grant, and the
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from those Lenders from whom the Administrative Agent is required
to obtain such instructions for the pertinent matter in accordance with the Loan
Documents. Without limiting the generality of the foregoing, no Holder shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under the Loan
Documents in accordance with the instructions of the Requisite Lenders or, where
required by the express terms hereof, a greater proportion of the Lenders.
          12.04. Reliance. The Administrative Agent shall be entitled to rely
upon any written notices, statements, certificates, orders or other documents or
any telephone message believed by it in good faith to be genuine and correct and
to have been signed, sent or made by the proper Person, and with respect to all
matters pertaining hereto or to any of the Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel (including counsel for
Borrower), independent public accountants and other experts selected by it.
Credit Agreement

-103-



--------------------------------------------------------------------------------



 



          12.05. Indemnification. To the extent that the Administrative Agent is
not reimbursed and indemnified by Borrower, the Lenders shall reimburse and
indemnify the Administrative Agent for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents, in proportion to such
Lender’s Pro Rata Share of the Credit Facility; provided, however, such Lenders
shall have no obligation to the Administrative Agent with respect to the matters
indemnified pursuant to this Section 12.05 resulting from the willful misconduct
or gross negligence of the Administrative Agent, as determined in a judgment by
a court of competent jurisdiction. The obligations of such Lenders under this
Section 12.05 shall survive the Payment In Full of the Loans and all other
Obligations and the termination hereof.
          12.06. CNAI Individually. With respect to their respective Pro Rata
Shares of the Commitments hereunder, if any, and the Loans made by it, if any,
CNAI shall have and may exercise the same rights and powers hereunder and are
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender. The terms “Lenders” or “Requisite Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
CNAI in its individual capacity as a Lender or as one of the Requisite Lenders.
CNAI and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with NMHG or any of its
Subsidiaries as if CNAI were not acting as Administrative Agent pursuant hereto.
          12.07. Successor Administrative Agents; Resignation of Administrative
Agents.
          (a) Resignation. The Administrative Agent may resign from the
performance of its functions and duties hereunder at any time by giving at least
thirty (30) Business Days’ prior written notice to Borrower and the Lenders.
          (b) Appointment by Requisite Lenders. Upon any such notice of
resignation by the Administrative Agent, the Requisite Lenders shall have the
right to appoint a successor Administrative Agent selected from among the
Lenders, which appointment shall be subject to the prior written approval of
Borrower (which may not be unreasonably withheld, and shall not be required upon
the occurrence and during the continuance of an Event of Default).
          (c) Appointment by Retiring Administrative Agent. If a successor
Administrative Agent shall not have been appointed within the thirty
(30) Business Day period provided in paragraph (a) of this Section 12.07, the
retiring Administrative Agent, with the consent of Borrower (which may not be
unreasonably withheld, and shall not be required upon the occurrence and during
the continuance of an Event of Default), shall then appoint a successor
Administrative Agent who shall serve as Administrative Agent until such time, if
any, as the Requisite Lenders appoint a successor Administrative Agent as
provided above.
          (d) Rights of the Successor and Retiring Administrative Agents. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with
Credit Agreement

-104-



--------------------------------------------------------------------------------



 



all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder thereafter to be performed. After the resignation of
any Administrative Agent hereunder, the provisions of this Article XII shall
inure to such Persons’ benefit as to any actions taken or omitted to be taken by
it while it was the Administrative Agent hereunder.
          (e) Effectiveness of Resignation. The resignation of the
Administrative Agent shall be effective immediately upon the acceptance by a
successor Administrative Agent of appointment pursuant to this Section 12.07.
However, if either (i) upon the date of any resignation by the Administrative
Agent determining, in its sole discretion, that being such Administrative Agent
poses a conflict of interest for such institution or (ii) otherwise within
forty-five (45) days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 12.07 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on (x) the circumstance described in clause (i) above, the
date of such resignation of, and (y) otherwise such 45th day, (A) the retiring
Administrative Agent’s resignation shall become effective, (B) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (C) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          12.08. Relations Among Lenders. Each Lender agrees that it shall not
take any legal action, nor institute any actions or proceedings, against
Borrower or any other obligor hereunder or with respect to any Collateral
without the prior written consent of the Requisite Lenders. Without limiting the
generality of the foregoing, no Lender may accelerate or otherwise enforce its
portion of the Obligations, or terminate its Commitments except in accordance
with Section 11.02(a) or a setoff permitted under Section 14.05.
          12.09. Concerning the Collateral and the Loan Documents.
          (a) Intentionally Omitted.
          (b) Authority. Each Lender authorizes and directs the Administrative
Agent to enter into the Loan Documents relating to the Collateral for the
benefit of the Lenders. Each Lender agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms hereof, a different proportion of the Lenders) in accordance with the
provisions hereof or of the other Loan Documents, and the exercise by the
Administrative Agent or the Requisite Lenders (or, where so required, such
different proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall have the sole and exclusive right and
authority to (i) act as the disbursing and collecting agent for the Lenders
under the Credit Facilities with respect to all payments and collections arising
in connection herewith and with the Loan Documents relating to the Collateral;
(ii) execute and deliver each Loan Document relating to the Collateral and
accept delivery of each such agreement delivered by any Credit Party; (iii) act
as collateral agent for the Lenders for purposes of the perfection of all
security interests and Liens created by such agreements and all other purposes
stated therein, provided, however,
Credit Agreement

-105-



--------------------------------------------------------------------------------



 



the Administrative Agent hereby appoints, authorizes and directs each Lender to
act as collateral sub-agent for the Administrative Agent, the Lenders for
purposes of the perfection of all security interests and Liens with respect to
the Property at any time in the possession of such Lender, including, without
limitation, the Credit Parties’ respective deposit accounts maintained with, and
cash and Cash Equivalents held by, such Lender; (iv) manage, supervise and
otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Loan Documents; and (vi) except
as may be otherwise specifically restricted by the terms hereof or of any other
Loan Document, exercise all remedies given to the Administrative Agent, the
Lenders with respect to the Collateral under the Loan Documents relating
thereto, applicable law or otherwise.
          (c) Release of Collateral.
          (i) Each of the Lenders hereby directs the Administrative Agent to
release any Lien held by the Administrative Agent for the benefit of the
Administrative Agent, the Lenders and the other Holders:
(A) against all of the Collateral, upon final Payment In Full of the Obligations
and termination of the Commitments and this Agreement; and
(B) against any part of the Collateral sold or disposed of by any Credit Party
Entity, if such sale or disposition is permitted by Section 9.02 or 9.06 and
certified to the Administrative Agent by Borrower in an Officer’s Certificate
(or permitted pursuant to a waiver or consent of a transaction otherwise
prohibited by such Section) or, if not pursuant to such sale or disposition,
against any part of the Collateral, if such release is consented to by Lenders
whose aggregate Pro Rata Shares in the aggregate are equal to 100%.
          (ii) Each of the Lenders hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 12.09(c) promptly upon the effectiveness of any such release.
          (d) No Obligation. Without limiting the generality of Section 12.03,
the Administrative Agent shall not have any obligation whatsoever to any Lender
or to any other Person to assure that the Collateral exists, is owned by any
Credit Party, is cared for, protected or insured or has been encumbered or that
the Liens granted to the Administrative Agent herein or pursuant to the Loan
Documents have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Administrative Agent in this Section 12.09 or in any
of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interests in the Collateral as one of the
Lenders and that the Administrative Agent shall not have any duty or liability
whatsoever to any Lender or any other Holder; provided, however, that
Credit Agreement

-106-



--------------------------------------------------------------------------------



 



the Administrative Agent shall not be relieved of any liability imposed by law
for gross negligence or willful misconduct.
          (e) Dutch Pledges. For the purpose of the Dutch Pledges only:
          (i) Without prejudice to the other provisions of the Loan Documents
and for the purpose of ensuring the validity and effect of any security right
governed by Dutch law and granted or to be granted by any Credit Party pursuant
to the Loan Documents, each Credit Party undertakes, as a separate and
independent obligation to the Administrative Agent, to pay to the Administrative
Agent its Dutch Parallel Debts.
          (ii) No Credit Party may pay its Dutch Parallel Debts other than at
the instruction of, and in the manner determined by, the Administrative Agent.
Without prejudice to clause (i) above, a Credit Party shall be obliged to pay
its Dutch Parallel Debts (or, if the Credit Party’s Underlying Debts are due at
different times, an amount of its relevant Dutch Parallel Debt corresponding to
its relevant Underlying Debt) only when its Underlying Debts have fallen due.
          (iii) Any payment made, or amount recovered, in respect of a Credit
Party’s Dutch Parallel Debt shall reduce that Credit Party’s Underlying Debts to
any Obligee by the amount which that Obligee has received out of that payment or
recovery under the Loan Documents.
          12.10. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
Credit Party Entities, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists, (d)
customer notices or (e) other procedures required under the CIP Regulations or
such other Anti-Terrorism Laws.
          12.11. USA Patriot Act. On the Closing Date and at such other times as
are required under the USA Patriot Act, each Lender and each of its assignees
and participants that is not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (a) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country, and (b) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the
Administrative Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations.
Credit Agreement

-107-



--------------------------------------------------------------------------------



 



ARTICLE XIII
INTENTIONALLY OMITTED
ARTICLE XIV
MISCELLANEOUS
          14.01. Lender Assignments and Participations.
          (a) General. No assignments or participations of any Lender’s rights
or obligations hereunder shall be made except in accordance with this
Section 14.01.
          (b) Limitations on Assignments. Each Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Loans) in
accordance with the provisions of this Section 14.01. Each assignment by a
Lender shall be subject to the following conditions: (i) each assignment (other
than to a Lender, an Affiliate of a Lender or an Approved Fund) shall be
approved by the Administrative Agent, which approval shall not be unreasonably
withheld or delayed; (ii) each such assignment shall be to an Eligible Assignee;
(iii) each assignment shall be in an amount such that, after giving effect to
such assignment, the Eligible Assignee (and, if applicable, its Affiliates or
Approved Funds) shall hold aggregate Term Loans (or, if no Borrowing has yet
occurred, Commitments) in an amount at least equal to $1,000,000 unless each of
Borrower and the Administrative Agent otherwise consent (provided, that (X) in
the case of concurrent assignments to two or more assignees that are Affiliates
of one another, or to two or more Approved Funds managed by the same investment
advisor or by Affiliated investment advisors, all such concurrent assignments
shall be aggregated in determining compliance with this subsection and (Y) more
than one Lender (and, if applicable, its Affiliates or Approved Funds) may be
the assigning Lender under any such assignment) except if the Eligible Assignee
is a Lender, an Affiliate of a Lender, or an Approved Fund or if such assignment
shall constitute all the assigning Lender’s interest hereunder; and (iv) the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, if such Eligible Assignee is not then a
Lender, an Administrative Questionnaire, for its acceptance and recording in the
Register. Upon such execution, delivery, acceptance and recording in the
Register, from and after the effective date specified in each Assignment and
Acceptance and agreed to by the Administrative Agent and Borrower, (x) the
assignee thereunder shall, in addition to any rights and obligations hereunder
held by it immediately prior to such effective date, if any, have the rights and
obligations hereunder that have been assigned to it pursuant to such Assignment
and Acceptance and shall, to the fullest extent permitted by law, have the same
rights and benefits hereunder as if it were an original Lender hereunder and
(y) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations hereunder (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of such assigning Lender’s rights and obligations hereunder, the assigning
Lender shall cease to be a party hereto). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (g) of this Section 14.01.
Credit Agreement

-108-



--------------------------------------------------------------------------------



 



          (c) The Register. The Administrative Agent, acting solely for this
purpose as an agent for Borrower, shall maintain at its address in effect
pursuant to Section 14.08 a copy of each Assignment and Acceptance delivered to
and accepted by it and a register (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitments of the Lenders, the
principal amount of the Loans owing to each Lender from time to time and whether
such Lender is an original Lender or the assignee of another Lender pursuant to
an Assignment and Acceptance. The Register shall include an account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of the Borrowing made hereunder, (ii) the effective date and amount of
each Assignment and Acceptance delivered to and accepted by it and the parties
thereto, (iii) the amount of any principal or interest or fees due and payable
or to become due and payable from Borrower to each Lender hereunder or under the
Notes, and (iv) the amount of any sum received by the Administrative Agent from
any Credit Party hereunder and each Lender’s share thereof. The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and Borrower and each of its Subsidiaries, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes hereof. The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
          (d) Fee. Upon its receipt of an Assignment and Acceptance executed by
the assigning Lender and an Eligible Assignee and (unless waived by the
Administrative Agent) a processing and recordation fee of $3,500 (payable by the
assigning Lender or the assignee, as shall be agreed between them), the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in compliance herewith and in substantially the form of Exhibit A hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Borrower;
provided, that in the event of concurrent assignments to two or more assignees
that are Affiliates of one another, or by or to two or more Approved Funds
managed by the same investment advisor or by Affiliated investment advisors,
only one such processing and recordation fee shall be payable.
          (e) Information Regarding Borrower. Any Lender may, in connection with
any assignment or proposed assignment pursuant to this Section 14.01, disclose
to the assignee or proposed assignee any information relating to Borrower or any
of Borrower’s Subsidiaries furnished to such Lender by the Administrative Agent
or by or on behalf of Borrower; provided that, prior to any such disclosure,
such assignee or proposed assignee shall agree (for Borrower’s benefit) to
preserve in accordance with Section 14.20 the confidentiality of any
confidential information described therein.
          (f) Lenders’ Creation of Security Interests. Notwithstanding any other
provision set forth herein, any Lender may at any time create a security
interest in all or any portion of its rights hereunder to secure obligations of
such Lender, including without limitation, in favor of any Federal Reserve bank
in accordance with Regulation A; provided, however, such creation of a security
interest shall not release such assigning Lender from any of its obligations
hereunder or substitute such holder of a security interest for such Lender as a
party hereto.
          (g) Participations. Each Lender may sell participations to one or more
other financial institutions in or to all or a portion of its rights and
obligations under and in respect of
Credit Agreement

-109-



--------------------------------------------------------------------------------



 



any and all facilities hereunder (including, without limitation, all or a
portion of any or all of its Commitments hereunder and the Loans owing to it) to
any Person (the “Participant”); provided, however, that (i) such Lender’s
obligations hereunder (including, without limitation, its Commitments hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (iv) such Participant’s rights to agree or to restrict
such Lender’s ability to agree to the modification, waiver or release of any of
the terms of the Loan Documents or to the release of any Collateral covered by
the Loan Documents, to consent to any action or failure to act by any party to
any of the Loan Documents or any of their respective Subsidiaries or Affiliates,
or to exercise or refrain from exercising any powers or rights which any Lender
may have under or in respect of the Loan Documents or any Collateral, shall be
limited to the right to consent to (A) reduction of the principal of, or rate or
amount of interest on the Loans(s) subject to such participation (other than by
the payment or prepayment thereof), (B) postponement of any scheduled date for
any payment of principal of, or interest on, the Loan(s) subject to such
participation (except with respect to any modifications of the applicable
provisions relating to the prepayments of Loans and other Obligations) and
(C) release of any guarantor of the Obligations or all or any substantial
portion of the Collateral except for any such release provided in
Section 12.09(c). No holder of a participation in all or any part of the Loans
shall be a “Lender” or a “Holder” for any purposes hereunder by reason of such
participation; provided, however, that each holder of a participation shall have
the rights and obligations of a Lender (including any right to receive payment)
under Sections 3.04, 3.05, 4.01(f), 4.02(c), 4.02(e), 12.05, 14.02 and 14.05;
provided, however, that all requests for any payments pursuant to such Sections
shall be made by a Participant through the Lender granting such participation.
The right of each holder of a participation to receive payment under
Sections 3.04, 3.05, 4.01(f), 4.02(c), 4.02(e), 12.05, 14.02 and, provided such
Participant agrees to be subject to Section 14.06 as though it were a Lender,
14.05 shall be limited to the lesser of (i) the amounts actually incurred by
such holder for which payment is provided under said Sections and (ii) the
amounts that would have been payable under said Sections by Borrower to the
Lender granting the participation in respect of the participated interest to
such holder had such participation not been granted. Each Lender shall promptly
notify the Administrative Agent of the identity of any holder of a
participation.
          (h) Payment to Participants. Anything herein to the contrary
notwithstanding, in the case of any participation, all amounts payable by
Borrower under the Loan Documents shall be calculated and made in the manner and
to the parties required hereby as if no such participation had been sold.
          14.02. Expenses.
          (a) Generally. Borrower agrees upon demand to pay, or reimburse the
Administrative Agent for, all of the Administrative Agent’s reasonable internal
and external audit, legal, appraisal, valuation, filing, document duplication
and reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including, without
limitation, the reasonable fees, expenses and disbursements of the
Administrative Agent’s counsel, Sidley Austin LLP, local legal counsel,
auditors, accountants, appraisers, printers, insurance and environmental
advisers, and other consultants and agents),
Credit Agreement

-110-



--------------------------------------------------------------------------------



 



incurred by the Administrative Agent in connection with (i) the Administrative
Agent’s audit and investigation of Borrower and its Subsidiaries in connection
with the preparation, negotiation, and execution of the Loan Documents and the
Administrative Agent’s periodic audits of Borrower and its Subsidiaries;
(ii) the preparation, negotiation, execution and interpretation hereof
(including, without limitation, the satisfaction or attempted satisfaction of
any of the conditions set forth in Article V), the other Loan Documents and any
proposal letter or commitment letter issued in connection therewith and the
making of the Loans hereunder; (iii) the creation, perfection or protection of
the Liens under the Loan Documents (including, without limitation, any
reasonable fees and expenses for local counsel in various jurisdictions);
(iv) the ongoing administration hereof and of the Loans, including consultation
with attorneys in connection therewith and with respect to the Administrative
Agent’s rights and responsibilities hereunder and under the other Loan
Documents; (v) the protection, collection or enforcement of any of the
Obligations or the enforcement of any of the Loan Documents; (vi) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, the Property, Borrower or Borrower’s Subsidiaries, this
Agreement or any of the other Loan Documents; (vii) the response to, and
preparation for, any subpoena or request for document production with which the
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, the Property, Borrower or Borrower’s Subsidiaries, this
Agreement or any of the other Loan Documents; and (viii) any amendments,
consents, waivers, assignments, restatements, or supplements to any of the Loan
Documents and the preparation, negotiation, and execution of the same.
          (b) After Default. Borrower further agrees to pay or reimburse the
Administrative Agent and the Lenders upon demand for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees for counsel
to the Administrative Agent and one counsel for the Lenders (including allocated
costs of internal counsel and costs of settlement), incurred by the
Administrative Agent or any Lender (i) in enforcing any Loan Document or
Obligation or any security therefor or exercising or enforcing any other right
or remedy available by reason of any Event of Default; (ii) in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or in any insolvency or bankruptcy proceeding;
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, the Property, Borrower or Borrower’s Subsidiaries
and related to or arising out of the transactions contemplated hereby or by any
of the other Loan Documents; and (iv) in taking any other action in or with
respect to any suit or proceeding (bankruptcy or otherwise) described in clauses
(i) through (iii) above.
          14.03. Indemnity. Borrower further agrees to defend, protect,
indemnify, and hold harmless the Administrative Agent, each and all of the
Lenders and each of their respective Affiliates, and each of such Administrative
Agent’s, Lender’s, or Affiliate’s respective officers, directors, employees,
attorneys, advisors, representatives, consultants and agents (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article V) (collectively, the
“Indemnitees”), in each case from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
Credit Agreement

-111-



--------------------------------------------------------------------------------



 



without limitation, the fees and disbursements of counsel for such
Indemnitees)(including in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of or in connection with (a) this Agreement,
the Proposal Letter, the other Loan Documents, or any act, event or transaction
related or attendant thereto, whether or not any such Indemnitee is a party
thereto and whether or not such transactions are consummated, the making of the
Loans, the management of such Loans, the use or intended use of the proceeds of
the Loans hereunder, or any of the other transactions contemplated by the Loan
Documents, or (b) any Liabilities and Costs under Environmental, Health or
Safety Requirements of Law arising from or in connection with this Agreement,
the Proposal Letter, the other Loan Documents, or an act, event or transaction
attendant thereto, the past, present or future operations of any Credit Party
Entity or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
Property of any Credit Party Entity, the Release or exposure to or presence or
suspected Release, exposure to, or presence of any Contaminant at, on or from
any respective current or former Property of any Credit Party Entity, or other
property of third parties (collectively, the “Indemnified Matters”); provided,
however, Borrower shall have no obligation to an Indemnitee hereunder with
respect to Indemnified Matters to the extent resulting from the willful
misconduct or gross negligence of such Indemnitee as determined in a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall contribute the maximum portion which it is permitted to
pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees. Borrower agrees not to assert
any claim against any Indemnitee on any theory of liability for special,
indirect, consequential or punitive damages arising out of, or in any way in
connection with, the Commitments, the Obligations or any other matters governed
by this Agreement and/or the other Loan Documents.
          14.04. Change in Accounting Principles. If any change in the
accounting principles used in the preparation of the most recent Financial
Statements is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions) and are adopted by NMHG Holding with the
agreement of its independent certified public accountants and such change
results in a change in the method of calculation of any of the covenants,
standards or terms found in Article IX and Article X, the parties hereto agree
to enter into negotiations in order to amend such provisions so as to equitably
reflect such change with the desired result that the criteria for evaluating
compliance with such covenants, standards and terms by NMHG Holding shall be the
same after such change as if such change had not been made; provided, however,
no change in GAAP that would affect the method of calculation of any of the
covenants, standards or terms shall be given effect in such calculations until
such provisions are amended, in a manner satisfactory to the Requisite Lenders
and NMHG Holding, so to reflect such change in accounting principles.
          14.05. Setoff. In addition to any Liens granted under the Loan
Documents and any rights now or hereafter granted under applicable law, upon the
occurrence and during the
Credit Agreement

-112-



--------------------------------------------------------------------------------



 



continuance of any Event of Default, each Lender and any Affiliate of any Lender
is hereby authorized by Borrower at any time or from time to time, without
notice to any Person (any such notice being hereby expressly waived) to combine
accounts or to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured (but not including trust
accounts)) and any other Indebtedness at any time held or owing by such Lender
or any of their Affiliates to or for the credit or the account of Borrower
against and on account of the Obligations of Borrower to such Lender or any of
their Affiliates, including, but not limited to, all Loans and all claims of any
nature or description arising out of or in connection herewith, irrespective of
whether or not (i) such Lender shall have made any demand hereunder or (ii) the
Administrative Agent, at the request or with the consent of the Requisite
Lenders, shall have declared the principal of and interest on the Loans and
other amounts due hereunder to be due and payable as permitted by Article XI and
even though such Obligations may be contingent or unmatured. Each Lender shall
give Borrower notice of any action taken pursuant to this Section 14.05 promptly
upon the occurrence thereof provided that any failure to do so shall not limit
any right of a Lender to take such action. Each Lender agrees that it shall not,
without the express consent of the Requisite Lenders, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of the Requisite
Lenders, exercise its setoff rights hereunder against any accounts of any Credit
Party Entity now or hereafter maintained with such Lender or any Affiliate of
such Lender.
          14.06. Ratable Sharing. The Lenders agree among themselves that,
except as otherwise expressly provided in any Loan Document,
          (a) with respect to all amounts received by a Lender which are
applicable to the payment of the Obligations (excluding the fees described in
Sections 3.04, 3.05, 4.01(f) and 4.02) equitable adjustment shall be made so
that, in effect, all such amounts with respect to the Obligations shall be
shared among the Lenders ratably in accordance with their Pro Rata Shares,
whether received by voluntary payment, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross-action or by the enforcement of any or
all of such Obligations (excluding the fees described in Sections 3.04, 3.05,
4.01(f) and 4.02) or the Collateral, and
          (b) if any of them shall by voluntary payment or by the exercise of
any right of counterclaim, setoff, banker’s lien or otherwise, receive payment
of a proportion of the aggregate amount of such Obligations held by it which is
greater than the amount which such Lender is entitled to receive hereunder, the
Lender receiving such excess payment shall purchase, without recourse or
warranty, an undivided interest and participation (which it shall be deemed to
have done simultaneously upon the receipt of such payment) in such Obligations
owed to the others so that all such recoveries with respect to such Obligations
shall be applied ratably in accordance with their Pro Rata Shares; provided,
however, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases shall be rescinded and
the purchase prices paid for such participation shall be returned to such party
to the extent necessary to adjust for such recovery, but without interest except
to the extent the purchasing party is required to pay interest in connection
with such recovery.
Borrower agrees that any Lender purchasing a participation from another Lender
pursuant to this Section 14.06 may, to the fullest extent permitted by law,
exercise all its rights of payment
Credit Agreement

-113-



--------------------------------------------------------------------------------



 



(including, subject to Section 14.05, the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation. The Administrative Agent and the Lenders
further agree and acknowledge that in no event shall proceeds of more than
sixty-five percent (65.0%) of the Capital Stock of any Foreign Subsidiary be
shared with any Lender for application on any of the Obligations.
          14.07. Amendments and Waivers.
          (a) General Provisions. Unless otherwise provided for or required in
this Agreement, no amendment or modification of any provision hereof shall be
effective without the written agreement of the Requisite Lenders (which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion) and Borrower, and no termination or waiver of any provision of this
Agreement or any of the Loan Documents, or consent to any departure by Borrower
therefrom, shall be effective without the written concurrence of the Requisite
Lenders, which the Requisite Lenders shall have the right to grant or withhold
in their sole discretion. All amendments, modifications, waivers and consents
not specifically reserved to the Lenders and the Administrative Agent in
Section 14.07(b), Section 14.07(c) and in any other provisions of this Agreement
shall require only the approval of the Requisite Lenders. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.
          (b) Amendments, Consents and Waivers by all affected Lenders.
Notwithstanding the foregoing, any amendment, modification, termination, waiver
or consent with respect to any of the following provisions of this Agreement
shall be effective only by a written agreement, signed by each Lender affected
thereby:
          (i) waiver of any of the conditions specified in Section 5.01 or 5.02
(except with respect to a condition based upon another provision this Agreement,
the waiver of which requires only the concurrence of the Requisite Lenders),
          (ii) increase in the amount of any of the Commitments of such Lender,
          (iii) reduction of the principal of, rate or amount of interest on the
Loans or any fees or other amounts payable to such Lender (other than by the
payment or prepayment thereof),
          (iv) except as provided in Section 11.02(b), extension of the
Termination Date or postponement of any date on which any payment of principal
of, or interest on, the Loans, any fees or other amounts payable to such Lender
would otherwise be due,
          (v) change in the definitions of Commitments, and
          (vi) the orders of priority set forth in Section 3.01, Section
3.02(b)(ii), or clauses (B) through (F) of Section 3.02(b)(iii).
Credit Agreement

-114-



--------------------------------------------------------------------------------



 



          (c) Amendments, Consents and Waivers by All Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender:
          (i) release of any guarantor of the Obligations or all or any
substantial portion of the Collateral (except as provided in Section 12.09(c)),
          (ii) change in the (A) definition of Requisite Lenders or (B) the
aggregate Pro Rata Share of the Lenders which shall be required for the Lenders
or any of them to take action under this Agreement or the other Loan Documents,
          (iii) amendment of Sections 12.09(c), 14.01, 14.02, 14.06 or this
Section 14.07, and
          (iv) assignment of any right or interest in or under this Agreement or
any of the other Loan Documents by Borrower.
          (d) Administrative Agent Authority. The Administrative Agent may, but
shall have no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender.
Notwithstanding anything to the contrary contained in this Section 14.07, no
amendment, modification, waiver or consent shall affect the rights or duties of
the Administrative Agent hereunder or under the other Loan Documents, including
this Article XIV, unless made in writing and signed by the Administrative Agent
in addition to the Lenders required above to take such action; and the order of
priority set forth in clause first of Section 3.02(b)(ii) and clauses (A) and
(B) of Section 3.02(b)(iii). Notwithstanding anything herein to the contrary, in
the event that Borrower shall have requested, in writing, that any Lender agree
to an amendment, modification, waiver or consent with respect to any particular
provision or provisions hereof, and such Lender shall have failed to state, in
writing, that it either agrees or disagrees (in full or in part) with all such
requests (it being understood that any such statement of agreement may be
subject to satisfactory documentation and other conditions specified in such
statement) within thirty (30) days of receipt of such request (or such other
time period as may be designated in such amendment, modification, waiver or
consent), then such Lender shall be deemed to have disagreed with such request.
Furthermore, in the event that any Lender fails to agree to any amendment,
modification, waiver or consent requiring the unanimous approval of the Lenders
pursuant to Section 14.07(c), at the joint request of Borrower and the
Administrative Agent, the Lenders who have so agreed shall have the right (but
not the obligation) to, or to cause an Eligible Assignee to, purchase at par
from such Lender (at the face amount thereof) all Obligations and Commitments
held by such Lender. Each Lender agrees that if the Administrative Agent or
Borrower exercises its option hereunder, it shall promptly execute and deliver
all agreements and documentation necessary to effectuate such assignment as set
forth in Section 14.01. Any purchase of such Lender’s Commitments and all other
Obligations owing to it must (i) occur within 30 Business Days from the date
that such Lender refuses to execute any amendment, waiver or consent which
requires the written consent of all of the Lenders and to which the
Administrative Agent, the other Lenders and Borrower have agreed and
(ii) include an amount payable to such Lender which is sufficient to compensate
such Lender for any loss, expense or liability as a result of any such purchase
under this Section 14.07(d) which arises out of, or is in connection with, any
funds
Credit Agreement

-115-



--------------------------------------------------------------------------------



 



acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Loan as, or to convert any portion of the principal
amount of any Loan into, a Fixed Rate Loan.
          14.08. Notices.
          (a) Unless otherwise specifically provided herein, any notice, consent
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, sent by e-mail, or sent by
courier service or the United States mails and shall be deemed to have been
given (i) four (4) days following deposit in the United States mails, with
proper postage prepaid, (ii) upon delivery thereof to a courier service,
(iii) when delivered in person or (iv) upon confirmation of receipt of a
telecopy or of an email; provided, that no notices with respect to a request for
a new, or conversion of an existing, Borrowing or other extension of credit or
providing notice of any Default or Event of Default may be delivered by e-mail.
Notices to the Administrative Agent pursuant to Article II, III or IV shall not
be effective until received by the Administrative Agent. For the purposes
hereof, the addresses, telecopy numbers and, if so specified, e-mail addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section 14.08) shall be as set forth below each party’s name on the
signature pages hereof or the signature page of any applicable Assignment and
Acceptance, or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties to this Agreement.
          (b) Borrower agrees to indemnify and hold harmless each Indemnitee
from and against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses of any
kind or nature (including, without limitation, reasonable fees and disbursements
of counsel to any such Indemnitee) which may be imposed on, incurred by or
asserted against any such Indemnitee in any manner relating to or arising out of
any action taken or omitted by such Indemnitee in good faith in reliance on any
notice or other written communication in the form of a telecopy or facsimile
purporting to be from Borrower; provided that Borrower shall not have any
obligation under this Section 14.08(b) to an Indemnitee with respect to any
indemnified matter caused by or resulting from the gross negligence or willful
misconduct of that Indemnitee as determined by a court of competent
jurisdiction.
          14.09. Survival of Warranties and Agreements. All representations and
warranties made herein and all obligations of Borrower in respect of taxes,
indemnification and expense reimbursement shall survive the execution and
delivery of this Agreement and of the other Loan Documents, the making and
repayment of the Loans, the termination of this Agreement and the termination of
the Commitments hereunder and shall not be limited in any way by the passage of
time or occurrence of any event and shall expressly cover time periods when the
Administrative Agent or any of the Lenders may have come into possession or
control of any of Borrower’s or its Subsidiaries’ Property.
          14.10. Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of the Administrative Agent, any Lender in the
exercise of any power, right or privilege under any of the Loan Documents shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial
Credit Agreement

-116-



--------------------------------------------------------------------------------



 



exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.
          14.11. Marshaling; Payments Set Aside. None of the Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of Borrower or any other party or against or in payment of any or all of
the Obligations. To the extent that Borrower makes a payment or payments to the
Administrative Agent or the Lenders or any of such Persons receives payment from
the proceeds of the Collateral or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party,
then to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, right and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
          14.12. Severability. In case any provision in or obligation hereunder
or under the other Loan Documents shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
          14.13. Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.
          14.14. Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
          14.15. Limitation of Liability. No claim may be made by Borrower, any
Lender, the Administrative Agent or any other Person against the Administrative
Agent or any other Lender or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any special, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement, or any act, omission or event occurring in connection therewith; and
Borrower, each Lender and the Administrative Agent hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
          14.16. Successors and Assigns. This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of the Administrative Agent, the
Lenders. The rights hereunder and the interest herein of Borrower may not be
assigned or otherwise transferred without the written consent of all Lenders.
Any attempted assignment without such written consent shall be void. Nothing in
this Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided
Credit Agreement

-117-



--------------------------------------------------------------------------------



 




herein and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          14.17. Certain Consents and Waivers.
          (a) Personal Jurisdiction.
          (i) EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, AND BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING
IN NEW YORK, NEW YORK, AND ANY COURT HAVING JURISDICTION OVER APPEALS OF MATTERS
HEARD IN SUCH COURTS, IN ANY ACTION OR PROCEEDING ARISING OUT OF, CONNECTED
WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER ARISING IN
CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. BORROWER IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION
SYSTEM AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS ITS PROCESS AGENT (THE
“PROCESS AGENT”) FOR SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, SUCH SERVICE BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT. EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, AND
BORROWER AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. BORROWER WAIVES IN
ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.
          (ii) BORROWER AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO PROCEED AGAINST SUCH PERSON OR ITS PROPERTY IN A COURT IN ANY LOCATION
TO ENABLE THE ADMINISTRATIVE AGENT AND THE LENDERS TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER ENTERED IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY LENDER. BORROWER
AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING
BROUGHT BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO REALIZE ON THE
Credit Agreement

-118-



--------------------------------------------------------------------------------



 



COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY LENDER.
BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER MAY COMMENCE A PROCEEDING DESCRIBED
IN THIS SECTION.
          (b) Service of Process. BORROWER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE PROCESS AGENT OR BORROWER’S NOTICE ADDRESS SPECIFIED PURSUANT TO
SECTION 14.08, SUCH SERVICE TO BECOME EFFECTIVE FIVE (5) DAYS AFTER SUCH
MAILING. BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT TO BRING PROCEEDINGS AGAINST BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION.
          (c) Waiver of Jury Trial. EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS, AND BORROWER IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE,
AMONG ANY OF THE ADMINISTRATIVE AGENT, ANY LENDER, OR BORROWER ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT. ANY SUCH PERSON MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          14.18. Counterparts; Effectiveness; Inconsistencies. This Agreement
and any amendments, waivers, consents, or supplements hereto may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Agreement shall become effective against Borrower, each
Lender, and the Administrative Agent on the date hereof. This Agreement and each
of the other Loan Documents shall be construed to the extent reasonable to be
consistent one with the other, but to the extent that the terms and conditions
of this Agreement are actually inconsistent with the terms and conditions of any
other Loan Document, this Agreement shall govern.
          14.19. Limitation on Agreements. All agreements between Borrower, the
Administrative Agent and each Lender in the Loan Documents are hereby expressly
limited so
Credit Agreement

-119-



--------------------------------------------------------------------------------



 



that in no event shall any of the Loans or other amounts payable by Borrower
under any of the Loan Documents be directly or indirectly secured (within the
meaning of Regulation U) by Margin Stock.
          14.20. Confidentiality. Subject to Section 14.01(e), the
Administrative Agent and the Lenders shall hold all nonpublic information
obtained pursuant to the requirements hereof and identified as such by Borrower
in accordance with safe and sound banking practices and in any event may make
disclosure reasonably required by a bona fide offeree, transferee or assignee
(or Participant) in connection with the contemplated transfer (or
participation), or as required or requested by any Governmental Authority or
representative thereof, or pursuant to legal process, or to its accountants,
lawyers and other advisors who shall be informed of the confidential nature of
such information, and shall require any such offeree or assignee (or
Participant) to agree (and require any of its offerees, assignees or
Participants to agree) to comply with this Section 14.20. In no event shall the
Administrative Agent or any Lender be obligated or required to return any
materials furnished by any Credit Party Entity; provided, however, each offeree
shall be required to agree that if it does not become an assignee, transferee
(or Participant) it shall return all materials furnished to it by Borrower or
the Subsidiary thereof in connection herewith. In the event the Administrative
Agent or any Lender is requested or required by law to disclose any of such
information, the Administrative Agent or such Lender agrees to provide Borrower
with prompt notice thereof; provided, however, the Administrative Agent or such
Lender may, without restriction hereunder, including the providing of such
notice, provide any and all of such information to any of the agencies or other
governmental entities which regularly regulate its ability to engage in any of
its businesses under state or federal law. Any and all confidentiality
agreements entered into among the Administrative Agent, any Lender and Borrower
shall survive this Agreement.
          14.21. Currency Conversions.
          (a) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder or under the Notes in any currency (the
“Original Currency”) to another currency (the “Other Currency”), the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be the Spot Rate on the second Business Day
preceding that on which judgment is given.
          (b) The obligation of Borrower in respect of any sum due in the
Original Currency from it to any Lender or the Administrative Agent hereunder or
under any Note held by any Lender, as applicable, shall, notwithstanding any
judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such Other Currency, such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the Original Currency with such Other
Currency; if the amount of the Original Currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent (as the case may
be) in the Original Currency, Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against any loss resulting from such
purchase or from the inability to effect such purchase, and if the amount of the
Original Currency so purchased exceeds the sum originally due to any Lender or
the Administrative Agent (as the case may be)
Credit Agreement

-120-



--------------------------------------------------------------------------------



 



in the Original Currency, such Lender or the Administrative Agent (as the case
may be) agrees to remit to Borrower such excess.
          14.22. Entire Agreement. This Agreement, taken together with all of
the other Loan Documents embodies the entire agreement and understanding among
the parties hereto and supersedes the Proposal Letter (except for provisions
therein specifically referred to herein) and all prior agreements and
understandings, written and oral, relating to the subject matter hereof.
          14.23. Advice of Counsel. Borrower and each Lender understand that the
Administrative Agent’s counsel represents only the Administrative Agent’s and
its Affiliates’ interests and that Borrower and other Lenders are advised to
obtain their own counsel. Borrower represents and warrants to the Administrative
Agent and the other Holders that it has discussed this Agreement with its
counsel.
          14.24. Sole Lead Arranger, Sole Bookrunner and Syndication Agent. This
Loan Agreement places no duties on the Sole Lead Arranger, Sole Bookrunner or
Syndication Agent in their capacities as such.
          14.25. Electronic Communications.
          (a) Borrower shall provide, and cause each of its Subsidiaries to
provide, to the Administrative Agent all information, documents and other
materials that such Person is obligated to furnish to the Administrative Agent
pursuant to this Agreement and the other Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to the Notice of Borrowing or Notice of
Continuation/Conversion, (ii) relates to the payment of any principal or other
amount due hereunder prior to the scheduled date therefor, (iii) provides notice
of any Default or Event of Default hereunder or (iv) is required to be delivered
to satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to hien.nugent@citigroup.com, or such
other electronic mail address as the Administrative Agent shall identify to
Borrower. In addition, Borrower and its Subsidiaries shall continue to provide
the Communications in writing to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
          (b) Borrower further agrees that the Administrative Agent may make the
Communications available to Borrower and its Subsidiaries by posting the
Communications on Intralinks, Fixed Income Director or a substantially similar
electronic transmission system (each such system, the “Platform”). Borrower
hereby acknowledges that certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to Borrower or its securities (each, a “Public Lender”), and Borrower
hereby agrees that all materials and/or information provided by or on behalf of
Borrower hereunder (collectively, the “Borrower Materials”) may be posted on the
Platform and that (i) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” by Borrower,
which shall mean, at a minimum, that the word “PUBLIC”
Credit Agreement

-121-



--------------------------------------------------------------------------------



 




shall appear prominently on the first page thereof, (ii) by marking the Borrower
Materials “PUBLIC”, Borrower shall be deemed to have authorized the
Administrative Agent, the Lenders and their Affiliates to treat such Borrower
Materials as not containing any material non-public information with respect to
Borrower or its securities for purposes of United States Federal and state
securities laws, (iii) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor”, and (iv) the Administrative Agent, Lenders and their Affiliates shall
be entitled to treat any Borrower Materials that are not so marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor”. Notwithstanding the foregoing, Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”. Nothing in this clause (b)
shall limit in any way the applicability of Section 14.20. Nothing in this
Section 14.25 shall prejudice the right of the Administrative Agent to give any
notice or other communication pursuant hereto or to any other Loan Document in
any other manner specified herein or therein. Borrower acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.
          (c) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth in
clause (a) above shall constitute effective delivery of the Communications to
the Administrative Agent for purposes of each Loan Document. Each Lender and
Borrower agrees that e-mail notice to it (at the address provided pursuant to
the next sentence and deemed delivered as provided in clause (d) below)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of such Communications to such Person under the Loan
Documents. Each Lender and Borrower agrees (A) to notify the Administrative
Agent in writing (including by electronic communication) from time to time to
ensure that the Administrative Agent has on record an effective e-mail address
for such Person to which the foregoing notices may be sent by electronic
transmission and (B) that the foregoing notices may be sent to such e-mail
address.
          (d) Each party hereto agrees that any electronic communication
referred to in this Section 14.25 shall be deemed delivered upon the posting of
a record of such Communication as “sent” in the e-mail system of the sending
party or, in the case of any such Communication to the Administrative Agent,
upon the posting of a record of such Communication as “received” in the e-mail
system of the Administrative Agent; provided, however, that if such
Communication is received by the Administrative Agent after the normal business
hours of the Administrative Agent, such Communication shall be deemed delivered
at the opening of business on the next Business Day for the Administrative
Agent.
          (e) BORROWER FURTHER ACKNOWLEDGES AND AGREES AS FOLLOWS: (A) THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”; (B) THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS; AND (C) NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH
Credit Agreement

-122-



--------------------------------------------------------------------------------



 




THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY
LIABILITY TO BORROWER, ANY SUBSIDIARY OF BORROWER, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF BORROWER’S OR
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          (f) This Section 14.25 shall terminate on the date that no CNAI
Affiliate is the Administrative Agent under this Agreement.
          14.26. USA Patriot Act. Each Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act, if it is required to
obtain, verify and record information that identifies Borrower, which
information that will allow such Lender to identify Borrower in accordance with
its requirements. Borrower shall promptly, following a request by Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.
The remainder of this page is intentionally blank.
Credit Agreement

-123-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.

                  NACCO MATERIALS HANDLING GROUP, INC.      
 
  By:   /s/ Jeffrey C. Mattern     
 
     
 
Name: Jeffrey C. Mattern    
 
      Title: Treasurer    
 
                Notice Address:     c/o NACCO Materials Handling Group, Inc.    
650 NE Holladay Street, Suite 1600     Portland, Oregon 97232 USA     Attention:
General Counsel     Phone: (503) 721-6000     Telecopier: (503) 721-6059    
E-mail: carolyn.vogt@nmhg.com

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA, INC., as Administrative Agent and as a
Lender
 
           
 
  By:   /s/ Miles D. McManus     
 
     
 
Name: Miles D. McManus    
 
      Title: Vice President and Director    
 
                Notice Address:     388 Greenwich Street, 20th Floor     New
York, New York 10013     Attention: Miles D. McManus     Telecopier No.:
(212) 816-2613     Confirmation No.: (212) 816-2372     E-Mail:
miles.mcmanus@citigroup.com
 
                Commitment: $225,000,000

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



 
CREDIT AGREEMENT
dated as of MARCH 22, 2006
among
NACCO MATERIALS HANDLING GROUP, INC.
as Borrower
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME
PARTY HERETO AS LENDERS
CITICORP NORTH AMERICA, INC.,
as Administrative Agent
and
CITIGROUP GLOBAL MARKETS INC.
as Sole Lead Arranger, Sole Bookrunner and Syndication Agent
 

 



--------------------------------------------------------------------------------



 



          ARTICLE I
DEFINITIONS
 
       
1.01.
  Certain Defined Terms     1
1.02.
  Computation of Time Periods   33
1.03.
  Accounting Terms   34
1.04.
  Other Definitional Provisions   34
1.05.
  Other Terms   34
1.06.
  Payments by Borrower   34   ARTICLE II
AMOUNTS AND TERMS OF LOANS

 
       
2.01.
  The Credit Facility   34
2.02.
  Evidence of Indebtedness   36
2.03.
  Authorized Officers and Administrative Agents   36
2.04.
  Booking of Loans   37   ARTICLE III
PAYMENTS AND PREPAYMENTS

 
       
3.01.
  Repayments and Prepayments   37
3.02.
  Payments   39
3.03.
  Intentionally Omitted   42
3.04.
  Taxes   42
3.05.
  Increased Capital   45
3.06.
  Cash Collateral Accounts   45   ARTICLE IV
INTEREST AND FEES

 
       
4.01.
  Interest on the Loans and Other Obligations   46
4.02.
  Special Provisions Governing Fixed Rate Loans   49   ARTICLE V
CONDITIONS TO EFFECTIVENESS; CONDITIONS TO LOANS AND LETTERS OF CREDIT

 
       
5.01.
  Conditions Precedent to Effectiveness   52
5.02.
  Conditions Precedent to Loans   55   ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 
       
6.01.
  Representations and Warranties of Borrower   55

Credit Agreement

-i-



--------------------------------------------------------------------------------



 



          ARTICLE VII
REPORTING COVENANTS

 
       
7.01.
  Financial Statements   67
7.02.
  Events of Default   70
7.03.
  Lawsuits   70
7.04.
  Insurance   70
7.05.
  Real Property   71
7.06.
  ERISA and Analogous Notices   71
7.07.
  Environmental Notices   73
7.08.
  Labor Matters   74
7.09.
  Public Filings and Reports   74
7.10.
  Bank Account Information   74
7.11.
  Debt   74
7.12.
  Other Reports   75
7.13.
  Other Information   75
7.14.
  Anti-Terrorism and Anti-Money Laundering Law Notices   75   ARTICLE VIII
AFFIRMATIVE COVENANTS

 
       
8.01.
  Organizational Existence, Etc.   76
8.02.
  Organizational Powers; Conduct of Business, Etc.   76
8.03.
  Compliance with Laws, Etc.   76
8.04.
  Payment of Taxes and Claims; Tax Consolidation   76
8.05.
  Insurance   77
8.06.
  Inspection of Property; Books and Records; Discussions   77
8.07.
  ERISA Compliance   78
8.08.
  Foreign Employee Benefit Plan Compliance   78
8.09.
  Maintenance of Property   78
8.10.
  Further Assurances; Additional Collateral   79
8.11.
  Landlord and Bailee Waivers   80
8.12.
  Environmental Compliance   80
8.13.
  Insurance and Condemnation Proceeds   81
8.14.
  Compliance with Anti-Money Laundering Laws and Anti-Terrorism Laws   81
8.15.
  Leases and Rents   81   ARTICLE IX
NEGATIVE COVENANTS

 
       
9.01.
  Indebtedness   83
9.02.
  Sales of Assets   85
9.03.
  Liens   86
9.04.
  Investments   87
9.05.
  Accommodation Obligations   89
9.06.
  Restricted Payments   90
9.07.
  Conduct of Business; Subsidiaries; Acquisitions   91

Credit Agreement

-ii-



--------------------------------------------------------------------------------



 



         
9.08.
  Transactions with Shareholders and Affiliates   92
9.09.
  Restriction on Fundamental Changes   93
9.10.
  Sale and Leaseback Transactions   93
9.11.
  Margin Regulations; Securities Laws   93
9.12.
  ERISA   94
9.13.
  Constituent Documents   94
9.14.
  Fiscal Year   95
9.15.
  Cancellation of Debt; Prepayment of Indebtedness; Certain Amendments   95
9.16.
  Environmental Matters   95
9.17.
  Cash Management   95
9.18.
  No Restrictions on Subsidiary Dividends   95
9.19.
  No Violation of Anti-Terrorism Laws   95
9.20.
  Management Agreement   96   ARTICLE X
FINANCIAL COVENANTS

 
       
10.01.
  Maximum Leverage Ratio   96
10.02.
  Minimum Fixed Charge Coverage Ratio   96   ARTICLE XI
EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 
       
11.01.
  Events of Default   96
11.02.
  Rights and Remedies   99
11.03.
  Cash Collateral   100
11.04.
  License for Use of Software and Other Intellectual Property   101   ARTICLE
XII
THE ADMINISTRATIVE AGENT

 
       
12.01.
  Appointment   101
12.02.
  Nature of Duties   102
12.03.
  Rights, Exculpation, Etc.   103
12.04.
  Reliance   103
12.05.
  Indemnification   104
12.06.
  CNAI Individually   104
12.07.
  Successor Administrative Agents; Resignation of Administrative Agents   104
12.08.
  Relations Among Lenders   105
12.09.
  Concerning the Collateral and the Loan Documents   105
12.10.
  No Reliance on Administrative Agent’s Customer Identification Program   107
12.11.
  USA Patriot Act   107

Credit Agreement

-iii-



--------------------------------------------------------------------------------



 



          ARTICLE XIII
INTENTIONALLY OMITTED

 
        ARTICLE XIV
MISCELLANEOUS

 
       
14.01.
  Lender Assignments and Participations   108
14.02.
  Expenses   110
14.03.
  Indemnity   111
14.04.
  Change in Accounting Principles   112
14.05.
  Setoff   112
14.06.
  Ratable Sharing   113
14.07.
  Amendments and Waivers   114
14.08.
  Notices   116
14.09.
  Survival of Warranties and Agreements   116
14.10.
  Failure or Indulgence Not Waiver; Remedies Cumulative   116
14.11.
  Marshaling; Payments Set Aside   117
14.12.
  Severability   117
14.13.
  Headings   117
14.14.
  Governing Law   117
14.15.
  Limitation of Liability   117
14.16.
  Successors and Assigns   117
14.17.
  Certain Consents and Waivers   118
14.18.
  Counterparts; Effectiveness; Inconsistencies   119
14.19.
  Limitation on Agreements   119
14.20.
  Confidentiality   120
14.21.
  Currency Conversions   120
14.22.
  Entire Agreement   121
14.23.
  Advice of Counsel   121
14.24.
  Sole Lead Arranger, Sole Bookrunner and Syndication Agent   121
14.25.
  Electronic Communications   121
14.26.
  USA Patriot Act   123

Credit Agreement

-iv-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
EXHIBITS

         
Exhibit A
  —   Form of Assignment and Acceptance
 
       
Exhibit B-1
  —   Form of Collateral Access Agreement (Landlord)
 
       
Exhibit B-2
  —   Form of Collateral Access Agreement (Bailee)
 
       
Exhibit C
  —   Form of Collection Account Agreement
 
       
Exhibit D
  —   Form of Guaranty
 
       
Exhibit E
  —   Initial Projections
 
       
Exhibit F
  —   Form of Note
 
       
Exhibit G
  —   Form of Notice of Borrowing
 
       
Exhibit H
  —   Form of Notice of Continuation/Conversion
 
       
Exhibit I
  —   Form of Officer’s Certificate
 
       
Exhibit J
  —   Form of Pledge Agreement (Domestic)
 
       
Exhibit K
  —   Pro Forma
 
       
Exhibit L
  —   Form of Security Agreement
 
       
Exhibit M
  —   Form of Trademark Security Agreement
 
       
Exhibit N
  —   Form of Patent Security Agreement
 
       
Exhibit O
  —   List of Closing Documents

SCHEDULES

         
Schedule 1.01.1
  —   Guarantors
 
       
Schedule 1.01.2
  —   Permitted Existing Accommodation Obligations
 
       
Schedule 1.01.3
  —   Permitted Existing Indebtedness
 
       
Schedule 1.01.4
  —   Permitted Existing Investments

Credit Agreement

-v-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
Schedule 1.01.5
  —   Permitted Existing Liens
 
       
Schedule 1.01.6
  —   Permitted Financial Institutions
 
       
Schedule 5.01-A
  —   Closing Date Mortgaged Properties
 
       
Schedule 6.01-A
  —   Constituent Documents
 
       
Schedule 6.01-C
  —   Authorized, Issued and Outstanding Capital Stock; Subsidiaries
 
       
Schedule 6.01-I
  —   Litigation; Adverse Effects
 
       
Schedule 6.01-O
  —   Environmental Matters
 
       
Schedule 6.01-P
  —   ERISA Matters
 
       
Schedule 6.01-R
  —   Labor Matters
 
       
Schedule 6.01-U
  —   Intellectual Property & Permits
 
       
Schedule 6.01-V
  —   Assets and Properties
 
       
Schedule 6.01-W
  —   Insurance
 
       
Schedule 6.01-Y
  —   Transactions with Affiliates
 
       
Schedule 6.01-Z
  —   Collection Account Banks; Bank Accounts
 
       
Schedule 6.01-CC
  —   Compensation Increases
 
       
Schedule 9.02-B
  —   Sale of Assets
 
       
Schedule 9.04
  —   Investments in Disbursement Accounts
 
       
Schedule 9.10
  —   Sale and Leaseback Transactions

Credit Agreement

-vi-